Exhibit 10.1

 

Execution Version

 

PURCHASE AND SALE AGREEMENT

 

among

 

NOBLE ENERGY, INC.,

 

AND

 

NOBLE ENERGY WYCO, LLC,

 

as Seller,

 

and

 

SRC ENERGY INC.,

 

as Purchaser

 

Executed November 7, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article 1

 

 

 

Defined Terms; Interpretation; Agency

1

 

 

 

1.1

Defined Terms

1

1.2

Interpretation

1

 

 

 

Article 2

 

 

 

Purchase and Sale

2

 

 

 

2.1

Purchase and Sale of Assets

2

2.2

Acquired Assets

2

2.3

First Closing Assets

2

2.4

Second Closing Assets

4

2.5

Excluded Assets

6

2.6

Assumption of Liabilities

7

2.7

Retained Liabilities

8

2.8

Effective Time

8

 

 

 

Article 3

 

 

 

Consideration; Purchase Price

8

 

 

 

3.1

Purchase Price

8

3.2

Adjustments to Base Purchase Price

8

3.3

Deposit

12

3.4

Preliminary Settlement Statements; Closing Amounts

12

3.5

Allocation

13

 

 

 

Article 4

 

 

 

Due Diligence Review

13

 

 

 

4.1

Due Diligence

13

4.2

Records

14

4.3

Access to Properties

14

 

 

 

Article 5

 

 

 

Title Matters

15

 

 

 

5.1

Defensible Title

15

5.2

Permitted Liens

16

5.3

Title Defect

18

5.4

Title Defect Value

19

5.5

Title Defects Notices

20

5.6

Waiver; Cure; Adjustment; Deductible

20

5.7

Agreement on Title Defects and Interest Additions

21

5.8

Interest Additions

22

5.9

Dispute Resolution

23

5.10

Special Warranty of Title in the Assignments

24

5.11

Changes in Prices; Well Events

25

5.12

Exclusive Remedy

25

 

 

 

Article 6

 

 

 

Environmental Matters

25

 

i

--------------------------------------------------------------------------------


 

6.1

Environmental Investigation

25

6.2

Environmental Defect

27

6.3

Environmental Defect Value

27

6.4

Environmental Defect Notices

27

6.5

Waiver; Remediation; Adjustment; Deductible

28

6.6

Agreement on Environmental Defects

28

6.7

Termination for Title/Environmental Defects

29

6.8

Dispute Resolution

31

6.9

Exclusive Remedy

32

 

 

 

Article 7

 

 

 

Representations and Warranties Regarding Seller

32

 

 

 

7.1

Existence and Good Standing

32

7.2

Foreign Qualification

32

7.3

Power and Authority

33

7.4

Due Authorization

33

7.5

Execution and Delivery; Enforceability

33

7.6

Liabilities for Brokers’ Fees

33

 

 

 

Article 8

 

 

 

Representations and Warranties Regarding Assets and Operations

33

 

 

 

8.1

Material Required Consents

33

8.2

Preferential Rights

33

8.3

Conflicts

33

8.4

Rentals and Royalties

34

8.5

Environmental Matters

34

8.6

Current Plugging Obligations

34

8.7

Taxes

34

8.8

Claims; Proceedings

35

8.9

Compliance with Laws

35

8.10

Material Contracts

35

8.11

Production Sales Contracts

35

8.12

Imbalances

36

8.13

Suspense Accounts

36

8.14

Financial Assurances and Guarantees

36

8.15

Certain Limitations

36

 

 

 

Article 9

 

 

 

Purchaser’s Representations And Warranties

36

 

 

 

9.1

Existence and Good Standing

36

9.2

Foreign Qualification

36

9.3

Power and Authority

37

9.4

Due Authorization

37

9.5

Execution and Delivery; Enforceability

37

9.6

Liabilities for Brokers’ Fees

37

9.7

Conflicts

37

9.8

Proceedings

37

9.9

Independent Evaluation

37

9.10

Securities Laws

38

9.11

Qualification

39

9.12

Financial Resources

39

 

ii

--------------------------------------------------------------------------------


 

Article 10

 

 

 

Certain Covenants and Agreements

39

 

 

 

10.1

Affirmative Operations Covenants

39

10.2

Restriction on Operations

40

10.3

Marketing

40

10.4

Legal Status

40

10.5

Notices of Claims

41

10.6

Compliance with Laws

41

10.7

Limitation on Seller’s Interim Obligations

41

10.8

Governmental Reviews and Filings

41

10.9

Material Required Consents

42

10.10

Preferential Purchase Rights

43

10.11

Casualty Loss

44

10.12

Change of Operator

44

10.13

Confidentiality

45

10.14

Public Announcements

46

10.15

Required Bonding

46

10.16

Consent Decree

46

10.17

Breach Before Closing

46

10.18

Fulfillment of Conditions

47

10.19

Non-Negotiation

47

10.20

Historical Financial Information

47

10.21

Consent Decree Excluded Wells

47

10.22

NBLX Contracts

48

 

 

 

Article 11

 

 

 

Conditions To Any Closing

48

 

 

 

11.1

Mutual Conditions

48

11.2

Seller’s Conditions

49

11.3

Purchaser’s Conditions

49

 

 

 

Article 12

 

 

 

Termination

50

 

 

 

12.1

Termination

50

12.2

Remedies

50

12.3

Effect of Termination

52

 

 

 

Article 13

 

 

 

Closings

53

 

 

 

13.1

Closings

53

13.2

First Closing Obligations

54

13.3

Second Closing Obligations

55

 

 

 

Article 14

 

 

 

Certain Post-Closing Obligations

56

 

 

 

14.1

Post-Closing Adjustments

56

14.2

Amounts Received After the Second Closing

60

14.3

Records

60

14.4

Suspense Accounts

60

14.5

Removal of Name

60

 

iii

--------------------------------------------------------------------------------


 

14.6

Litigation Support

60

14.7

Further Assurances

61

14.8

Post-Closing Documents

61

 

 

 

Article 15

 

 

 

Tax Matters

61

 

 

 

15.1

Apportionment of Property Taxes

61

15.2

Apportionment of Severance Taxes

62

15.3

Tax Returns

63

15.4

Transfer Taxes

63

15.5

Income Taxes

63

15.6

Form 8594

63

15.7

Section 1031 Exchange Accommodation

63

15.8

Post-Closing Tax Matters

64

 

 

 

Article 16

 

 

 

Assumption of Liabilities, Remedies, and Indemnification

65

 

 

 

16.1

Survival

65

16.2

Indemnification and Defense

66

16.3

Claim Notice

67

16.4

Third-Party Claims

68

16.5

Limitations on Losses

69

16.6

Exclusive Remedy

70

16.7

Waiver of Right to Rescission

71

16.8

Releases

71

16.9

Subrogation

72

16.10

Reservation as to Non-Parties

72

16.11

Express Negligence/Conspicuous Manner

72

 

 

 

Article 17

 

 

 

Miscellaneous

72

 

 

 

17.1

Expenses

72

17.2

Jurisdiction and Venue

72

17.3

Waiver of Jury Trial

73

17.4

Time of the Essence; Calculation of Time

73

17.5

Notices

73

17.6

Entire Agreement

74

17.7

Amendments and Waivers

74

17.8

Binding Effect; Assignment

74

17.9

Counterparts

75

17.10

Governing Law

75

17.11

Third-Party Beneficiaries

76

17.12

Limitation on Damages

76

17.13

Severability

76

17.14

DTPA

76

17.15

Headings

77

17.16

Disclaimers

77

 

iv

--------------------------------------------------------------------------------


 

Appendix

 

Appendix

 

Description

A

 

Defined Terms

 

Exhibit

 

Description

A-1

 

Acquired Leases

A-2

 

Wells

Part 1

 

First Closing Wells

Part 2

 

Consent Decree Wells

Part 3

 

Non-Consent Decree Wells

A-3

 

Easements

A-4

 

Material First Closing Assets Contracts

A-5

 

Acquired Real Estate

A-6

 

Material Second Closing Assets Contracts

A-7

 

Convertible Overriding Royalty Interests — Wells

A-8

 

Convertible Overriding Royalty Interests — Contracts

B

 

Specific Excluded Assets

C

 

Allocated Values

D-1

 

Form of Omnibus First Closing Assignment

D-2

 

Form of Recordable First Closing Assignment

D-3

 

Form of Omnibus Second Closing Assignment

D-4

 

Form of Recordable Second Closing Assignment

E-1

 

Form of First Closing Transition Services Agreement

E-2

 

Form of Second Closing Transition Services Agreement

F-1

 

Form of First Closing Certificate

F-2

 

Form of Second Closing Certificate

G

 

Form of Joint Use Agreement

H

 

Consent Decree

I

 

Project Area

J

 

Forms of NBLX Contracts

 

i

--------------------------------------------------------------------------------


 

Schedules

 

Seller’s Disclosure Schedule

 

Section

 

Description

8.1

 

Material Required Consents

8.2

 

Preferential Rights

8.3

 

Conflicts

8.4(a)

 

Royalty Proceedings

8.4(b)

 

Royalty Settlement Agreement

8.5

 

Disclosed Environmental Matters

8.6

 

Current Plugging Obligations

8.7(a)

 

Asset Taxes and Tax Returns

8.7(b)

 

Pending Tax Audits

8.8

 

Claims and Proceedings

8.9

 

Compliance with Laws

8.10(c)

 

Breaches of Material Contracts

8.11(a)

 

Production Sales Contracts

8.11(b)

 

Hedging and Forward Sales Contracts

8.12

 

Imbalances

8.13

 

Suspense Accounts

10.15

 

Bonds

 

Purchaser’s Disclosure Schedule

 

Section

 

Description

9.7

 

Conflicts

9.8

 

Claims and Proceedings

 

ii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”), dated as of November 7,
2017 (the “Execution Date”), is among SRC Energy Inc., a Colorado corporation,
(“Purchaser”), and Noble Energy, Inc., a Delaware corporation, and Noble Energy
Wyco, LLC, a Delaware limited liability company, (collectively, “Seller”).
Purchaser and Seller are sometimes referred to herein collectively as the
“Parties”, and each individually as a “Party”.

 

Recitals

 

A.                                    Seller owns and desires to sell certain
oil and gas interests and other assets and properties in exchange for the cash
purchase price and other consideration to be paid by Purchaser under the terms
of, and subject to the conditions in, this Agreement.

 

B.                                    Purchaser desires to purchase such oil and
gas interests and other assets and properties under the terms of, and subject to
the conditions in, this Agreement.

 

Agreement

 

In consideration of the mutual promises in this Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:

 

Article 1
Defined Terms; Interpretation; Agency

 

1.1       Defined Terms. Capitalized terms used in this Agreement that are not
otherwise defined in this Agreement are defined in Appendix A.

 

1.2       Interpretation. As used in this Agreement, except as otherwise
indicated in this Agreement or as the context may otherwise require:

 

(a)                                 the words “include,” “includes,” and
“including” are deemed to be followed by “without limitation” whether or not
they are in fact followed by such words or words of similar import;

 

(b)                                 the word “or” is not exclusive;

 

(c)                                  references to an “Article,” “Section,”
“preamble,” “recital,” or any other subdivision, or to an “Appendix,” “Exhibit,”
“Schedule,” or “Disclosure Schedule” are to an article, section, preamble,
recital, or subdivision of this Agreement, or to an appendix, exhibit, schedule,
or disclosure schedule to this Agreement, respectively;

 

(d)                                 the words “this Agreement,” “hereby,”
“hereof,” “herein,” “hereunder,” and comparable words refer to all of this
Agreement, including the Appendix, Exhibits, Schedules, and Disclosure Schedule
to this Agreement, and not to any particular Article, Section, preamble,
recital, or other subdivision of this Agreement or Appendix, Exhibit, Schedule,
or Disclosure Schedule to this Agreement;

 

(e)                                  any pronoun in masculine, feminine, or
neuter form shall include each other gender;

 

1

--------------------------------------------------------------------------------


 

(f)                                   any word in the singular form includes the
plural and vice versa;

 

(g)                                  references to any agreement or other
document are to such agreement or document as amended, modified, superseded,
supplemented, and restated now or from time to time after the Execution Date;

 

(h)                                 references to any Law are references to such
Law as amended, modified, supplemented, and restated now or from time to time
after the Execution Date, and to any corresponding provisions of successor Laws,
and, unless the context requires otherwise, any reference to any statute shall
be deemed also to refer to all rules and regulations promulgated and Orders
issued thereunder;

 

(i)                                     references to any Person include such
Person’s respective permitted successors and permitted assigns;

 

(j)                                    references to a “day” or number of “days”
(without the explicit qualification of “Business”) refer to a calendar day or
number of calendar days;

 

(k)                                 if interest is to be computed under this
Agreement, it shall be computed on the basis of a 360-day year of twelve 30-day
months;

 

(l)                                     if any action or notice is to be taken
or given on or by a particular day, and such day is not a Business Day, then
such action or notice may be taken or given on the next succeeding Business Day;
and

 

(m)                             any financial or accounting term that is not
otherwise defined in this Agreement shall have the meaning given such term under
GAAP.

 

Article 2
Purchase and Sale

 

2.1       Purchase and Sale of Assets. At (a) the First Closing, under the terms
of, and subject to the conditions in, this Agreement Seller shall sell and
convey to Purchaser and Purchaser shall purchase and receive from Seller all of
Seller’s rights, title and interest in the First Closing Assets and (b) the
Second Closing, under the terms of, and subject to the conditions in, this
Agreement Seller shall sell and convey to Purchaser and Purchaser shall purchase
and receive from Seller all of Seller’s rights, title and interest in the Second
Closing Assets.

 

2.2       Acquired Assets. “Acquired Assets” means all of Seller’s right, title,
and interest in and to (a) the First Closing Assets and (b) in the event that
the Second Closing occurs, the Second Closing Assets.

 

2.3       First Closing Assets. “First Closing Assets” means all of Seller’s
right, title, and interest in and to the following, but excluding, reserving and
excepting the Excluded Assets and the Second Closing Assets:

 

(a)                                 all Hydrocarbon leases listed on Exhibit A-1
(the “Acquired Leases”); the lands covered by the Acquired Leases and all
corresponding interest in all of the property and rights incident thereto to the
extent located within the Project Area (the “Leased Lands”); the convertible
overriding royalty interests relating to the First Closing Wells as described on
Exhibit A-7 or derived under those certain Material First Closing Assets
Contracts described on Exhibit A-8; and the production of Hydrocarbons in, on,
or under the Leased Lands (collectively, the

 

2

--------------------------------------------------------------------------------


 

“Acquired Interests”); in each of the foregoing save and except the wellbores of
the Second Closing Wells, any Hydrocarbons produced from the Lands through such
wellbores, and any Royalties included in the Excluded Assets under
Section 2.5(n);

 

(b)                                 all existing and effective unitization,
pooling, and communitization agreements, declarations, and orders covering any
of the Leased Lands (the Leased Lands, together with all other lands pooled or
unitized under such agreements, declarations, and orders to the extent located
within the Project Area, are referred to as the “Lands”);

 

(c)                                  the Hydrocarbon wells set forth on
Exhibit A-2, Part 1, and all water wells, disposal wells, injection wells,
abandoned wells and any other wells located on the Lands, whether producing or
non-producing, but save and except the wellbores of the Second Closing Wells,
(the “First Closing Wells”) and any associated lateral pipelines listed on
Exhibit A-2, Part 1 to the extent, and only to the extent, necessary to own,
operate and produce Hydrocarbons from the First Closing Wells (together with the
First Closing Wells, the “First Closing Properties”);

 

(d)                                 all Hydrocarbons (or the proceeds from the
sale of Hydrocarbons for which no adjustment is made to the First Closing Base
Purchase Price under Section 3.2) in, on, or under, or that may be produced from
the Lands through the wellbores of the First Closing Wells on or after the
Effective Time, all Hydrocarbon inventories from or attributable to the Lands
through the wellbores of the First Closing Wells (including the Acquired Leases
and Leased Lands) in storage as of the Effective Time, and all Hydrocarbons
attributable to make-up rights and obligations with respect to imbalances
attributable to the First Closing Wells;

 

(e)                                  all owned and leasehold interests in
Equipment and Operating Inventory located on the Lands as of the Execution Date
in connection with Operations applicable to the First Closing Properties,
together with any additional Equipment and Operating Inventory located on the
Lands or held for use as of the Closing Date in connection with Operations
applicable to the First Closing Properties (but excluding in all cases the
Excluded Assets);

 

(f)                                   all Easements that are used or useful as
of the Effective Time in connection with the Operations applicable to the First
Closing Wells, including the Easements listed on Exhibit A-3;

 

(g)                                  all transferable Permits that have been
granted or issued as of the Closing Date in connection with the Operations
applicable to the First Closing Properties;

 

(h)                                 to the extent transferable, all Hydrocarbon
sales, purchase, gathering, and processing contracts, operating agreements,
balancing agreements, joint venture agreements, partnership agreements, farmout
and farmin agreements, area of mutual interest agreements, contribution
agreements, and other contracts and agreements in connection with the Operations
of the First Closing Properties to which Seller is a party or which bind the
other First Closing Assets (to the extent applicable to First Closing Assets,
the “First Closing Assets Contracts”; including the contracts and agreements
listed on Exhibit A-4 (the “Material First Closing Assets Contracts”); provided,
however, that the First Closing Assets Contracts shall not include any
proprietary or unrecorded agreements by which Seller acquired its interest in
the First Closing Assets, in each case to the extent, and only to the extent,
such First Closing Assets Contracts do not relate to or burden the First Closing
Wells;

 

(i)                                     the interests in surface real property
and leasehold estates in surface real property used or held for use in
connection with the ownership or operation of the First Closing Assets,

 

3

--------------------------------------------------------------------------------


 

including those interests listed on Exhibit A-5, which Exhibit A-5 indicates
whether each such parcel of real estate is owned or leased by Seller;

 

(j)                                    to the extent transferable without
(i) payment of a transfer, licensing or similar fee, penalty or other
consideration under third party agreements not advanced or reimbursed by
Purchaser or (ii) Seller or Purchaser obtaining any third party consent; a
non-exclusive, non-transferable license to receive copies of all Technical Data
with respect to the First Closing Assets (the “First Closing Assets Data”);
provided, however, that Purchaser shall have the option (exercisable upon
written notice to Seller) to elect any transfer, or fees, costs, and expenses
associated with the assignment or transfer to Purchaser of any such First
Closing Assets Data;

 

(k)                                 except to the extent relating to the
Excluded Assets or the Second Closing Assets, and except for Claims, payments,
and proceeds under insurance policies (the proceeds of which are not transferred
in connection with any Casualty Losses that are covered under Section 10.11),
all rights to payment arising out of or attributable to the First Closing
Properties accruing or attributable to any period after the Effective Time, and
all rights, Claims, refunds, causes of action, or choses in action relating to
the foregoing;

 

(l)                                     to the extent transferable and not
related to or arising out of, or covering any of the Excluded Assets, Second
Closing Assets or relating to matters for which Seller has agreed to indemnify,
defend or hold harmless the Indemnified Purchaser Parties hereunder, all
warranties, and rights to indemnification and defenses with respect to the First
Closing Assets described in Section 2.3(a) through 2.3(k); and

 

(m)                             to the extent transferable, all Records to the
extent relating to the First Closing Assets described in Section 2.3(a) through
2.3(l) or the Operations applicable to the First Closing Properties maintained
by or in the possession of Seller or any of its Affiliates (the “First Closing
Assets Records”).

 

2.4       Second Closing Assets. “Second Closing Assets” means all of Seller’s
right, title, and interest in and to the following, but excluding, reserving and
excepting the Excluded Assets:

 

(a)                                 Subject to Section 10.21, the wellbores of
all Hydrocarbon wells that are set forth on Exhibit A-2, Part 2, whether
producing or non-producing, (the “Consent Decree Wells”) and the wellbores of
all Hydrocarbon wells that are set forth on Exhibit A-2, Part 3, whether
producing or non-producing, (the “Non-Consent Decree Wells” and, together with
the Consent Decree Wells, the “Second Closing Wells”), and any associated
lateral pipelines listed on Exhibit A-2, Part 2 or Exhibit A-2, Part 3 to the
extent, and only to the extent, necessary to own, operate and produce
Hydrocarbons from the Second Closing Wells, (together with the Second Closing
Wells, the “Second Closing Properties”);

 

(b)                                 all Hydrocarbons (or the proceeds from the
sale of Hydrocarbons for which no adjustment is made to the Second Closing Base
Purchase Price under Section 3.2) in, on, or under, or that may be produced
from, the Lands through the wellbores of the Second Closing Wells  on or after
the Effective Time, all Hydrocarbon inventories from or attributable to the
Lands through the wellbores of the Second Closing Wells in storage on the
Effective Time, and all Hydrocarbons attributable to make-up rights and
obligations with respect to imbalances attributable to the Second Closing Wells;

 

(c)                                  all owned and leasehold interests in
Equipment and Operating Inventory located on the Lands as of the Execution Date
in connection with Operations applicable to the Second Closing Properties,
together with any additional Equipment and Operating Inventory located on

 

4

--------------------------------------------------------------------------------


 

the Lands or held for use as of the Second Closing Date in connection with
Operations applicable to the Second Closing Properties (but excluding in all
cases the Excluded Assets);

 

(d)                                 all Easements that are used or useful as of
the Effective Time in connection with the Operations applicable to the Second
Closing Properties, including the Easements listed on Exhibit A-3;

 

(e)                                  all transferable Permits that have been
granted or issued as of the Second Closing Date in connection with the
Operations applicable to the Second Closing Properties;

 

(f)                                   to the extent transferable, all
Hydrocarbon sales, purchase, gathering, and processing contracts, operating
agreements, balancing agreements, joint venture agreements, partnership
agreements, farmout and farmin agreements, area of mutual interest agreements,
contribution agreements, and other contracts and agreements in connection with
the Operations on the Second Closing Assets to which Seller is a party or which
bind the Second Closing Assets (to the extent applicable to Second Closing
Assets, the “Second Closing Assets Contracts”); including the contracts and
agreements listed on Exhibit A-6 (the “Material Second Closing Assets
Contracts”); provided, however, that the Second Closing Assets Contracts shall
not include any proprietary or unrecorded agreements by which Seller acquired
its interest in the Second Closing Assets, in each case to the extent, and only
to the extent, such Second Closing Assets Contracts do not relate to or burden
the Second Closing Wells;

 

(g)                                  the interests in surface real property and
leasehold estates in surface real property used or held for use (or could be
used or held for use) in connection with the ownership or operation of the
Second Closing Assets, including those interests listed on Exhibit A-5, which
Exhibit A-5 indicates whether each such parcel of real estate is owned or leased
by Seller;

 

(h)                                 to the extent transferable without
(i) payment of a transfer, licensing or similar fee, penalty or other
consideration under third party agreements not advanced or reimbursed by
Purchaser or (ii) Seller or Purchaser obtaining any third party consent; a
non-exclusive, non-transferable license to receive copies of all Technical Data
with respect to the Second Closing Assets (the “Second Closing Assets Data”);
provided, however, that Purchaser shall have the option (exercisable upon
written notice to Seller) to elect any transfer, or fees, costs, and expenses
associated with the assignment or transfer to Purchaser of any such Second
Closing Assets Data;

 

(i)                                     except to the extent relating to the
Excluded Assets, and except for Claims, payments, and proceeds under insurance
policies (the proceeds of which are not transferred in connection with any
Casualty Losses that are covered under Section 10.11), all rights to payment
arising out of or attributable to the Second Closing Properties accruing or
attributable to any period after the Effective Time, and all rights, Claims,
refunds, causes of action, or choses in action relating to the foregoing;

 

(j)                                    to the extent transferable and not
related to or arising out of, or covering any of the Excluded Assets or relating
to matters for which Seller has agreed to indemnify, defend or hold harmless the
Indemnified Purchaser Parties hereunder, all warranties, and rights to
indemnification and defenses with respect to the Second Closing Assets described
in Section 2.4(a) through 2.4(i); and

 

(k)                                 to the extent transferable, all Records to
the extent relating to the Second Closing Assets described in
Section 2.4(a) through 2.4(j) or the Operations applicable to the Second Closing
Properties maintained by or in the possession of Seller or any of its Affiliates
(the “Second Closing Assets Records”).

 

5

--------------------------------------------------------------------------------


 

2.5       Excluded Assets. Notwithstanding Section 2.2, Section 2.3 or
Section 2.4, the Acquired Assets shall not include, and there is excepted,
reserved, and excluded from the Contemplated Transactions, the following Assets
and Properties of Seller (the “Excluded Assets”):

 

(a)                                 all accounts receivable or rights to
payment, refund, or indemnity accruing or attributable to any period before the
Effective Time, including the right to any payments with respect to any
Royalties, the full benefit of all Liens, security for such accounts or rights
to payment accruing or attributable to any period before the Effective Time or
that include or relate to any of the Retained Liabilities, and all rights,
Claims, refunds, causes of action, or choses in action relating to the
foregoing, except in each case with respect to Asset Taxes for which Purchaser
is responsible under Section 15.1;

 

(b)                                 all production of Hydrocarbons from or
attributable to the Acquired Properties with respect to any period before the
Effective Time, other than Hydrocarbons in storage on the Effective Time and
make-up Hydrocarbon with respect to imbalances described in Section 2.3(d), and
any proceeds attributable to any such pre-Effective Time production for which no
adjustment is made to the Base Purchase Price under Section 3.2, and all rights,
Claims, refunds, causes of action, or choses in action relating to such
production or proceeds;

 

(c)                                  except as contemplated in Section 10.11 in
respect of Casualty Losses, all insurance policies, and any Claims, payments,
and proceeds under any such insurance policies;

 

(d)                                 all Hedging Instruments and any rights under
any such Hedging Instruments;

 

(e)                                  all deposits, surety bonds, rights under
any letters of credit, and collateral pledged to secure any Liability or
obligation of Seller in respect of the Acquired Assets;

 

(f)                                   all rights or interest of Seller in any
Intellectual Property;

 

(g)                                  all information entitled to legal
privilege, including attorney work product and attorney-client communications
(excluding title opinions and reports), and information relating to the Excluded
Assets;

 

(h)                                 Seller’s or its Affiliates’ studies related
to reserve assessments and economic estimates and analyses;

 

(i)                                     records relating to the auction,
marketing, acquisition or disposition agreements (or proposed acquisition or
disposition) of the Acquired Assets, including the existence, identity and
inquiries and proposals received from or made to, and records of negotiation
with, any Person, and any economic analyses associated therewith, but excluding
rights under confidentiality, non-disclosure and similar agreements related to
the foregoing (which shall be Acquired Assets to the extent transferable);

 

(j)                                    any assets and properties of Seller
specifically listed in Exhibit B regardless that such assets and properties may
be used or held for use in connection with the Acquired Assets;

 

(k)                                 all proceeds from the settlement or
disposition of any Claims, Proceedings, or disputes to the extent such proceeds
relate to the other Excluded Assets or the Retained Liabilities;

 

6

--------------------------------------------------------------------------------


 

(l)                                     to the extent relating to the other
Excluded Assets or relating to matters for which Purchaser has agreed to
indemnify the Indemnified Purchaser Parties hereunder or relating to any of the
Retained Liabilities, all warranties and rights to indemnification;

 

(m)                             audit rights under operating agreements or other
contracts or agreements with respect to periods before the Effective Time or in
connection with any other Excluded Assets or matters for which Purchaser has
agreed to indemnify the Indemnified Purchaser Parties hereunder or relate to any
of the Retained Liabilities (and Purchaser will cooperate with Seller to
facilitate Seller’s exercise of such rights);

 

(n)                                 all fee Hydrocarbon and mineral interests,
Royalties, non-participating royalty interests, and other interests burdening
the Acquired Properties; other than the convertible overriding royalty interests
relating to the First Closing Wells as described on Exhibit A-7 or derived under
those certain Material First Closing Assets Contracts described on Exhibit A-8;

 

(o)                                 all rights, Claims, refunds, causes of
action, or choses in action of Seller (i) under the Transaction Documents,
(ii) arising out of or relating to any of the other Excluded Assets, the
Retained Liabilities or any other matters for which Seller is obligated
hereunder to indemnify any Person, or (iii) attributable to Title Defects or
Environmental Defects to the extent the Base Purchase Price has been reduced as
a result of such Title Defect or Environmental Defect;

 

(p)                                 corporate, financial, Tax and legal data and
records of Seller that relate primarily to Seller’s business generally (whether
or not relating to the Acquired Assets), or to businesses of each Seller and any
Affiliate of any Seller other than the exploration and production of
Hydrocarbons (but excluding any financial information or records provided by
Seller to Purchaser in accordance with Section 10.20);

 

(q)                                 ownership of all Technical Data and any and
all interpretive data and analysis of any of the foregoing;

 

(r)                                    any Tax refund (whether by payment,
credit, offset or otherwise, and together with any interest thereon) in respect
of any Seller Taxes;

 

(s)                                   all personal property of Seller or any
Affiliates of Seller that is not included within the definition of “Acquired
Assets”, including all vehicles, personal computers and associated peripherals,
licensed software, all radio (excluding SCADA equipment), cell phones and
telephone equipment;

 

(t)                                    all real property, personal property and
leasehold interests of Seller or any Affiliates of Seller not included in the
definition of “Acquired Assets”;

 

(u)                                 all right, title and interest in any
Acquired Contracts to the extent and only to the extent such Acquired Contracts
relate to any real property, personal property and leasehold interests of Seller
or any Affiliate of Seller not included in the definition of “Acquired Assets”;
and

 

(v)                                 all assets specifically excluded from this
Agreement pursuant to Sections 6.1(b)(ii), 6.5(d), 10.9(c), 10.10(c), and 10.21
or any other provision of this Agreement.

 

2.6       Assumption of Liabilities. At each Closing, solely amongst and for the
benefit of the Parties (and not for the benefit for any Persons other than any
Seller Indemnified Party), Purchaser shall assume and agree to thereafter timely
and fully pay, perform, and otherwise discharge, the

 

7

--------------------------------------------------------------------------------


 

applicable Assumed Liabilities related to the Acquired Assets, under the terms
of, and subject to the conditions in, this Agreement.

 

2.7       Retained Liabilities. Purchaser shall never assume and shall never be
liable for (pursuant to this Agreement) and Seller agrees to timely and fully
pay, perform, and otherwise discharge, the applicable Retained Liabilities,
under the terms of, and subject to the conditions in, this Agreement.

 

2.8       Effective Time. Notwithstanding that the Closings may occur on another
date and at another time, the purchase and sale of the Acquired Assets and the
assumption of the Assumed Liabilities shall be effective as of the Effective
Time.

 

Article 3
Consideration; Purchase Price

 

3.1       Purchase Price.

 

(a)                                 Subject to the other terms and provisions of
this Agreement, the aggregate purchase price payable by Purchaser to Seller for
the Acquired Assets (including the First Closing Assets and the Second Closing
Assets) shall equal the Purchase Price.

 

(i)                                     “Base Purchase Price” means an aggregate
amount equal to (A) the First Closing Base Purchase Price plus (B) in the event
that the Second Closing occurs, the Second Closing Base Purchase Price.

 

(ii)                                  “First Closing Base Purchase Price” means
Five Hundred and Sixty-Eight Million Dollars ($568,000,000).

 

(iii)                               “First Closing Purchase Price” means an
aggregate amount equal to (A) the First Closing Base Purchase Price plus or
minus (B) the net amount of the adjustments under Section 3.2(a).

 

(iv)                              “Purchase Price” means an aggregate amount
equal to (A) the First Closing Purchase Price plus (B) in the event that the
Second Closing occurs, the Second Closing Purchase Price.

 

(v)                                 “Second Closing Base Purchase Price” means
Forty Million and 00/100 Dollars ($40,000,000).

 

(vi)                              “Second Closing Purchase Price” means an
aggregate amount equal to (A) the Second Closing Base Purchase Price plus or
minus (B) the net amount of the adjustments under Section 3.2(b).

 

(b)                                 The adjustments under Section 3.2 shall be
preliminarily determined under Section 3.4 pursuant to the First Preliminary
Settlement Statement and Second Preliminary Settlement Statement and subject to
final adjustment after the Closing under Section 14.1 pursuant to the First
Closing Final Settlement Statement and Second Closing Final Settlement
Statement.

 

3.2       Adjustments to Base Purchase Price.

 

(a)                                 All adjustments to the First Closing Base
Purchase Price under this Section 3.2 shall be without duplication of other
adjustments under this Section 3.2(a).

 

8

--------------------------------------------------------------------------------


 

(i)                                     Upward Adjustments. The First Closing
Base Purchase Price shall be adjusted upward by the following:

 

(A)                               the amount of all Property Expenses (including
all prepaid Property Expenses) and other costs and expenses attributable to the
First Closing Assets after the Effective Time and paid by Seller, and the amount
of all Royalties attributable to Hydrocarbons produced from the First Closing
Assets after the Effective Time and paid by Seller;

 

(B)                               the amount of Asset Taxes attributable to the
First Closing Assets allocable to Purchaser in accordance with Article 15 that
are paid or otherwise economically borne by Seller;

 

(C)                               revenues and proceeds attributable to the
First Closing Assets occurring before the Effective Time and received by
Purchaser, other than amounts held for the benefit of a third party;

 

(D)                               an amount equal to all Hydrocarbons
attributable to the First Closing Assets that, at the Effective Time, constitute
linefill or that are in storage, in tanks, or above the load level connection or
within processing plants, multiplied by the applicable price for which the
applicable production from the First Closing Assets was sold most recently prior
to the Effective Time; and

 

(E)                                the amount of any post-Effective Time rentals
and shut-in payments under the First Closing Wells, if any, paid by Seller.

 

(ii)                                  Downward Adjustments. The First Closing
Base Purchase Price shall be adjusted downward by the following:

 

(A)                               revenues and proceeds attributable to the
First Closing Assets occurring on or after the Effective Time and received by
Seller;

 

(B)                               the amount of all pre-Effective Time Property
Expenses attributable to the First Closing Assets prior to the Effective Time
and paid by Purchaser, and the amount of all Royalties attributable to
Hydrocarbons produced from the First Closing Properties before the Effective
Time and paid by Purchaser;

 

(C)                               the amount of Asset Taxes attributable to the
First Closing Assets allocable to Seller in accordance with Article 15 that are
paid or otherwise economically borne by Purchaser;

 

(D)                               the amount of Royalties payable out of
Hydrocarbons from the First Closing Wells that are due to third parties but held
in suspense by Seller or its Affiliate at the First Closing, to the extent such
amounts are not transferred to Purchaser’s control at First Closing;

 

(E)                                the amount of the Allocated Value of each
First Closing Asset affected by a Preferential Right that has been excluded from
the First Closing Assets at the First Closing pursuant to Section 10.10(c) and
Section 10.10(d);

 

9

--------------------------------------------------------------------------------


 

(F)                                 the amount of the Allocated Value of the
First Closing Assets affected by a Material Required Consent that has been
excluded from the First Closing Assets at the First Closing pursuant to
Section 10.9;

 

(G)                               the amount of the Defect Adjustment with
respect to the First Closing Assets, if any; and

 

(H)                              the amount of the Allocated Value of the First
Closing Assets, if any that have been excluded from the First Closing Assets at
the First Closing pursuant to Section 6.1(b)(ii) or Section 6.5(d).

 

(iii)                               Imbalance Adjustments. The First Closing
Base Purchase Price shall be further adjusted downward or upward, as
appropriate, by an amount equal to: (A) any well imbalances in Mcf with respect
to the First Closing Assets existing as of the Effective Time; multiplied by
(B) $2.50 per Mcf.

 

(b)                                 All adjustments to the Second Closing Base
Purchase Price under this Section 3.2 shall be without duplication of other
adjustments under this Section 3.2.

 

(i)                                     Upward Adjustments. The Second Closing
Base Purchase Price shall be adjusted upward by the following:

 

(A)                               the amount of all Property Expenses (including
all prepaid Property Expenses) and other costs and expenses attributable to the
Second Closing Assets after the Effective Time and paid by Seller, and the
amount of all Royalties attributable to Hydrocarbons produced from the Second
Closing Properties after the Effective Time and paid by Seller;

 

(B)                               the amount of Asset Taxes attributable to the
Second Closing Assets allocable to Purchaser in accordance with Article 15 that
are paid or otherwise economically borne  by Seller;

 

(C)                               revenues and proceeds attributable to the
Second Closing Assets occurring before the Effective Time and received by
Purchaser, other than amounts held for the benefit of a third party;

 

(D)                               an amount equal to all Hydrocarbons
attributable to the Second Closing Properties that, at the Effective Time,
constitute linefill or that are in storage, in tanks, or above the load level
connection or within processing plants, multiplied by the applicable price for
which the applicable production from the Second Closing Properties was sold most
recently prior to the Effective Time;

 

(E)                                the amount of any post-Execution Date
rentals, shut-in payments,  bonuses, lease extensions and lease renewals under
the Acquired Leases, if any, paid by Seller that were not taken into account
when determining the adjustment in Section 3.2(a)(i)(E); and

 

(F)                                 the amount of any upward adjustment, if any,
determined pursuant to Section 3.2(b)(iv).

 

(ii)                                  Downward Adjustments. The Second Closing
Base Purchase Price shall be adjusted downward by the following:

 

10

--------------------------------------------------------------------------------


 

(A)                               revenues and proceeds attributable to the
Second Closing Properties occurring on or after the Effective Time and received
by Seller;

 

(B)                               the amount of all pre-Effective Time Property
Expenses attributable to the Second Closing Properties prior to the Effective
Time and paid by Purchaser, and the amount of all Royalties attributable to
Hydrocarbons produced from the Second Closing Properties before the Effective
Time and paid by Purchaser;

 

(C)                               the amount of Asset Taxes attributable to the
Second Closing Assets allocable to Seller in accordance with Article 15 that are
paid or otherwise economically borne by Purchaser;

 

(D)                               the amount of the Defect Adjustment with
respect to the Second Closing Assets, if any;

 

(E)                                the amount of Royalties payable out of
Hydrocarbons from the Second Closing Wells that are due to third parties but
held in suspense by Seller or its Affiliate at the Second Closing, to the extent
such amounts are not transferred to Purchaser’s control at the Second Closing;

 

(F)                                 the amount of the Allocated Value of each
Second Closing Asset affected by a Preferential Right that has been excluded
from the Second Closing Assets at the Second Closing pursuant to
Section 10.10(c) and Section 10.10(d);

 

(G)                               the amount of the Allocated Value of the
Second Closing Assets affected by a Material Required Consent that has been
excluded from the Second Closing Assets at the Second Closing pursuant to
Section 10.9;

 

(H)                              the amount of the Allocated Value of the Second
Closing Assets, if any that have been excluded from the Second Closing Assets at
the Second Closing pursuant to Section 6.1(b)(ii) or Section 6.5(d); and

 

(I)                                   the amount of any downward adjustment, if
any, determined pursuant to Section 3.2(b)(iv).

 

(iii)                               Imbalance Adjustments. The Second Closing
Base Purchase Price shall be further adjusted downward or upward, as
appropriate, by an amount equal to: (A) any well imbalances in Mcf with respect
to the Second Closing Assets existing as of the Effective Time; multiplied by
(B) $2.50 per Mcf.

 

(iv)                              Second Closing Well Adjustment. In the
Wellbore Notice delivered accordance with Section 10.21, Seller will determine,
for each Second Closing Well (other than Consent Decree Excluded Wells), the
average barrels of oil equivalent per day (“BOEPD”) for such well for the most
recently ended three (3) calendar month period for which complete data is
available. Such average BOEPD for each such Second Closing Well will then be
multiplied by (A) for each vertical Second Closing Well, Twelve Thousand Five
Hundred Dollars ($12,500) and (B) for each horizontal Second Closing Well,
Twenty-Five Thousand Dollars ($25,000), to obtain the value of production from
each such Second Closing Well (the “Production Values”). If the sum of the
Production Values for all Second Closing Wells (other than Consent Decree
Excluded Wells) (the

 

11

--------------------------------------------------------------------------------


 

“Second Closing Well Amount”) is greater than Forty Million Dollars
($40,000,000), then the Second Closing Base Purchase Price shall be adjusted
upward by an amount equal to such discrepancy. If the Second Closing Well Amount
is less than Forty Million Dollars ($40,000,000), then the Second Closing Base
Purchase Price shall be adjusted downward by such discrepancy.

 

3.3       Deposit. Concurrently with the execution by the Parties of this
Agreement, Purchaser and Seller shall establish with JPMorgan Chase Bank, N.A.
(the “Escrow Agent”), an interest-bearing joint order escrow account (the
“Deposit Escrow Account”) and Purchaser shall deposit with the Escrow Agent an
aggregate amount in cash equal to ten percent (10%) of the Base Purchase Price
(the “Deposit”), pursuant to an escrow agreement (the “Deposit Escrow
Agreement”) among the Parties and the Escrow Agent, the form of which has been
agreed by the Parties and the Escrow Agent on or prior to the execution of this
Agreement. Escrow fees charged under the Deposit Escrow Account shall be paid
one-half by Seller and one-half by Purchaser.  Interest accruing on the Deposit
shall become part of the Deposit for all purposes under this Agreement. If the
First Closing occurs, the Deposit shall be released from the Deposit Escrow
Account and applied toward the First Closing Amount under Section 3.4(b)(i). If
the First Closing does not occur, the then Deposit shall be released as provided
in Section 12.2.

 

3.4       Preliminary Settlement Statements; Closing Amounts.

 

(a)                                 Preliminary Settlement Statements.

 

(i)                                     The First Closing Base Purchase Price
shall be preliminarily adjusted at the First Closing pursuant to a settlement
statement (the “First Preliminary Settlement Statement”) mutually agreed upon by
Seller and Purchaser on or before the First Closing.  Seller and Purchaser shall
negotiate in good faith to agree upon such First Preliminary Settlement
Statement; provided, however, if the Parties are unable to agree upon and
approve such settlement statement prior to Closing, the settlement statement
provided by Seller shall constitute the final First Preliminary Settlement
Statement used to determine the final First Closing Amount and First Closing
Payment. A draft of the First Preliminary Settlement Statement shall be prepared
by Seller and provided to Purchaser no later than three (3) Business Days before
the First Closing Date. The First Preliminary Settlement Statement shall set
forth:  (A) the First Closing Base Purchase Price; (B) reasonable estimates of
the adjustments under Section 3.2(a); and (C) the resulting First Closing Amount
and First Closing Payment.

 

(ii)                                  The Second Closing Base Purchase Price
shall be preliminarily adjusted at the Second Closing pursuant to a settlement
statement (the “Second Preliminary Settlement Statement”) mutually agreed upon
by Seller and Purchaser on or before the Second Closing.  Seller and Purchaser
shall negotiate in good faith to agree upon such Second Preliminary Settlement
Statement; provided, however, if the Parties are unable to agree upon and
approve such settlement statement prior to Closing, the settlement statement
provided by Seller shall constitute the final Second Preliminary Settlement
Statement used to determine the final Second Closing Amount and Second Closing
Payment. A draft of the Second Preliminary Settlement Statement shall be
prepared by Seller and provided to Purchaser no later than three (3) Business
Day before the Second Closing Date. The Second Preliminary Settlement Statement
shall set forth:  (A) the Second Closing Base Purchase Price; (B) reasonable
estimates of the adjustments under Section 3.2(b); and (C) the resulting Second
Closing Amount and Second Closing Payment.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Closing Amounts.

 

(i)                                     The First Closing Base Purchase Price,
increased or decreased (but not below zero) by the net amount of the estimated
upward and downward adjustments under Section 3.2(a) set forth in the First
Preliminary Settlement Statement is referred to as the “First Closing Amount.”
At the First Closing:

 

(A)                               an amount equal to (1) the First Closing
Amount, minus (2) the Deposit (the “First Closing Payment”) shall be paid by
Purchaser to Seller by federal funds wire transfer of immediately available
funds to an account or accounts designated in writing by Seller to Purchaser;
and

 

(B)                               the Parties shall issue a joint written
instruction to the Escrow Agent to release the Deposit to Seller from the
Deposit Escrow Account by federal wire transfer of immediately available funds
to an account or accounts designated in writing by Seller.

 

(ii)                                  The Second Closing Base Purchase Price,
increased or decreased (but not below zero) by the net amount of the estimated
upward and downward adjustments under Section 3.2(b) set forth in the Second
Preliminary Settlement Statement is referred to as the “Second Closing Amount.”
At the Second Closing, an amount equal to the Second Closing Amount (the “Second
Closing Payment”) shall be paid by Purchaser to Seller by federal funds wire
transfer of immediately available funds to an account or accounts designated in
writing by Seller to Purchaser.

 

3.5       Allocation.  Purchaser and Seller shall allocate the Base Purchase
Price among the First Closing Assets as set forth on Exhibit C and among the
Second Closing Assets as set forth on the Wellbore Notice in accordance with
Section 3.2(b)(iv) and Section 10.21.  Each portion of the Acquired Assets to
which a value is separately allocated on Exhibit C or in the Wellbore Notice, as
applicable, is referred to as an “Asset,” and such separate value is referred to
as the “Allocated Value” of such Asset.

 

Article 4
Due Diligence Review

 

4.1       Due Diligence.

 

(a)                                 Seller shall provide Purchaser and its
Entity Representatives with access in accordance with this Article 4 to the
Background Materials, Acquired Records, Acquired Data, and other Acquired Assets
of Seller for inspection and review to permit Purchaser to perform its due
diligence review (the “Due Diligence Review”) (i) until the Defect Notice
Deadline, with respect to Purchaser’s due diligence regarding the First Closing
Assets, and (ii) only during the Second Defect Review Period, with respect to
Purchaser’s due diligence regarding the Second Closing Assets.

 

(b)                                 Notwithstanding Section 4.1(a) or any other
provision in this Agreement to the contrary, any obligation of Seller under this
Agreement to make any such Background Materials, Acquired Records, Acquired
Data, and other Acquired Assets or any other information available to Purchaser
shall be: (i) only to the extent that doing so does not violate any
confidentiality or other obligation under any contract or agreement of Seller or
any of its Affiliates to any third party; and (ii) only to the extent such
Background Materials, Acquired Records, Acquired Data,  or other information are
not, in the judgment of Seller or its counsel, protected by the attorney-

 

13

--------------------------------------------------------------------------------


 

client privilege, the work product doctrine, or other applicable privilege or
any such privilege would be likely to be waived, voided, rendered voidable or
destroyed by disclosure to Purchaser or any of its Entity Representatives;
provided, however, that (only to the extent that doing so does not violate any
confidentiality or other obligation under any contract or agreement of Seller or
any of its Affiliates to any third party), Seller shall provide to Purchaser a
summary of the matters covered by such withheld Background Materials, Acquired
Records, Acquired Data, other Acquired Assets or any other information and,
provided further, that any information withheld by Seller pursuant to this
Section 4.1(b) shall not be deemed to be a qualification, exception or
limitation to the representations and warranties of Seller in this Agreement or
otherwise limit the remedies or indemnification rights of Purchaser under this
Agreement.

 

4.2       Records.

 

(a)                                 Subject to Section 4.1, Seller shall make
the Background Materials, Acquired Records, and Acquired Data available to
Purchaser at the Denver, Colorado offices of Seller during Seller’s normal
business hours or as otherwise reasonably requested by Purchaser to complete its
Due Diligence Review.

 

(b)                                 Except for the representations and
warranties specifically contained in this Agreement, Seller makes no warranty or
representation of any kind as to the accuracy, completeness, or materiality of
any Acquired Records, Background Materials, Acquired Data, or any other
information provided by Seller, any of its Affiliates, or any of its respective
Entity Representatives to Purchaser, its Entity Representatives, or their
respective representatives, agents, or attorneys.  Purchaser agrees that any
conclusions drawn from the Acquired Records, Acquired Data, Background Materials
or any such other information shall be the result of its own independent review
and judgment.

 

4.3       Access to Properties.

 

(a)                                 Upon no less than three (3) Business Days’
advance written notice to Seller, to the extent permitted at Law or under
applicable contracts, (i) with respect to all Acquired Assets operated by
Seller, Seller shall allow Purchaser to conduct, at Purchaser’s sole risk,
Liability, and expense, on-site inspections and an Environmental Assessment of
the Acquired Assets under Section 6.1(b) and (ii) with respect to all Acquired
Assets not operated by Seller, Seller shall use Commercially Reasonable Efforts
(at no cost, expense or liability to Seller) to allow Purchaser to conduct, at
Purchaser’s sole risk, Liability, and expense, on-site inspections and an
Environmental Assessment of the Acquired Assets under Section 6.1(b).  In
connection with any such permitted on-site inspections or Environmental
Assessment, Purchaser shall not interfere with the normal Operations of any
Acquired Assets in any material respect and shall comply with all requirements
and safety policies and procedures of the operator of such Acquired Assets. If a
Purchaser or any contractor or agent of Purchaser prepares an Environmental
Assessment of any Acquired Assets, Purchaser shall promptly furnish copies
thereof to Seller.  If requested by Seller and without limiting the
confidentiality obligations of the Parties hereunder (including those set forth
in Section 10.13) or in the Confidentiality Agreement, the Parties shall enter
into a letter agreement memorializing the privileged and protected status of the
Environmental Assessment and protecting the confidentiality of any such
Environmental Assessment.

 

(b)                                 IN CONNECTION WITH THE GRANTING OF ANY
ACCESS TO THE ACQUIRED ASSETS AND ANY SUCH ENVIRONMENTAL ASSESSMENT, PURCHASER
REPRESENTS AND WARRANTS TO SELLER THAT PURCHASER AND EACH OF ITS ENTITY
REPRESENTATIVES AND CONTRACTORS THAT CONDUCTS ANY SUCH ENVIRONMENTAL ASSESSMENT
OR OTHERWISE ENTERS ONTO ANY OF THE

 

14

--------------------------------------------------------------------------------


 

ACQUIRED ASSETS ARE ADEQUATELY INSURED. PURCHASER WAIVES AND RELEASES, AND
AGREES TO INDEMNIFY, DEFEND, AND SAVE AND HOLD HARMLESS THE INDEMNIFIED SELLER
PARTIES FROM AND AGAINST ANY AND ALL CLAIMS OF ANY PERSON FOR INJURY TO, OR
DEATH OF, ANY NATURAL PERSON OR FOR LOSSES INCURRED BY ANY PERSON ARISING IN ANY
WAY FROM ANY ACCESS AFFORDED TO PURCHASER, OR ANY OF ITS ENTITY REPRESENTATIVES
OR CONTRACTORS IN CONNECTION WITH PURCHASER’S DUE DILIGENCE REVIEW, OR ANY
ACTIVITIES, INCLUDING ANY ENVIRONMENTAL ASSESSMENT, OF PURCHASER OR ANY SUCH
ENTITY REPRESENTATIVES OR CONTRACTORS IN CONNECTION THEREWITH; PROVIDED,
HOWEVER, THAT SUCH INDEMNIFICATION SHALL NOT EXTEND TO ANY CLAIMS ARISING OUT OF
SELLER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. This Section 4.3(b) shall
survive the termination of this Agreement indefinitely.

 

Article 5
Title Matters

 

5.1       Defensible Title. “Defensible Title” means, with respect to any Asset,
such title of Seller in and to such Asset as of the Effective Time that, subject
to and except for any Permitted Liens:

 

(a)                                 with respect to any Acquired Asset that
constitutes an Acquired Well or any Acquired Lease that, in each case, has an
Allocated Value greater than zero:

 

(i)                                     entitles Seller to receive (A) in the
case of each Acquired Well, not less than the Net Revenue Interest set forth in
Exhibit C in respect of production of Hydrocarbons through the wellbore of such
Acquired Well from the applicable Subject Formations shown on Exhibit A-2 from
such Acquired Well throughout the productive life of such Acquired Well; and
(B) in the case of each Acquired Lease (or portion thereof) listed on Exhibit C,
not less than the Net Revenue Interest set forth in Exhibit A-1 for each Subject
Formation in such Acquired Lease (or concerned portion thereof) throughout the
productive life of such Acquired Lease; except in each case of subparts (A) and
(B) of this Section 5.1(a)(i), as such Net Revenue Interest may be reduced from
time to time due to (or in the case of clause (4) below, incidental to): (1) the
establishment after the Execution Date of units, or changes in existing units
(or the participating areas therein), whether voluntary or by Order; (2) the
exercise or reversion after the Execution Date of non-consent rights under
applicable operating agreements; (3) the entry into of pooling, spacing,
proration, communitization, unitization, or similar agreements after the
Execution Date; (4) Operations after the Execution Date as permitted or required
by the terms of this Agreement; or (5) rights of third parties to make up past
underproduction or pipelines to make up past under deliveries; and

 

(ii)                                  as to each applicable Subject Formation in
(A) each Acquired Well, obligates Seller to bear not greater than the Working
Interest set forth in Exhibit C for such Subject Formation of all costs and
expenses through the plugging and abandonment of such Acquired Well as for such
Acquired Well, (B) in each Acquired Lease, obligates Seller to bear not greater
than the Working Interest set forth in Exhibit A-1 for such Subject Formation of
all costs and expenses of such Acquired Lease (in each case, except as such
Working Interest may be adjusted from time to time due to (or in the case of
clause (5) below, incidental to): (1) contribution requirements provided for
under provisions similar to those contained in an operating agreement; (2) the
establishment after the Execution Date of units, or changes in existing units
(or the participating areas

 

15

--------------------------------------------------------------------------------


 

therein); (3) the exercise or reversion after the Execution Date of non-consent
rights under applicable operating agreements; (4) the entry into pooling,
spacing, proration, communitization, unitization, or similar agreements after
the Execution Date; or (5) Operations after the Execution Date as permitted or
required by the terms of this Agreement; and

 

(iii)                               as to any Acquired Lease (or portion
thereof), entitles Seller, in the aggregate, to the number of Net Mineral Acres
in and to such Acquired Lease (or portion thereof) as to the applicable Subject
Formation set forth therefor on Exhibit C;

 

(b)                                 with respect to any other Asset, is free and
clear of any and all Liens.

 

5.2       Permitted Liens. “Permitted Lien” means, with respect to any Acquired
Asset, any of the following:

 

(a)                                 any Royalties, back-in interests,
reversionary interests, and other burdens and assignments, conveyances and other
transfer documents if the net cumulative effect of such burdens and such
transfer documents does not (i) operate to reduce the Net Revenue Interest with
respect to such Acquired Asset below the Net Revenue Interest set forth on
Exhibit A-1 or Exhibit A-2, as applicable; (ii) operate to increase the Working
Interest with respect to such Acquired Asset above that set forth on Exhibit A-1
or Exhibit A-2, as applicable, without a proportionate increase in the Net
Revenue Interest with respect to such Acquired Asset or (iii) operate to reduce
the Net Mineral Acres in and to such Acquired Lease (or portion thereof) as to
the applicable Subject Formation to less than the Net Mineral Acres set forth
therefor on Exhibit A-1 ((i) through (ii) collectively referred to as a
“Change-In-Interest”);

 

(b)                                 Liens for Taxes not yet due or not yet
delinquent, or, if delinquent, that are being contested in good faith in the
Ordinary Course of Business and with respect to which Seller shall retain
responsibility for after the Closing, but only to the extent such responsibility
is allocated to Seller pursuant to this Agreement;

 

(c)                                  Subject to Section 10.8, Section 10.10 and
Section 10.11, all (i) consents, approvals, and authorizations of, and required
notices to, filings with, or other actions by, Governmental Authorities and
third parties required to be obtained in connection with the purchase and sale
of the Acquired Assets and the other Contemplated Transactions;
(ii) Preferential Rights, and (iii) rights or interests acquired by third
parties or Governmental Authorities in connection with a Casualty Loss;

 

(d)                                 rights of reassignment upon the surrender or
expiration of any Acquired Lease;

 

(e)                                  the Material Contracts and any effects
thereof or thereunder, if the net cumulative effect of such burdens does not
result in a Change-In-Interest;

 

(f)                                   Easements and other rights with respect to
surface Operations, on, over, or in respect of any of the Acquired Assets or any
restriction on access thereto, in each case that do not materially interfere
with the Operations of the affected Acquired Asset;

 

(g)                                  materialmens’, mechanics’, repairmen’s,
employees’, contractors’, operators’ or other similar Liens arising in the
Ordinary Course of Business or incidental to the Operations of the Acquired
Assets not yet delinquent, or, if delinquent, payment is being withheld as
provided by Law or their validity or amount is being contested in good faith in
the Ordinary Course of

 

16

--------------------------------------------------------------------------------


 

Business and with respect to which Seller shall retain responsibility for after
the Closing, but only to the extent such responsibility is allocated to Seller
pursuant to this Agreement;

 

(h)                                 all applicable Laws and rights reserved to
or vested in any Governmental Authority (i) to control or regulate any of the
Acquired Assets in any manner, and all applicable Laws and Orders of general
applicability as to any of the Acquired Assets (including the right to regulate,
restrict or prohibit any operations, site locations, or reworking, completion or
fracing of any well); (ii) by the terms of any right, power, franchise, grant,
license or permit, or by any provision of Law, to terminate such right, power,
franchise grant, license or permit or to purchase, condemn, expropriate or
recapture or to designate a purchaser of any of the Assets, (iii) to use any
property in a manner that does not materially impair the use of such property
for the purposes for which it is currently owned and operated, or (iv) to
exercise or enforce any obligations or duties affecting the Assets to any
Governmental Authority, with respect to any franchise, grant, license or permit,
if and only if the net cumulative effect of (i) through (iv) does not result in
a Change-In-Interest;

 

(i)                                     in the case of any surface location,
drilling location, well or other operation that does not constitute an Acquired
Well or has not been commenced as of the Effective Time, the terms of, or
failure to obtain, formed or have issued, any permits, easements, rights-of-way,
unit designations or production or drilling units, with respect to any such
locations, wells or other operations;

 

(j)                                    Liens arising under Leases,
rights-of-way, easements, operating agreements, unitization and pooling
agreements and production sales contracts securing amounts not yet due, or, if
due, being contested in good faith in the Ordinary Course of Business and with
respect to which Seller shall retain responsibility for after the Closing, but
only to the extent such responsibility is allocated to Seller pursuant to this
Agreement;

 

(k)                                 defects in the early chain of title
consisting of the failure to recite marital status in a document or omissions of
successors or heirship or estate proceedings;

 

(l)                                     defects that have been cured by
possession under any applicable statutes of limitation for adverse possession or
for prescription or under marketable title or similar Laws or standards or the
doctrine of laches and no affirmative evidence shows that another Person has
asserted a superior claim of title to the Acquired Assets;

 

(m)                             defects arising out of the lack of a survey,
unless a survey is required by applicable Law;

 

(n)                                 lis pendens with respect to Claims and
Proceedings, to the extent such Claims and Proceedings are being contested in
good faith in the Ordinary Course of Business and are listed in Section 8.8 of
the Disclosure Schedule;

 

(o)                                 Liens released at or before the applicable
Closing Date;

 

(p)                                 defects based on the failure to record any
Acquired Leases issued by the DOI or a state (or any department, subgroup,
office or bureau thereof), or any assignments of record title or operating
rights in such Acquired Leases in the real property or other county records, if
such Acquired Leases or assignments were properly filed in the DOI or state
offices (or any department, subgroup, office or bureau thereof) that constitute
the official filing situs for such Acquired Lease or assignment; provided,
however, that this Section 5.2(p) shall not include defects arising from the
existence of an assignment or other document filed in the county records

 

17

--------------------------------------------------------------------------------


 

where an Acquired Asset is located that contradicts or diminishes the title of
Seller to such Acquired Asset, as reflected by the instruments filed only in the
DOI or the applicable state records;

 

(q)                                 defects based on the failure of the records
of the DOI, state, or other Governmental Authority to reflect Seller as the
record owner of any Acquired Lease if Seller is reflected as the record owner of
the Acquired Lease in the applicable county or parish real property records, if
the net cumulative effect of such defect does not result in a
Change-In-Interest;

 

(r)                                    any preference leasing right that may
exist in favor of holders of rights-of-way across federal or state lands that
burdened the lands before issuance of the applicable Acquired Lease;

 

(s)                                   lack of corporate or other entity
authorization unless Purchaser provided affirmative evidence that such corporate
action was not authorized and results in another Person’s claim of superior
title to the relevant Acquired Asset from a third party;

 

(t)                                    the receipt of proceeds with respect to
an Acquired Asset in an amount less than the Net Revenue Interest therefor
pending finalization of a division order or other title opinion;

 

(u)                                 unreleased instruments (including oil and
gas leases), absent reasonable evidence that such instruments continue in force
and effect and constitute a superior claim of title to an Acquired Asset;

 

(v)                                 Liens created under deeds of trust,
mortgages and similar instruments by the lessor under a Lease covering the
lessor’s surface and mineral interests in the land covered thereby that would
customarily be accepted in taking or purchasing such Leases and for which the
lessee would not customarily seek a subordination of such Lien to the oil and
gas leasehold estate prior to conducting drilling activities on the Lease;

 

(w)                               any gap in the chain of title, unless
affirmative evidence shows that there is a superior chain of title by an
abstract of title, title opinion or landman’s title chain or runsheet;

 

(x)                                 any defect that affects only which Person
has the right to receive royalty payments (rather than the amount of such
royalty) and that does not affect the validity of the underlying Acquired Asset,
and to the extent same does not result in a Change-In-Interest;

 

(y)                                 defects as are accepted by the purchasers of
production from the Acquired Assets in paying the proceeds of such production to
the concerned interest owner without suspense, subject only to customary
division order warranties and indemnities in favor of such production purchaser;
and

 

(z)                                  the failure to obtain any permits,
easements, rights-of-way, pooling agreements or authorizations, unit
designations or production or drilling units not yet obtained, formed or created
with respect to undeveloped locations that have not been spudded.

 

5.3       Title Defect. “Title Defect” means any Lien, encroachment,
irregularity, defect in, or objection to real property title of the Seller to an
Asset that renders title to such Asset less than Defensible Title as of 5:00
p.m., Denver, Colorado, time on the Business Day immediately before (i) the
Defect Notice Deadline or (ii) the Second Defect Notice Deadline, as
applicable.  Pursuant to part (ii) above, a Title Defect may only be raised
after the Defect Notice Deadline and during the Second

 

18

--------------------------------------------------------------------------------


 

Defect Review Period if such Title Defect relates to a Second Closing Asset.
Title Defects relating to Second Closing Assets may only be alleged during the
Second Defect Review Period.

 

5.4       Title Defect Value. “Title Defect Value” means, with respect to an
Asset, the reduction in such Asset’s Allocated Value as of 5:00 p.m., Denver,
Colorado, time on the Business Day immediately before the Defect Notice Deadline
or the Second Defect Notice Deadline, as applicable, caused by an uncured Title
Defect with respect to such Asset, taking into account the nature of the Title
Defect and any subsequent cure of such Title Defect by the Seller; provided,
however, that:

 

(a)                                 in determining the Title Defect Value, the
reduction in the Asset’s value shall be based on the Allocated Value as of the
Execution Date;

 

(b)                                 the Title Defect Value shall not exceed the
cost to cure the related Title Defect (if the cost to cure is reasonably
determinable);

 

(c)                                  the aggregate amount of Title Defect Values
attributable to all Title Defects affecting an Asset shall not exceed the
Allocated Value of such Asset;

 

(d)                                 subject to the foregoing, if a Title Defect
is a lien, encumbrance, or other charge which is undisputed and liquidated in
amount, the Title Defect Value shall be the amount necessary to be paid to
remove the lien;

 

(e)                                  if a Title Defect affects an Asset for less
than its full productive life, the Title Defect Value shall be reduced to take
into account only the applicable time period, using generally accepted
engineering analysis and present value calculations;

 

(f)                                   the Title Defect Value attributable to any
Title Defect shall not include any amount with respect to which Purchaser
receives credit in the calculation of the Purchase Price attributable to any
other Title Defect;

 

(g)                                  in determining any Title Defect Value as to
any individual Title Defect or Acquired Asset, such Title Defect Value shall be
without duplication of any other Title Defect Value calculated hereunder with
respect to such Acquired Asset based on or arising out of the same underlying
objections to title of Seller; and

 

(h)                                 Subject to Sections 5.4(a) through
(g) above, if a Title Defect as to any Acquired Asset represents:

 

(i)                                     a negative discrepancy between the
actual Net Revenue Interest for any Acquired Lease and the “Net Revenue
Interest” percentage stated on Exhibit A-1 for such Acquired Lease, then the
Title Defect Value shall be equal to the product of (A) the Net Mineral Acre
Price thereof, multiplied by (B) the number of Net Mineral Acres of such
Acquired Lease subject to such Title Defect, multiplied by (C) a fraction, the
numerator of which is (1) the remainder of (x) the Net Revenue Interest stated
in Exhibit A-1 for such Acquired Lease minus (y) the actual Net Revenue Interest
for such Acquired Lease after giving effect to such Title Defect and the
denominator of which is (2) the Net Revenue Interest stated in Exhibit A-1 for
such Acquired Lease;

 

(ii)                                  a negative discrepancy between the actual
Net Revenue Interest for any First Closing Well or Second Closing Well and the
“Net Revenue Interest” percentage stated on Exhibit A-2 for such well, then the
Title Defect Value shall be equal to the product of (A) the Allocated Value of
such well, multiplied by (B) a fraction, the

 

19

--------------------------------------------------------------------------------


 

numerator of which is (1) the remainder of (x) the Net Revenue Interest stated
in Exhibit A-2 for such well minus (y) the actual Net Revenue Interest for such
well after giving effect to such Title Defect, and the denominator of which is
(2) the Net Revenue Interest stated in Exhibit A-2 for such well; and

 

(iii)                               a reduction in the number of Net Mineral
Acres as to any Acquired Lease (or portion thereof), then the Title Defect Value
for such Title Defect shall be equal to the product of (A) the Net Mineral Acre
Price therefore multiplied by (B) the remainder of (1) the number of Net Mineral
Acres purported to be included in such Acquired Lease as set forth on
Exhibit A-1 minus (2) the actual number of Net Mineral Acres included in such
Acquired Lease after giving effect to such Title Defect.

 

5.5       Title Defects Notices.

 

(a)                                 As a condition to asserting any claim with
respect to any alleged Title Defect, Purchaser must deliver to Seller one or
more valid written notices as to alleged Title Defects (each, a “Notice of Title
Defects”) no later than (i) 5:00 p.m., Denver, Colorado time, on December 6,
2017, (the “Defect Notice Deadline”) with respect to First Closing Assets, and
(ii) the Second Defect Notice Deadline, with respect to Second Closing Assets;
provided that Purchaser agrees to provide Seller with periodic (but in no event
less frequently than once every week) updates in writing concerning the progress
of Purchaser’s title due diligence. Purchaser’s title due diligence with respect
to the Second Closing Assets shall only take place during the Second Defect
Review Period.

 

(b)                                 Such Notices of Title Defects, when
considered together, set forth all Title Defects affecting the Assets that
Purchaser desires to assert under this Agreement and all Interest Additions
discovered by Purchaser or of which Purchaser has been notified under
Section 5.8.  In order to be valid, each Notice of Title Defects shall, with
respect to each such Title Defect or Interest Addition set forth therein:
(i) describe such Title Defect or Interest Addition and the Assets affected
thereby; (ii) describe the basis of such Title Defect or Interest Addition;
(iii) include documentation supporting the basis of such Title Defect or
Interest Addition; (iv) in the case of a Title Defect, describe in general terms
the curative actions that Purchaser reasonably anticipates are required to cure
such Title Defect; (v) in the case of each Title Defect, describe Purchaser’s
good faith estimate of the Title Defect Value with respect to each Asset
affected by such Title Defect in accordance with and subject to the limitations
in Section 5.4 (“Purchaser’s Title Defect Value”); and (vi) in the case of each
Interest Addition, describe Purchaser’s good faith estimate of the value of such
Interest Addition.

 

5.6       Waiver; Cure; Adjustment; Deductible.

 

(a)                                 Waiver. Without limitation of Purchaser’s
rights under the special warranty of title in the Assignment, a Title Defect
shall be and is hereby conclusively waived by Purchaser, Purchaser shall not be
entitled to any adjustment for such Title Defect, and Seller shall not be
obligated to cure such Title Defect, if: (i) Purchaser fails to provide a valid
Notice of Title Defect to Seller of such Title Defect in accordance with
Section 5.5(a) on or before the Defect Notice Deadline or the Second Defect
Notice Deadline, as applicable; (ii) the Title Defect Value with respect to such
Title Defect is less than the Title Defect Threshold; or (iii) the Allocated
Value of the Asset affected by such Title Defect is less than the Title Defect
Threshold.

 

(b)                                 Cure. Seller shall have the right and
option, but not the obligation, to attempt to cure and to cure any Title Defects
that are not waived under Section 5.6(a) (i) with respect to the First Closing
Assets on or before the date sixty (60) days after the First Closing Date, and
(ii)

 

20

--------------------------------------------------------------------------------


 

with respect to the Second Closing Assets on or before sixty (60) days after the
Second Closing Date. Except in the case that Seller and Purchaser agree under
Section 5.7 on the Title Defect Values for all Open Title Defects (excluding
those that have been waived or previously cured under this Section 5.6), then
Seller shall have an additional period until (x) the First Closing Settlement
Date to attempt to cure and to cure any such Title Defects with respect to the
First Closing Assets and (y) the Second Closing Settlement Date to attempt to
cure and to cure any such Title Defects with respect to the Second Closing
Assets. A Title Defect that is not waived under Section 5.6(a) or cured under
this Section 5.6(b) in accordance with the time limitations set forth in this
Section 5.6(b) is referred to in this Agreement as a “Surviving Title Defect.”

 

(c)                                  Adjustment. Purchaser shall be entitled to
a downward adjustment to (i) the First Closing Base Purchase Price by the Defect
Adjustment, if any, with respect to the First Closing Assets and (ii) the Second
Closing Base Purchase Price by the Defect Adjustment, if any, with respect to
the Second Closing Assets. The “Defect Adjustment” shall be the amount by
which:  (x) the difference of the following (the “Net Aggregate Defect Value”):
(A) the sum of the Title Defect Values with respect to all Surviving Title
Defects minus the sum of the value of all Interest Additions, plus (B) the sum
of all Environmental Defect Values with respect to all Surviving Environmental
Defects; exceeds (y) the Defect Deductible. If, after taking into account the
provisions of this Article 5 and Article 6, the Defect Deductible is equal to or
greater than the Net Aggregate Defect Value, then Purchaser shall not be
entitled to a Defect Adjustment. Seller shall be entitled to an upward
adjustment to (i) the First Closing Base Purchase Price by the Interest Addition
Amount, if any, with respect to the First Closing Assets and (ii) the Second
Closing Base Purchase Price by the Interest Addition Amount, if any, with
respect to the Second Closing Assets. If, after taking into account the
provisions of this Article 5 and Article 6, the Net Aggregate Defect Value is a
negative number, then Seller shall be entitled to an upward adjustment equal to
the absolute value of the Net Aggregate Defect Value (the “Interest Addition
Amount”). For the avoidance of doubt, the Net Aggregate Defect Value shall be
determined by taking into account Title Defects, Environmental Defects and
Interest Additions related to both the First Closing Assets and Second Closing
Assets on a cumulative basis. In no event shall any Acquired Assets be excluded
from the Contemplated Transactions arising out of or relating to any Title
Defects.

 

5.7       Agreement on Title Defects and Interest Additions.

 

(a)                                 Attempt to Agree. With respect to each Title
Defect and that the Parties do not agree has been waived or cured under
Section 5.6 (each, an “Open Title Defect”) and each Interest Addition, from the
receipt by Seller of Purchaser’s Notice of Title Defects until (i) the First
Closing Settlement Date with respect to the First Closing Assets and (ii) the
Second Closing Settlement Date with respect to the Second Closing Assets, or the
earlier acknowledgement of Purchaser in writing that it is not entitled to a
Defect Adjustment, Purchaser and Seller shall attempt in good faith to agree on
the existence and associated Title Defect Value of each such Open Title Defect,
and the existence and associated value of each such Interest Addition.

 

(b)                                 Agreement. If Seller and Purchaser agree on
the existence and Title Defect Value of any such Open Title Defect, then the
Title Defect Value for such Open Title Defect shall be the agreed Title Defect
Value for purposes of determining the Defect Adjustment, if any. If Seller and
Purchaser agree on the existence and value of any Interest Addition, then the
value of such Interest Addition shall be the agreed upon value for purposes of
determining the Defect Adjustment, if any. Upon any such agreement, Seller and
Purchaser shall execute a written instrument reflecting such agreement.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Agreement Before Closing. If, before the
First Closing Date, Seller and Purchaser agree on (i) the existence and Title
Defect Values of all Open Title Defects with respect to the First Closing
Assets, (ii) the existence and value of all Interest Additions with respect to
the First Closing Assets and (iii) the existence and Environmental Defect Values
of all Open Environmental Defects with respect to the First Closing Assets, then
the amount of the Defect Adjustment, if any, shall be deducted from the First
Closing Base Purchase Price at the First Closing, and shall be reflected in the
First Closing Amount. If, before the Second Closing Date, Seller and Purchaser
agree on (i) the existence and Title Defect Values of all Open Title Defects
with respect to the Second Closing Assets, (ii) the existence and value of all
Interest Additions with respect to the Second Closing Assets and (iii) the
existence and Environmental Defect Values of all Open Environmental Defects with
respect to the Second Closing Assets, then the amount of the Defect Adjustment,
if any, shall be deducted from the Second Closing Base Purchase Price at the
Second Closing, and shall be reflected in the Second Closing Amount.

 

(d)                                 Failure to Agree. If, (i) before the First
Closing Date, Seller and Purchaser do not agree on the existence and Title
Defect Values of all Open Title Defects with respect to the First Closing
Assets, and the existence and value of all Interest Additions with respect to
the First Closing Assets, or (ii) before the Second Closing Date, Seller and
Purchaser do not agree on the existence and Title Defect Values of all Open
Title Defects with respect to the Second Closing Assets, and the existence and
value of all Interest Additions with respect to the Second Closing Assets then: 
(x) the existence and Title Defect Value of those Open Title Defects that are
not agreed (but only those that are not agreed), and the existence and value of
those Interest Additions that are not agreed (but only those that are not
agreed), shall be Title Disputed Matters settled by the Title Expert under
Section 5.9; (y) there shall be no adjustment to the First Closing Amount or
Second Closing Amount, as applicable, or exclusion of Assets for any such Open
Title Defects or Interest Additions; and (z) the First Closing Base Purchase
Price or Second Closing Base Purchase Price, as applicable, shall be adjusted
downward pursuant to the final settlement under Section 14.1 by the amount of
the Defect Adjustment, if any, based on the Title Defect Values of any Surviving
Title Defects, and the values of any Interest Additions, in each case determined
under this Section 5.7 or Section 5.9, as applicable; provided, however, that
any such Surviving Title Defects that are cured by Seller under Section 5.6(b),
as applicable, shall not be considered Surviving Title Defects and shall be and
are hereby waived.

 

5.8       Interest Additions.

 

(a)                                 Notice of Interest Additions. If Purchaser
or Seller discovers any additional interests in the Assets that are not listed
in Exhibit A, including any interest that (i) entitles Seller to receive more
than the Net Revenue Interest with respect to any such Asset set forth in
Exhibit A-1 or Exhibit A-2, (ii) obligates Seller to bear costs and expenses in
an amount less than the Working Interest with respect to any such Asset set
forth in Exhibit A-1 or Exhibit A-2, and assuming no corresponding reduction in
the Net Revenue Interest, or (iii) entitles Seller to receive more than the
number of Net Mineral Acres with respect to any such Asset set forth in
Exhibit A-1 (each an “Interest Addition”), the discovering Party shall promptly
after discovery (but in any event before the Defect Notice Deadline or the
Second Defect Notice Deadline, as applicable), provide written notice to the
other Party of such Interest Addition. Such notice shall be in writing and shall
include:  (A) a description of each such Interest Addition; (B) the basis for
each such Interest Addition, and supporting documentation with respect thereto;
(C) the Assets and the Allocated Value of the Assets affected by each such
Interest Addition; and (D) the value of the Interest Addition or the amount by
which the notifying Party reasonably believes the Allocated Value of the
affected Assets should be increased by the Interest Addition, and the
computations upon which such Party belief is based.

 

22

--------------------------------------------------------------------------------


 

(b)                                 Effect of Interest Additions. Interest
Additions shall be offset against Title Defect Values in determining the Defect
Adjustment, if any, or used to determine the Interest Addition Amount, as
applicable, as provided in Section 5.6(c). An Interest Addition need not be
contained in Purchaser’s Notice of Title Defects to be taken into account;
provided, however, that an Interest Addition shall only be taken into account if
Purchaser has notice or actual knowledge of such Interest Addition before the
Defect Notice Deadline or the Second Defect Notice Deadline, as applicable.

 

5.9       Dispute Resolution. If (1) any Open Title Defects, including the
existence, waiver, cure, and Title Defect Values thereof, or any Interest
Additions, including the existence and values thereof (collectively, “Title
Disputed Matters”), are not agreed upon under Section 5.7 and neither Party has
elected to terminate under Section 6.7, then any such Title Disputed Matters or
(2) Purchaser timely delivers a Purchaser Defect Termination Notice and Seller
delivers a Termination Dispute Notice, then any Unagreed Termination Title
Matters, shall, in each case be resolved by a single Title Expert under the
dispute resolution procedure in this Section 5.9.

 

(a)                                 Selection of Expert. Seller and Purchaser
shall act in good faith to promptly execute such engagement letters and other
documents as shall be necessary to engage the Title Expert within seventy (70)
days after the First Closing or Second Closing, as applicable, (or in the case
of a Termination Dispute Notice, within thirty (30) days after the delivery by
Seller of such Termination Dispute Notice). After the Title Expert has been
engaged, if the Title Expert withdraws after a challenge, dies, or otherwise
resigns or is removed, then such Title Expert shall be replaced within five
(5) Business Days thereafter by Purchaser and Seller in accordance with this
Section 5.9, and the time periods in this Section 5.9 shall be extended as
necessary or appropriate. The fees and expenses of the Title Expert shall be
paid fifty percent (50%) by Seller and fifty percent (50%) by Purchaser.

 

(b)                                 Materials to Title Expert. Within eighty
(80) days after the First Closing Date or Second Closing Date, as applicable,
(or in the case of a Termination Dispute Notice, within forty (40) days after
the delivery by Seller of such Termination Dispute Notice), the Parties shall
provide to the Title Expert the following materials:

 

(i)                                     Purchaser’s Notice of Title Defects and
all documentation provided therewith and such evidence as Purchaser deems
appropriate to validate the existence, and alleged Title Defect Values with
respect to all Open Title Defects, and the Interest Additions and values with
respect thereto (or in the case of a Termination Dispute Notice, Unagreed
Termination Title Matters), in each case assigned thereto by Purchaser in its
Notice of Title Defects, together with Purchaser’s good faith estimate of the
values with respect to all such Interest Additions identified by Seller, if any
(or in the case of a Termination Dispute Notice, Unagreed Termination Title
Matters);

 

(ii)                                  such evidence as Seller deems appropriate
to dispute the existence, waiver, cure, and alleged Title Defect Values with
respect to all Open Title Defects, and the Interest Additions and values with
respect thereto (or in the case of a Termination Dispute Notice, Unagreed
Termination Title Matters), in each case assigned thereto by Purchaser in its
Notice of Title Defects, together with Seller’s good faith estimate of the Title
Defect Values with respect to all such Open Title Defects, if any, and the
values with respect to all such Interest Additions identified by Purchaser, if
any (or in the case of a Termination Dispute Notice, Unagreed Termination Title
Matters); and

 

23

--------------------------------------------------------------------------------


 

(iii)                               this Article 5, and Exhibits A-1 through
A-8, B, and C to this Agreement, together with any definitions of terms used in
this Article 5 and such Exhibits, but no other provisions of this Agreement.

 

(c)                                  Decisions of Title Expert. The Title Expert
shall make his or her determination and provide to the Parties written findings
within thirty (30) days after he has received the materials under
Section 5.9(b). The decision of the Title Expert shall be final and
non-appealable and shall be limited to awarding only Seller’s position or
Purchaser’s position with respect to the Title Disputed Matters associated with
each Open Title Defect and Interest Addition (or in the case of a Termination
Dispute Notice, each Unagreed Termination Title Matter), in each case that are
not agreed upon by the Parties under Section 5.7 or Section 6.7, as applicable.
The Title Expert shall make a separate determination with respect to each Open
Title Defect and Interest Addition (or in the case of a Termination Dispute
Notice, each Unagreed Termination Title Matter). The written finding of the
Title Expert shall only set forth the Title Expert’s decision with respect to
each applicable Open Title Defect and Interest Addition (or in the case of a
Termination Dispute Notice, each Unagreed Termination Title Matter), and not the
Title Expert’s rationale for the decision. The Title Expert shall not make any
other award or grant any other remedy, whether or not prohibited or contemplated
by this Agreement, and shall certify, as necessary, the resolution of such Title
Disputed Matters (or in the case of a Termination Dispute Notice, such Unagreed
Termination Title Matters), as applicable, to the Accounting Referee under
Section 14.1.

 

5.10                                                Special Warranty of Title in
the Assignments.

 

(a)                                 Each Assignment delivered at each applicable
Closing will contain a special warranty of Defensible Title whereby Seller shall
warrant Defensible Title to its interest in the applicable Acquired Properties
assigned thereunder unto Purchaser against every Person whomsoever lawfully
claiming or to claim the same or any part thereof by, through or under Seller
but not otherwise, subject, however, to the Permitted Liens.  The special
warranty of Defensible Title contained in each Assignment shall be subject to
the further limitations and provisions of this Article 5, mutatis mutandis,
including the Title Defect Threshold and the Defect Deductible.

 

(b)                                 No later than the date twelve (12) months
after the applicable Closing Date, Purchaser may furnish Seller a Notice of
Title Defect meeting the requirements of Section 5.5(a) setting forth any
matters which Purchaser asserts as a breach of the special warranty of
Defensible Title set forth in the Assignment delivered at such Closing. Seller
shall have a reasonable opportunity, but not the obligation, to cure prior to
the Final Determination Date any alleged breach of such special warranty of
Defensible Title pursuant to Section 5.6(b).  Purchaser shall be deemed to have
waived all breaches of Seller’s special warranty of Defensible Title set forth
in any Assignment for which Seller has not received on or before the date twelve
(12) months after the applicable Closing Date such Assignment was delivered a
valid Notice of Title Defects that satisfies the requirements set forth in
Section 5.5(a).

 

(c)                                  For purposes of the special warranty of
Defensible Title contained in any Assignment, the value of the Acquired Assets
set forth in the exhibits thereto, as applicable, shall be deemed to be the
Allocated Value thereof, as adjusted herein.  Recovery on the special warranty
of Defensible Title contained in any Assignment shall be limited to an amount
(without any interest accruing thereon) equal to the reduction in the Second
Closing Base Purchase Price to which Purchaser would have been entitled had
Purchaser asserted the Title Defect giving rise to such breach of the special
warranty of Defensible Title contained in such Assignment, as a

 

24

--------------------------------------------------------------------------------


 

Title Defect prior to the Defect Notice Deadline or the Second Defect Notice
Deadline, as applicable, pursuant to Section 5.5, in each case without regard to
the Title Defect Threshold or the Defect Deductible.

 

5.11                                                Changes in Prices; Well
Events. Purchaser shall assume all risk of Loss with respect to: (a) changes in
commodity or product prices and any other market factors or conditions from and
after November 1, 2017; (b) production declines or any adverse change in the
production characteristics or downhole condition of an Acquired Well, including
any Acquired Well watering out, or experiencing a collapse in the casing or sand
infiltration, from and after November 1, 2017; and (c) depreciation of any
Acquired Assets that constitute personal property through ordinary wear and
tear, and none of the foregoing shall constitute Title Defects or otherwise give
rise to any Claims by Purchaser before, on, or after any Closing.

 

5.12                                                Exclusive Remedy. EXCEPT FOR
THE SPECIAL WARRANTY OF TITLE IN THE ASSIGNMENTS, THIS Article 5 SHALL, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BE THE EXCLUSIVE RIGHT AND REMEDY OF
PURCHASER WITH RESPECT TO TITLE DEFECTS AND OTHER DEFICIENCIES IN TITLE WITH
RESPECT TO THE ACQUIRED ASSETS.  EXCEPT FOR THE SPECIAL WARRANTY OF TITLE IN THE
ASSIGNMENTS AND AS PROVIDED IN THIS Article 5, PURCHASER RELEASES, REMISES, AND
FOREVER DISCHARGES SELLER AND ITS AFFILIATES AND ITS AND THEIR RESPECTIVE
STOCKHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS, AND
REPRESENTATIVES FROM ANY AND ALL SUITS, LEGAL OR ADMINISTRATIVE PROCEEDINGS,
CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS, LIABILITIES, INTEREST, OR CAUSES OF
ACTION WHATSOEVER, IN LAW OR IN EQUITY, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT
NOW OR SUBSEQUENTLY MAY HAVE, BASED ON, RELATING TO OR ARISING OUT OF, ANY TITLE
DEFECT OR OTHER DEFICIENCY IN TITLE TO ANY ASSET.  NOTWITHSTANDING ANYTHING
HEREIN OR ANY TRANSACTION DOCUMENT TO THE CONTRARY, IN NO EVENT DOES SELLER MAKE
ANY REPRESENTATION OR WARRANTY WITH RESPECT TO THE EASEMENTS EXCEPT FOR THE
SPECIAL WARRANTY OF DEFENSIBLE TITLE SET FORTH IN THE ASSIGNMENTS.

 

Article 6
Environmental Matters

 

6.1       Environmental Investigation.

 

(a)                                 Environmental Reports and Personnel. Subject
to Section 4.1(b) and Section 4.3, and (i) until the Defect Notice Deadline,
with respect to Purchaser’s environmental due diligence regarding the First
Closing Assets, and (ii) only during the Second Defect Review Period with
respect to Purchaser’s environmental due diligence regarding the Second Closing
Assets, Seller shall (A) provide Purchaser with access during the regular
business hours of Seller to all information in Seller’s possession or control
pertaining to the Environmental Condition of the Acquired Assets, including any
environmental reports, Permits, Records, notices of violation from the
Governmental Authorities, and assessments, (B) use Commercially Reasonable
Efforts (but in no event required to make any payments or incur any material
obligations owed to any Person) to make available to Purchaser those Entity
Representatives of Seller who would reasonably be expected to have material
knowledge or material information regarding the environmental status or
condition of the Acquired Assets.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Environmental Assessment.

 

(i)                                     Purchaser may, or may engage a qualified
environmental contractor to, conduct Phase I Environmental Site Assessments in
accordance with the American Society for Testing and Materials (A.S.T.M.)
Standard Practice Environmental Site Assessments: Phase I Environmental Site
Assessment Process (Publication Designation: E1527-05) of the Acquired Assets
(an “Environmental Assessment”) at Purchaser’s sole risk, Liability, and
expense; provided, however, that:  (i) Purchaser shall provide Seller with prior
written notice of any activities with respect to any such Environmental
Assessment, and shall provide Seller the opportunity to participate in all such
activities; (ii) any contractor engaged to perform all or any portion of such
Environmental Assessment shall execute and deliver to Seller a confidentiality
agreement in a form acceptable to Seller acting reasonably; (iii) Purchaser
shall not conduct, authorize, or permit any test drilling, sampling, or other
on-site activities without prior written notice to Seller, and the prior written
consent of Seller, which consent may be granted, conditioned or withheld at the
sole discretion of Seller; and (iv) Purchaser shall provide to Seller promptly
(and in any event, within three (3) Business Days) after receipt, at no cost to
Seller, all draft and final reports, results, data, analyses of site visits,
Remediation cost estimates, and any other portion of such Environmental
Assessment, all of which shall be subject to the confidentiality provisions in
Section 10.13.  If the First Closing does not occur, Purchaser shall promptly
return to Seller or destroy all copies of the records, reports, summaries,
evaluations, due diligence memos and derivative materials related thereto in the
possession or control of Purchaser or any of Purchaser’s Entity Representatives.
If the Second Closing does not occur, Purchaser shall promptly return to Seller
or destroy all copies of the records, reports, summaries, evaluations, due
diligence memos and derivative materials related to the Second Closing Assets in
the possession or control of Purchaser or any of Purchaser’s Entity
Representatives. Any disturbance to the Assets (including the leasehold
associated therewith) resulting from Purchaser’s due diligence will be promptly
corrected by Purchaser.

 

(ii)                                  In the event that Purchaser’s
Environmental Assessment identifies actual or potential “recognized
environmental conditions” with respect to any Asset, then Purchaser may request
in writing (“Phase II Request”) Seller’s permission to conduct a Phase II
Environmental Site Assessment to further assess such conditions.  Such Phase II
Request will state with reasonable specificity (i) the actual or potential
“recognized environmental conditions” identified and (ii) the proposed scope of
the Phase II assessment, including a description of the activities to be
conducted, and a description of the approximate location and expected timing of
such activities.  Seller may, in its sole discretion, approve said Phase II
assessment plan, in whole or in part, and Purchaser shall not have the right to
conduct any activities set forth in such plan until such time that Seller has
approved such plan in writing. Any such approved Phase II assessment plan shall
be conducted by a reputable environmental consulting or engineering firm. 
Seller shall have the right to (x) condition any approval of the Phase II
assessment plan on the provision of proof of satisfactory insurance and (y) if
said plan is approved by Seller, have its representatives witness all on-site
activities set forth in such Phase II assessment plan and split any samples
collected in connection therewith.  If Seller does not provide its consent to
any Phase II Request delivered in accordance with the above terms within two
(2) Business Days of Purchaser’s delivery of such request, then the affected
Asset (or portion thereof) for which consent is not provided shall be excluded
from the Assets to be conveyed at Closing, in which case, such Asset (or portion
thereof so affected) shall become an Excluded Asset, and at Closing, the
Allocated Value of all Assets excluded pursuant to this Section 6.1(b) shall be
deducted from the Base Purchase Price and the Asset shall be deemed deleted from
the Exhibits and Schedules hereto; provided,

 

26

--------------------------------------------------------------------------------


 

however that the removal of any such Asset pursuant to this Section 6.1(b) shall
not be taken into account in determining whether the Title/Environmental
Termination Threshold has been met or exceeded.

 

6.2       Environmental Defect. “Environmental Defect” means the failure of
Seller’s ownership and operation of the Acquired Assets to be in material
compliance as of 5:00 p.m., Denver, Colorado, time on the Effective Time with
applicable Environmental Laws in effect as of the Execution Date, but excluding
the following (which shall not constitute Environmental Defects): (w) any
Disclosed Environmental Matters; (x) any Plugging and Abandonment Obligations;
(y) the presence or absence of naturally occurring radioactive material, radon
gas and asbestos (“NORM”) in or on the Acquired Assets; and (z) any matter that
is subject to or covered by the Consent Decree. An Environmental Defect may only
be raised after the Defect Notice Deadline and during the Second Defect Review
Period if such Environmental Defect relates to a Second Closing Asset.
Environmental Defects relating to Second Closing Assets may only be alleged
during the Second Defect Review Period.

 

6.3       Environmental Defect Value. “Environmental Defect Value” means, with
respect to an Environmental Defect, the amount equal to the estimated costs and
expenses of Seller (based on the reasonable proportionate cost to Seller) that
would be incurred by Seller to Remediate or otherwise cure such Environmental
Defect in the lowest cost manner reasonably available, (x) consistent with
applicable Environmental Laws, taking into account (i) the nature of the
Environmental Defect, (ii) the likelihood that such Environmental Defect
actually will result in a Claim or Liability by any Governmental Authority or
any other third-party, (iii) any subsequent Remediation or cure of the
Environmental Defect by Seller within the time frames permitted under this
Agreement and (iv) that non-permanent remedies (including without limitation,
mechanisms to contain or stabilize Hazardous Materials, including monitoring
site conditions, natural attenuation, risk-based corrective action,
institutional controls, or other appropriate restrictions on the industrial use
of the property, caps, dikes, encapsulation, lechate collection systems, and the
like) may be the lowest cost manner reasonably available and, (y) where
applicable, to the satisfaction of the applicable Governmental Authorities.

 

6.4       Environmental Defect Notices.

 

(a)                                 As a condition to asserting any claim with
respect to any alleged Environmental Defect, Purchaser must deliver to Seller a
valid written Notice of Environmental Defect as to any alleged Environmental
Defect no later than (i) the Defect Notice Deadline, with respect to First
Closing Assets, and (ii) the Second Defect Notice Deadline, with respect to
Second Closing Assets; provided that Purchaser agrees to provide Seller with
periodic (but in no event less frequently than once every week) updates in
writing concerning the progress of Purchaser’s environmental due diligence.

 

(b)                                 On or before the Defect Notice Deadline or
Second Defect Notice Deadline, as applicable, for any alleged Environmental
Defect, Purchaser shall deliver to Seller a valid written notice (a “Notice of
Environmental Defects”) that sets forth all Environmental Defects affecting the
Acquired Assets that Purchaser desires to assert under this Agreement.  In order
to be valid, the Notice of Environmental Defects shall, with respect to each
Environmental Defect set forth therein:  (i) describe the nature of and basis
for such Environmental Defect; (ii) describe the specific Assets affected by
such Environmental Defect; (iii) contain references to the specific provisions
and sections of Environmental Laws that Seller or the Acquired Assets are in
violation of or non-compliance with that forms the basis of such Environmental
Defect; (iv) describe the Remediation or other curative action that Purchaser
reasonably anticipates is required to Remediate or otherwise cure such
Environmental Defect; (v) describe Purchaser’s good-faith

 

27

--------------------------------------------------------------------------------


 

estimate of the Environmental Defect Value with respect to each Acquired Asset
affected by such Environmental Defect; and (vi) include all documentation
supporting the nature and basis of such Environmental Defect and the estimate of
its Environmental Defect Value.

 

6.5       Waiver; Remediation; Adjustment; Deductible.

 

(a)                                 Waiver. An Environmental Defect shall be and
is hereby conclusively waived by Purchaser, Purchaser shall not be entitled to
any remedies or adjustment for such Environmental Defect or to exclude the
Acquired Asset affected by such Environmental Defect, and Seller shall not be
obligated to cure such Environmental Defect, if: (i) Purchaser fails to provide
written notice to Seller of such Environmental Defect in accordance with
Section 6.4(b) on or before the Defect Notice Deadline or Second Defect Notice
Deadline, as applicable, or (ii) the Environmental Defect Value with respect to
such Environmental Defect is less than the Environmental Defect Threshold. 
Except as specifically set forth in Section 6.1(b)(ii) and Section 6.5(d), in no
event shall any Acquired Assets be excluded from the Contemplated Transactions
arising out of or relating to any Environmental Defects.

 

(b)                                 Remediation. Seller shall have the right and
option, but not the obligation, to attempt to Remediate or otherwise cure, and
to Remediate or otherwise cure, any Environmental Defects that are not waived
under Section  6.5(a) (i) with respect to the First Closing Assets on or before
the date sixty (60) days after the First Closing Date, and (ii) with respect to
the Second Closing Assets on or before the date sixty (60) days after the Second
Closing Date. Except in the case that Seller and Purchaser agree under
Section (d) on the Environmental Defect Values for all Open Environmental
Defects (excluding those that have been waived or previously cured under this
Section 6.5), then Seller shall have an additional period until the First
Closing Settlement Date, with respect to First Closing Assets, and until the
Second Closing Settlement Date, with respect to Second Closing Assets, to
attempt to Remediate or otherwise cure, and to Remediate or otherwise cure, any
such Environmental Defects. An Environmental Defect that is not waived under
Section 6.5(a) or Remediated or otherwise cured under this Section 6.5(b) is
referred to in this Agreement as a “Surviving Environmental Defect.”

 

(c)                                  Adjustment; Deductible. Purchaser shall be
entitled to a downward adjustment to (i) the First Closing Base Purchase Price
by the Defect Adjustment, if any, with respect to the First Closing Assets and
(ii) the Second Closing Base Purchase Price by the Defect Adjustment, if any,
with respect to the Second Closing Assets as provided in Section 5.6(c). For the
avoidance of doubt, the Defect Adjustment shall be determined by taking into
account Environmental Defects related to both the First Closing Assets and
Second Closing Assets on a cumulative basis.

 

(d)                                 Exclusion of Assets. In the event the
Environmental Defect Value as determined by Purchaser in good faith and included
in the applicable Notice of Environmental Defects for any Asset is equal to or
exceeds the Allocated Value of such Asset, then either Party shall have the
option to elect by written notice to the other Party no later than three
(3) Business Days after the Defect Notice Deadline or Second Defect Notice
Deadline, as applicable, to have the affected Asset (or portion thereof subject
to the Environmental Defect) excluded from the Assets to be conveyed at Closing,
in which case, such Asset (or portion thereof so affected) shall become an
Excluded Asset, and at Closing, the Allocated Value of all Assets excluded
pursuant to this Section 6.1(b) shall be deducted from the Base Purchase Price
and the Asset shall be deemed deleted from the Exhibits and Schedules hereto;
provided, however that the removal of any such Asset pursuant to this
Section 6.5(d) shall not be taken into account in determining whether the
Title/Environmental Termination Threshold has been met or exceeded.

 

28

--------------------------------------------------------------------------------


 

6.6       Agreement on Environmental Defects.

 

(a)                                 Attempt to Agree. With respect to each
Environmental Defect that the Parties do not agree has been waived or Remediated
or otherwise cured under Section 6.5 (each, an “Open Environmental Defect”),
from the receipt by Seller of Purchaser’s Notice of Environmental Defects until
(i) the First Closing Settlement Date with respect to the First Closing Assets
and (ii) the Second Closing Settlement Date with respect to the Second Closing
Assets, or the earlier acknowledgement of Purchaser in writing that it is not
entitled to a Defect Adjustment, Purchaser and Seller shall attempt in good
faith to agree on the existence and associated Environmental Defect Value of
each such Open Environmental Defect.

 

(b)                                 Agreement. If Seller and Purchaser agree on
the existence and Environmental Defect Value of any such Open Environmental
Defect, then the Environmental Defect Value for such Open Environmental Defect
shall be the agreed Environmental Defect Value for purposes of determining the
Defect Adjustment, if any. Upon any such agreement, Seller and Purchaser shall
execute a written instrument reflecting such agreement.

 

(c)                                  Agreement Before Closing. If, before the
First Closing Date, Seller and Purchaser agree on (i) the existence and Title
Defect Values of all Open Title Defects with respect to the First Closing
Assets, (ii) the existence and value of all Interest Additions with respect to
the First Closing Assets and (iii) the existence and Environmental Defect Values
of all Open Environmental Defects with respect to the First Closing Assets, then
the amount of the Defect Adjustment, if any, shall be deducted from the First
Closing Base Purchase Price at the First Closing, and shall be reflected in the
First Closing Amount. If, before the Second Closing Date, Seller and Purchaser
agree on (i) the existence and Title Defect Values of all Open Title Defects
with respect to the Second Closing Assets, (ii) the existence and value of all
Interest Additions with respect to the Second Closing Assets and (iii) the
existence and Environmental Defect Values of all Open Environmental Defects with
respect to the Second Closing Assets, then the amount of the Defect Adjustment,
if any, shall be deducted from the Second Closing Base Purchase Price at the
Second Closing, and shall be reflected in the Second Closing Amount.

 

(d)                                 Failure to Agree. If, (i) before the First
Closing Date, Seller and Purchaser do not agree on the existence and
Environmental Defect Values of all Open Environmental Defects with respect to
the First Closing Assets, or (ii) before the Second Closing Date, Seller and
Purchaser do not agree on the existence and Environmental Defect Values of all
Open Environmental Defects with respect to the Second Closing Assets, then:
(x) the existence and Environmental Defect Value of those Open Environmental
Defects that are not agreed (but only those that are not agreed), shall be
Environmental Disputed Matters settled by the Environmental Expert under
Section 6.8; (y) there shall be no adjustment to the First Closing Amount or
Second Closing Amount, as applicable, or exclusion of any Acquired Assets for
any such Open Environmental Defects; and (z) the First Closing Base Purchase
Price or Second Closing Base Purchase Price, as applicable, shall be adjusted
downward pursuant to the final settlement under Section 14.1 by the amount of
the Defect Adjustment, if any, based on the Environmental Defect Values of any
Surviving Environmental Defects, in each case determined under this
Section 6.5(d) or Section 6.8, as applicable; provided, however, that any such
Surviving Environmental Defects that are Remediated or otherwise cured by Seller
under Section 6.5(b) before the First Closing Settlement Date or Second Closing
Settlement Date, as applicable, shall not be considered Surviving Environmental
Defects and shall be and are hereby waived.

 

6.7       Termination for Title/Environmental Defects.

 

(a)                                 If, (i) the sum of:  (A) the aggregate Title
Defect Values alleged by Purchaser in good faith in all of its Notices of Title
Defects with respect to all Title Defects alleged by

 

29

--------------------------------------------------------------------------------


 

Purchaser in good faith in such Notices of Title Defects; minus (B) the
aggregate value of all Interest Additions alleged by Purchaser or Seller, in
each case in good faith, in either Party’s notice of Interest Additions; plus
(C) the aggregate Environmental Defect Values alleged by Purchaser in good faith
in all of its Notices of Environmental Defects with respect to all Environmental
Defects alleged by Purchaser in good faith in such Notices of Environmental
Defects, in each case of (A), (B) and (C) to the extent affecting the First
Closing Assets only; exceeds (ii) an amount equal to twenty percent (20%) of the
Base Purchase Price  (the amount in this clause (ii), the “Title/Environmental
Termination Threshold”), then (x) Seller may send a written notice to Purchaser
within five (5) Business Days after the Defect Notice Deadline indicating that
Seller desires to terminate this Agreement, in which case this Agreement shall
immediately terminate and the Deposit shall be released in accordance with
Section 12.2, and (y) Purchaser may send a written notice to Seller (a
“Purchaser Defect Termination Notice”) no later than three (3) Business Days
after the Defect Notice Deadline that Purchaser desires to terminate this
Agreement.  If no Party elects to terminate this Agreement under this
Section 6.7, then all Title Defects and Environmental Defects shall be addressed
in accordance with Section 5.9 or Section 6.8, as applicable. Any Purchaser
Defect Termination Notice shall be based on alleged Title Defects, alleged Title
Defect Values, alleged Interest Additions, alleged values of Interest Additions,
alleged Environmental Defects, and alleged Environmental Defect Values that are
reasonably determined in good faith by Purchaser or Seller, as applicable, at
the time of such notice. For the avoidance of doubt, this Section 6.7 shall not
apply to Title Defects or Environmental Defects alleged with respect to the
Second Closing Assets and neither Seller nor Purchaser shall have any
termination right with respect to such alleged Title Defects or Environmental
Defects.

 

(b)                                 Within four (4) Business Days after the
receipt by Seller of a Purchaser Defect Termination Notice, Seller shall send a
written notice to Purchaser (a “Termination Response Notice”) indicating
Seller’s election in its sole discretion to either:  (i) terminate this
Agreement, in which case this Agreement shall immediately terminate and the
Deposit shall be released in accordance with Section 12.2; or (ii) proceed to
have any Title Defects alleged by Purchaser in its Notice of Title Defects, the
existence, waiver, cure, or Title Defect Value of which are not agreed in good
faith by Seller, and any Interest Additions, the existence or value of which are
not agreed in good faith by Seller (collectively, “Unagreed Termination Title
Matters”) determined under Section 5.9, and any Environmental Defects alleged by
Purchaser in its Notice of Environmental Defects, the existence, waiver,
Remediation, or Environmental Defect Value of which are not agreed in good faith
by Seller (“Unagreed Termination Environmental Matters”) determined under
Section 6.8, as applicable. If Seller delivers a Termination Response Notice
under clause (ii) of this Section 6.7(b) (a “Termination Dispute Notice”), then
the Parties shall immediately proceed to have any Unagreed Termination Title
Matters determined under Section 5.9, and any Unagreed Termination Environmental
Matters determined under Section 6.8, as applicable, and the First Closing,
Second Closing or termination, as applicable, of this Agreement shall be stayed
(and the First Closing Date and the Second Closing Date shall be extended)
pending the outcome of such dispute resolution procedures.

 

(c)                                  If Seller delivers a Termination Dispute
Notice and after the determination under Section 5.9 of any such Unagreed
Termination Title Matters, and the determination under Section 6.8 of any such
Unagreed Termination Environmental Matters, as applicable, the sum of the
Surviving Title Defects and the Surviving Environmental Defects exceeds the
Title/Environmental Termination Threshold, then this Agreement shall immediately
terminate and the Deposit shall be released in accordance with Section 12.2.

 

30

--------------------------------------------------------------------------------


 

(d)                                 If Seller delivers a Termination Dispute
Notice and after the determination under Section 5.9 of any Unagreed Termination
Title Matters, and the determination under Section 6.8 of any Unagreed
Termination Environmental Matters, as applicable, the sum of the Surviving Title
Defects and the Surviving Environmental Defects does not exceed the
Title/Environmental Termination Threshold, then the Parties shall, subject to
the satisfaction or waiver of the other conditions to applicable Closings in
this Agreement, immediately proceed to the applicable Closing(s).

 

6.8       Dispute Resolution. If (1) any Open Environmental Defects, including
the existence, waiver, Remediation, and Environmental Defect Values thereof
(collectively, “Environmental Disputed Matters”), are not agreed upon under
Section 6.5(d), then any such Environmental Disputed Matters or (2) Purchaser
timely delivers a Purchaser Defect Termination Notice and Seller delivers a
Termination Dispute Notice, then any Unagreed Termination Environmental Matters,
shall, in each case, be resolved by a single Environmental Expert under the
dispute resolution procedure in this Section 6.8.

 

(a)                                 Selection of Expert. Seller and Purchaser
shall act in good faith to promptly execute such engagement letters and other
documents as shall be necessary to engage the Environmental Expert within
seventy (70) days after the First Closing Date or Second Closing Date, as
applicable, (or in the case of a Termination Dispute Notice, within thirty (30)
days after the delivery by Seller of such Termination Dispute Notice). After the
Environmental Expert has been engaged, if the Environmental Expert withdraws
after a challenge, dies, or otherwise resigns or is removed, then such
Environmental Expert shall be replaced within five (5) Business Days thereafter
by Purchaser and Seller in accordance with this Section 6.8, and the time
periods in this Section 6.8 shall be extended as necessary or appropriate. The
fees and expenses of the Environmental Expert shall be paid fifty percent (50%)
by Seller and fifty percent (50%) by Purchaser.

 

(b)                                 Materials to Environmental Expert. Within
eighty (80) days after the First Closing Date or Second Closing Date, as
applicable, (or in the case of a Termination Dispute Notice, within forty (40)
days after the delivery by Seller of such Termination Dispute Notice), the
Parties shall provide to the Environmental Expert the following materials:

 

(i)                                     Purchaser’s Notice of Environmental
Defects and all documentation provided to Seller prior to the Defect Notice
Deadline or Second Defect Notice Deadline, as applicable and such evidence as
Purchaser deems appropriate to validate the existence and alleged Environmental
Defect Values with respect to all Open Environmental Defects (or in the case of
a Termination Dispute Notice, Unagreed Termination Environmental Matters), in
each case assigned thereto by Purchaser in its Notice of Environmental Defects;

 

(ii)                                  such evidence as Seller deems appropriate
to dispute the existence, waiver, Remediation, and alleged Environmental Defect
Values with respect to all Open Environmental Defects (or in the case of a
Termination Dispute Notice, Unagreed Termination Environmental Matters), in each
case assigned thereto by Purchaser in its Notice of Environmental Defects,
together with Seller’s good faith estimate of the Environmental Defect Values
with respect to all such Open Environmental Defects, if any (or in the case of a
Termination Dispute Notice, Unagreed Termination Environmental Matters); and

 

31

--------------------------------------------------------------------------------


 

(iii)                               this Article 6, and Exhibits A-1 through
A-8, B, and C to this Agreement, together with any definitions of terms used in
this Article 6 and such Exhibits, but no other provisions of this Agreement.

 

(c)                                  Decisions of Environmental Expert. The
Environmental Expert shall make his or her determination and provide to the
Parties written findings within thirty (30) days after he has received the
materials under Section  6.8(b). The decision of the Environmental Expert shall
be final and non-appealable and shall be limited to awarding only Seller’s
position or Purchaser’s position with respect to the Environmental Disputed
Matters associated with each Open Environmental Defect (or in the case of a
Termination Dispute Notice, each Unagreed Termination Environmental Matter) that
is not agreed upon by the Parties under Section 6.5(d) or 6.7, as applicable.
The Environmental Expert shall make a separate determination with respect to
each Open Environmental Defect. The written finding of the Environmental Expert
shall only set forth the Environmental Expert’s decision with respect to each
applicable Open Environmental Defect (or in the case of a Termination Dispute
Notice, each Unagreed Termination Environmental Matter), and not the
Environmental Expert’s rationale for the decision. The Environmental Expert
shall not make any other award or grant any other remedy, whether or not
prohibited or contemplated by this Agreement, and shall certify, as necessary,
the resolution of such Environmental Disputed Matters (or in the case of a
Termination Dispute Notice, such Unagreed Termination Environmental Matters, as
applicable) to the Accounting Referee under Section 14.1.

 

6.9       Exclusive Remedy. Purchaser acknowledges that the Acquired Assets have
been used to explore for, develop, and produce oil and gas, and that in the past
there (i) may have been Releases of wastes, crude oil, condensate, produced
water, or other materials, including Hazardous Materials, above, in, on, or
under the Acquired Assets and (ii) may exist other conditions that may
constitute an Environmental Defect or result in Liabilities under Environmental
Laws. Notwithstanding anything to the contrary in this Agreement, this Article 6
and the indemnifications provided for under Section 16.2(a)(iii) constitute the
entire and exclusive remedies of Purchaser with respect to any conditions,
events, circumstances, acts, or omissions of, or relating to, the Environment,
any Hazardous Materials, any Releases, or any Assumed Environmental Liabilities
(collectively, “Environmental Matters”).  Subject to Article 16, Purchaser
hereby waives, for itself and its successors and assigns, any other Claims,
Losses, or rights against any of the Indemnified Seller Parties relating to any
Environmental Matters, whether arising under Environmental Laws, any other Laws
(whether in contract, tort, equity, or otherwise), or any other legal theory.

 

Article 7
Representations and Warranties Regarding Seller

 

Seller represents and warrants to Purchaser as of the Execution Date and as of
the applicable Closing Date as follows:

 

7.1       Existence and Good Standing. Noble Energy, Inc. is a corporation that
is validly existing and in good standing under the Laws of the State of
Delaware. Noble Energy Wyco, LLC is a limited liability company that is validly
existing and in good standing under the Laws of the State of Delaware.

 

7.2       Foreign Qualification. Seller is duly qualified, authorized,
registered, or licensed and in good standing to do business as a foreign entity
in each jurisdiction where the failure to be so qualified, authorized,
registered, or licensed, or in good standing, would have a Material Adverse
Effect.

 

32

--------------------------------------------------------------------------------


 

7.3       Power and Authority. Seller has the full power and authority to
(a) carry on its business as presently conducted, to own, lease, or otherwise
hold the Acquired Assets, (b) to execute and deliver the Transaction Documents
to which Seller is or will become a party, to perform its obligations under such
Transaction Documents, and (c) upon the satisfaction of the condition set forth
in Section 11.1(d), to consummate the Contemplated Transactions.

 

7.4       Due Authorization. Upon the satisfaction of the condition set forth in
Section 11.1(d), the execution and delivery by Seller of the Transaction
Documents to which Seller is or will become a party, the performance by Seller
of its respective obligations under such Transaction Documents, and the
consummation by Seller of the Contemplated Transactions, have been duly
authorized by all necessary action of Seller, including any required board of
director, stockholder, and other authorizations or approvals under the Entity
Law applicable to, or the Organizational Documents of, Seller.

 

7.5       Execution and Delivery; Enforceability.

 

(a)                                 This Agreement has been duly executed and
delivered by Seller, and constitutes the legal, valid, and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except to the
extent that such enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar Laws affecting the
enforcement of creditors’ rights generally and to general equitable principles.

 

(b)                                 Each Transaction Document to which Seller
will become a party, when executed and delivered by Seller, will have been duly
executed and delivered by Seller, and will constitute the legal, valid, and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except to the extent that such enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
Laws affecting the enforcement of creditors’ rights generally and to general
equitable principles.

 

7.6       Liabilities for Brokers’ Fees. Seller has incurred no Liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Contemplated Transactions for which Purchaser shall have any Liability or
responsibility whatsoever.

 

Article 8
Representations and Warranties Regarding Assets and Operations

 

Seller represents and warrants to Purchaser as of the Execution Date as follows:

 

8.1       Material Required Consents. The Material Required Consents set forth
on Section 8.1 of the Disclosure Schedule constitute all of the Material
Required Consents to which the Acquired Assets are subject or that are required
to be obtained by Seller in connection with the transfer and conveyance of the
Acquired Assets to Purchaser under this Agreement.

 

8.2       Preferential Rights. The Preferential Rights set forth on Section 8.2
of the Disclosure Schedule constitute all of the rights of first refusal or
other preferential purchase right provisions to which the Acquired Assets are
subject that are or will be triggered in connection with the transfer and
conveyance of the Acquired Assets to Purchaser under this Agreement.

 

8.3       Conflicts. Except for consents, approvals, and authorizations of
Governmental Authorities and third parties (which are covered by Sections 8.1,
10.7 and 10.8) and Preferential Rights (which are covered by Sections 8.2 and
10.9), and except as set forth on Section 8.3 of the Disclosure Schedule, the
execution, delivery, and performance by Seller of this Agreement does not,

 

33

--------------------------------------------------------------------------------


 

and the execution, delivery, and performance by Seller of the Transaction
Documents to which Seller will become a party, will not: (a) result in a
violation or breach of any Law or Order that is binding on Seller or any of the
Acquired Assets of Seller, except as would not have a Material Adverse Effect;
or (b) contravene or result in a violation of any provision of the
Organizational Documents of Seller.

 

8.4       Rentals and Royalties.

 

(a)                                 Except for the Proceedings listed in
Section 8.4(a) of the Disclosure Schedule, there is no Proceeding pending, or,
to the Knowledge of Seller, threatened in writing, against Seller or any of the
Acquired Assets before any Governmental Authority, arbitrator, or arbitration
panel relating to rentals or Royalties payable by Seller with respect to
Seller’s interest in the Acquired Assets or Hydrocarbons produced from such
interest in the Acquired Assets.

 

(b)                                 Except for any settlement agreement listed
in Section 8.4(b) of the Disclosure Schedule, a true and complete copy of which
has been provided by Seller to Purchaser, Seller is not a party to any contract,
agreement or Order entered into to settle any Claims or Proceeding relating to
rentals or Royalties paid or payable by Seller with respect to Seller’s interest
in the Acquired Assets or Hydrocarbons produced from such interest in the
Acquired Assets.

 

8.5       Environmental Matters. Except as to those matters set forth in
Section 8.5 of the Disclosure Schedule (collectively, “Disclosed Environmental
Matters”), Seller has not received any written notice from any Governmental
Authority alleging a material violation of Environmental Laws by Seller during
the period of Seller’s ownership of the Acquired Assets that has not been
Remediated or otherwise cured in all material respects.

 

8.6       Current Plugging Obligations. Except as set forth in Section 8.6 of
the Disclosure Schedule, to the Knowledge of Seller, Seller has not received any
written notice or demand from any Governmental Authorities or other third
parties to plug any Acquired Wells.

 

8.7       Taxes. Except to the extent an inaccuracy would not result in a Lien
on the Acquired Assets nor a Tax Liability on Buyer:

 

(a)                                 Except as set forth in Section 8.7(a) of the
Disclosure Schedule, to the Knowledge of Seller, and subject to valid
extensions, Seller has filed all Tax Returns with respect to Asset Taxes
relating to the Acquired Assets that Seller was required to file, and has paid
all Asset Taxes shown on such Tax Returns as owing, in each case with respect to
all Asset Taxes relating to the Acquired Assets imposed or based on Seller’s
interest in the Acquired Assets or Hydrocarbons produced from such interest in
the Acquired Assets for all taxable periods ending before the Execution Date.

 

(b)                                 Except for the audits and investigations
listed in Section 8.7(b) of the Disclosure Schedule, there are no audits or
investigations pending, or, to the Knowledge of Seller, threatened, against
Seller before any Governmental Authority relating to the payment of any Asset
Taxes imposed or based on Seller’s interest in the Acquired Assets or
Hydrocarbons produced from such interest in the Acquired Assets.

 

(c)                                  There are no federal, state or local
governmental liens for Taxes on the Acquired Assets except for Permitted Liens.

 

(d)                                 None of the Acquired Assets is subject to
any tax partnership as defined in Section 761 of the Code.

 

34

--------------------------------------------------------------------------------


 

(e)                                  Seller has not received written notice of
any pending claim against or audit of Seller from any Governmental Authority
regarding the assessment of any Asset Tax pertaining to the Acquired Assets
that, if unpaid, could give rise to a lien or other claim against any of the
Acquired Assets.

 

(f)                                   During Seller’s period of ownership of the
Acquired Assets, for all taxable periods during Seller’s period of ownership
through the taxable period in which this Agreement is executed, all  Taxes have
been paid by Seller when due, unless contested in good faith by appropriate
proceedings.  To the best Knowledge of Seller, all Asset Taxes pertaining to the
Acquired Assets, including, without limitation, the ownership and operation of
the Acquired Assets, for all periods prior to Seller’s period of ownership of
the Acquired Assets have been paid, except as would not result in a Material
Adverse Effect.

 

8.8       Claims; Proceedings. Except to the extent relating to any
environmental matters (which are covered by Section 8.5), any rentals or
Royalties (which are covered by Section 8.4), and any Taxes (which are covered
by Section 8.7), and except for those Claims and Proceedings set forth in
Section 8.8 of the Disclosure Schedule, there are no material Claims or
Proceedings pending, asserted in writing, or, to the Knowledge of Seller,
threatened in writing, against Seller in respect of any of the Acquired Assets
before any Governmental Authority, arbitrator, or arbitration panel. No
condemnation or eminent domain Proceeding is pending, asserted in writing, or,
to the Knowledge of Seller, threatened in writing by any Governmental Authority
affecting the Acquired Assets.

 

8.9       Compliance with Laws. Except to the extent relating to (a) any
Environmental Laws (which are covered by Section 8.5); (b) any rentals or
Royalties (which are covered by Section 8.4); and any Taxes (which are covered
by Section 8.7), and except as set forth in Section 8.9 of the Disclosure
Schedule, Seller has not received written notice of any material continuing or
uncured violation on the part of Seller of any Laws applicable to the Acquired
Assets.

 

8.10                                                Material Contracts.

 

(a)                                 Other than the Acquired Leases and the
unitization, pooling, and communitization agreements, declarations, and orders
described in Section 2.3(b), the Material Contracts constitute all of the
contracts and agreements that materially affect the Acquired Assets.

 

(b)                                 Except for the Material Contracts, Seller is
not a party to any contract or agreement with any Affiliate of Seller that
cannot be terminated by Purchaser upon sixty (60) days or less prior written
notice after the Closing without penalty, cost, or Liability arising out or
relating to such termination.

 

(c)                                  Except as set forth in Section 8.10(c) of
the Disclosure Schedule, (i) to Seller’s Knoweldge Seller has not committed any
continuing or uncured material breach or default under any Material Contract to
which Seller is a party, and (ii) Seller has not received written notice of any
such material breach or default.

 

8.11                                                Production Sales Contracts.

 

(a)                                 Except as set forth in Section 8.11(a) of
the Disclosure Schedule, the Acquired Assets are not subject to any contract or
agreement for the sale of Hydrocarbons attributable to periods after the
Effective Time, other than contracts and agreements that can be terminated on
not more than sixty (60) days’ notice.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Except as set forth in Section 8.11(b) of
the Disclosure Schedule, to the Knowledge of Seller, the Acquired Assets are not
subject to any obligation under a Hedging Instrument, take-or-pay clause, or
similar contract to deliver Hydrocarbons produced from the Acquired Assets
without receiving payment at the time, or after delivery, of such Hydrocarbons,
or to deliver Hydrocarbons in the future for which payment has already been
received.

 

8.12                                                Imbalances. To the Knowledge
of Seller, except as set forth in Section 8.12 of the Disclosure Schedule, there
are no gas, production, sales, processing, pipeline, or transportation
imbalances with respect to the Acquired Assets as of the date set forth therein.

 

8.13                                                Suspense Accounts. To the
Knowledge of Seller, except as set forth in Section 8.13 of the Disclosure
Schedule, Seller does not hold any third-party funds in suspense with respect to
production of Hydrocarbons from any of the Acquired Assets.

 

8.14                                                Financial Assurances and
Guarantees. Section 10.15 of the Disclosure Schedule provides a complete and
accurate description of all guarantees, letters of credit, letters of comfort,
surety bonds, self-bonds, performance bonds, reclamation bonds and other similar
financial assurances obtained or issued by Seller or its Affiliates relating to
the Acquired Assets.

 

8.15                                                Certain Limitations. Any
representation of Seller in this Article 8 that relates to Acquired Assets in
which Seller is a non-operator under a joint operating agreement or similar
agreement is limited to the Knowledge of Seller. Inclusion of a matter on a
schedule attached hereto with respect to a representation or warranty that
addresses matters having a Material Adverse Effect shall not be deemed an
indication that such matter does, or may, have a Material Adverse Effect.

 

Article 9
Purchaser’s Representations And Warranties

 

Purchaser represents and warrants to Seller as of the Execution Date and as of
each Closing as follows:

 

9.1       Existence and Good Standing. Purchaser is a Colorado corporation that
is validly existing and in good standing under the Laws of the State of
Colorado.

 

9.2       Foreign Qualification.

 

(a)                                 Purchaser is duly qualified, authorized,
registered, or licensed and in good standing to do business as a foreign
corporation in each jurisdiction where the failure to be so qualified,
authorized, registered, or licensed, or in good standing, would have a material
adverse effect on Purchaser’s ability to execute and deliver this Agreement and
to perform its obligations under this Agreement to be performed by Purchaser
before each Closing.

 

(b)                                 At each Closing, Purchaser will be duly
qualified, authorized, registered, or licensed and in good standing to do
business as a foreign organization in each jurisdiction where Purchaser is
required to be so qualified, authorized, registered, or licensed, and in good
standing, to own (or, with respect to any Acquired Assets operated by Seller, to
operate) the Acquired Assets, or where the failure to be so qualified,
authorized, registered, or licensed, or in good standing, would have a material
adverse effect on Purchaser’s ability to execute and deliver the Transaction
Documents to which Purchaser will be a party, to perform its obligations under
such Transaction Documents, or to consummate the Contemplated Transactions.

 

36

--------------------------------------------------------------------------------


 

9.3       Power and Authority. Purchaser has the full organizational power and
authority to carry on its business as presently conducted, to own, lease, or
otherwise acquire the Acquired Assets, to execute and deliver the Transaction
Documents to which Purchaser is or will become a party, to perform its
obligations under such Transaction Documents, and to consummate the Contemplated
Transactions.

 

9.4       Due Authorization. The execution and delivery by Purchaser of the
Transaction Documents to which Purchaser is or will become a party, the
performance by Purchaser of its obligations under such Transaction Documents,
and the consummation by Purchaser of the Contemplated Transactions, have been
duly authorized by all necessary organizational action of Purchaser, including
any required board of director, stockholder, and other authorizations or
approvals under the Entity Law applicable to, or the Organizational Documents
of, Purchaser.

 

9.5       Execution and Delivery; Enforceability.

 

(a)                                 This Agreement has been duly executed and
delivered by Purchaser, and constitutes the legal, valid, and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms, except
to the extent that such enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar Laws affecting the
enforcement of creditors’ rights generally, and to general equitable principles.

 

(b)                                 Each Transaction Document to which Purchaser
will become a party, when executed and delivered by Purchaser, will have been
duly executed and delivered by Purchaser, and will constitute the legal, valid,
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, except to the extent that such enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
Laws affecting the enforcement of creditors’ rights generally and to general
equitable principles.

 

9.6       Liabilities for Brokers’ Fees. Neither Purchaser nor any Affiliate of
Purchaser has incurred any Liability, contingent or otherwise, for brokers’ or
finders’ fees relating to the Contemplated Transactions for which Seller shall
have any Liability or responsibility whatsoever.

 

9.7       Conflicts. Except as would not reasonably be expected to have a
material adverse effect on the acquisition, ownership, or operation by Purchaser
of the Acquired Assets after any Closing or the ability of Purchaser to
consummate the Contemplated Transactions, and except as set forth on Section 9.7
of the Disclosure Schedule, the execution, delivery, and performance by
Purchaser of this Agreement does not, and the execution, delivery, and
performance by Purchaser of the Transaction Documents to which Purchaser will
become a party will not: (a) result in a violation or breach of any Law or Order
that is binding on Purchaser or any of Purchaser’s material assets or
properties; (b) contravene or result in a violation of any provision of the
Organizational Documents of Purchaser; or (c) constitute a default or an event
of default under, require any filing, notice, waiver, consent, authorization, or
approval under, or result in or give any third party any right of termination,
cancellation, or acceleration of the obligations under, any material contract or
agreement to which Purchaser is a party or to which its assets are bound.

 

9.8       Proceedings. Except as set forth in Section 9.8 of the Disclosure
Schedule, there are no Claims or Proceedings pending, or to the Knowledge of
Purchaser, threatened, against Purchaser before any Governmental Authority,
arbitrator, or arbitration panel, that would reasonably be expected to: (a) have
a material adverse effect on the ability of Purchaser to consummate the
Contemplated Transactions; or (b) materially delay or make illegal the
Contemplated Transactions.

 

37

--------------------------------------------------------------------------------


 

9.9       Independent Evaluation.

 

(a)                                 Purchaser is knowledgeable about the oil and
gas business and aware of its risks, and has retained and taken advice
concerning the Acquired Assets, the Assumed Liabilities, and the Contemplated
Transactions from attorneys, advisors, and consultants that are knowledgeable
about the oil and gas business and the Laws applicable to the Acquired Assets,
the Assumed Liabilities, and the Contemplated Transactions. Purchaser has been
afforded a reasonable and appropriate opportunity to visit the offices of Seller
and to examine the Acquired Data, the Acquired Records, and all other documents
and materials requested by Purchaser or its authorized representatives or
advisors (except those related to Excluded Assets) with respect to the Acquired
Assets and the Assumed Liabilities (such requested materials, the “Background
Materials”). Purchaser has made all such reviews and inspections of the Acquired
Assets and Background Materials as Purchaser has deemed necessary or appropriate
to enter into this Agreement and that, at each Closing, Purchaser shall be
deemed to have knowledge of all facts contained in such Background Materials
that Seller has provided access as required by the terms hereof.

 

(b)                                 The Background Materials include files and
records, or copies of files and records, that Seller has used in its normal
course of business and other information regarding the Acquired Assets and the
Assumed Liabilities that Seller and its authorized representatives and advisors
have compiled or generated; provided, however, that Purchaser acknowledges and
agrees that the Indemnified Seller Parties have not made any representations or
warranties, express or implied, written or oral, as to the accuracy or
completeness of the Background Materials, or, except for the representations and
warranties of Seller contained in this Agreement, as to any other information
relating to the Acquired Assets or the Assumed Liabilities furnished or to be
furnished to Purchaser or its representatives or advisors by or on behalf of
Seller, including any estimates with respect to the value of the Acquired Assets
or reserves, the financial condition, physical condition, Environmental
Conditions, liabilities, operations, business, or prospects of the Assets, the
requirements for the reporting of production and the payment and reporting of
Royalties and Taxes, the ability to develop the Acquired Assets, to obtain any
Permits required to develop the Acquired Assets, or to sell any Hydrocarbons
attributable to production from the Acquired Assets, or of any projections as to
events that could or could not occur.

 

(c)                                  In entering into this Agreement, Purchaser
acknowledges and affirms that it has relied and will rely solely on the terms of
this Agreement and upon its independent analysis, evaluation, and investigation
of, and judgment with respect to, the business, economic, legal, tax,
environmental, and other consequences of the Contemplated Transactions,
including its own estimate and appraisal of the extent and value of the
Hydrocarbon and other reserves attributable to the Acquired Assets and the
prices that may be received for Hydrocarbons produced from the Acquired Assets.

 

(d)                                 Except as expressly provided in this
Agreement, the Indemnified Seller Parties shall not have any Liability to
Purchaser, its Affiliates, any Indemnified Purchaser Parties, or their
respective Entity Representatives, arising out of or resulting from any
authorized or unauthorized use, disclosure, or reliance on the Background
Materials or other information and data relating to the Acquired Assets or the
Assumed Liabilities provided by or on behalf of Seller or any other Indemnified
Seller Party.

 

9.10                                                Securities Laws. Purchaser
has such knowledge, sophistication, and experience in business and financial
matters and in the ownership and operation of oil and gas properties and assets
that Purchaser is capable of evaluating the merits and risks of the acquisition
of the Acquired Assets, and has so evaluated the merits and risks of such
acquisition. Purchaser is able to bear the economic risk of its acquisition of
the Acquired Assets, and, at the present time, is able to afford a complete loss
of such investment. The Acquired Assets are being acquired by Purchaser for
Purchaser’s own

 

38

--------------------------------------------------------------------------------


 

account for the purpose of investment or consumption and not with a view to
reselling or distributing the Acquired Assets in violation of any registration
or qualification requirements of any securities Laws.  Purchaser understands and
acknowledges that neither the United States Securities and Exchange Commission
nor any federal, state or foreign agency has passed upon the Acquired Assets or
made any finding or determination as to the fairness of an investment in the
Acquired Assets or the accuracy or adequacy of the disclosures made to
Purchaser, and, except as expressly set forth in Article 12, Purchaser waives
its right of rescission and is not entitled to cancel, terminate, or revoke this
Agreement.

 

9.11                                                Qualification. Purchaser is
now or at the applicable Closing will be and thereafter will continue to be
qualified to own and operate the Acquired Assets assigned to Purchaser at such
Closing, including the federal, state, and fee Acquired Leases, including
meeting all Permit, bonding, and other surety requirements. Consummation of the
Contemplated Transactions by Purchaser will not cause Purchaser to be
disqualified or to exceed any acreage limitations imposed by Law.

 

9.12                                                Financial Resources.
Purchaser will, at each applicable Closing, have the financial resources
necessary to close the Contemplated Transaction and perform all obligations of
Purchaser hereunder and under the Agreements executed by Purchaser in connection
with the Contemplated Transaction.

 

Article 10
Certain Covenants and Agreements

 

10.1                                                Affirmative Operations
Covenants.

 

(a)                                 Before any Closing. Except as consented to
in writing by Purchaser, which consent shall not be unreasonably withheld,
delayed or conditioned, or as otherwise provided in this Agreement, from the
Execution Date to the Second Closing Date, Seller shall: (i) use its
Commercially Reasonable Efforts to operate and maintain the Acquired Assets that
are operated by Seller, in the ordinary course of business and consistent with
Seller’s past practice; (ii) except as provided in clause (iii) below and in
Section 3.2, pay or cause to be paid its proportionate share of all operating
costs and expenses that become due and payable in connection with the operation
and maintenance of the Acquired Assets; (iii) notify Purchaser of any AFE’s
(authorizations for expenditures) received by Seller or of which Seller obtains
actual notice that pertain to Operations or capital projects to be conducted
after the Effective Time with respect to the Acquired Assets and that provide
for an amount that exceeds either (A) $50,000 per activity for any Acquired
Well, net to Seller’s interest or (B) $100,000 per any other activity, net to
Seller’s interest (the “Interim Operation Approval Threshold”), and consult with
Purchaser before consenting or not consenting to pay Seller’s proportionate
share of any such AFE; and (iv) keep Purchaser reasonably informed of ongoing
Operations and capital projects with respect to the Acquired Assets; provided,
however, from and after the occurrence of the First Closing, (1) the covenant
set forth in this Section 10.1(a) to be performed after the First Closing shall
be construed and deemed limited to only the Second Closing Assets and not any
First Closing Assets and (2) all references to “Acquired Assets” in this
Section 10.1(a) shall automatically be deemed to be deleted and replaced with
the term “Second Closing Assets”.

 

(b)                                 Upon Closing. Upon each Closing, Purchaser
shall assume full Liability and responsibility for all Operations of Seller with
respect to the Acquired Assets transferred to Purchaser at such Closing;
provided, however, that notwithstanding anything in this Agreement to the
contrary, Seller does not warrant or guarantee that Purchaser will become the
operator of all

 

39

--------------------------------------------------------------------------------


 

or any portion of the Acquired Assets under any applicable joint operating
agreements, as such will be controlled by the applicable joint operating
agreements.

 

10.2                                                Restriction on Operations.
Subject to Section 10.1 and to the provisions of applicable operating agreements
and other applicable contracts and agreements to the contrary, from the
Execution Date to the Second Closing Date, without the prior written consent of
Purchaser to act otherwise, which consent shall not be unreasonably withheld,
delayed or conditioned, Seller shall  not:  (a) abandon any part of the Acquired
Assets, other than in the ordinary course of business, consistent with past
practice; (b) fail to approve any capital projects or Operations on the Acquired
Assets anticipated in any instance to cost more than the Interim Operation
Approval Threshold and that are attributable to periods after the Effective
Time; (c) convey or dispose of any part of the Acquired Assets (other than the
sale of oil, gas, and other Hydrocarbons produced from the Acquired Assets in
the Ordinary Course of Business), or enter into any farmout, farmin, or other
similar contract affecting the Acquired Assets; or (d) materially amend, modify,
or terminate, or waive any material provision under, any Acquired Lease or
Material Contract (other than a termination or waiver pursuant to the terms of
such Acquired Lease or Material Contract without any further affirmative action
or conduct by Seller).  Requests for approval of any action restricted by this
Section 10.2 (and Section 10.1(a)(iii)) shall be delivered to either of the
following individuals, each of whom shall have full authority to grant or deny
such requests for approval on behalf of Purchaser:

 

Mike Eberhard

Phone: 720.616.4310

Email: meberhard@srcenergy.com

 

Purchaser’s approval of any action restricted by this Section 10.2 (and
Section 10.1(a)(iii)) shall not be unreasonably withheld, delayed or conditioned
and shall be considered granted in full within ten (10) days (unless a shorter
time is reasonably required by the circumstances and such shorter time is
specified in Seller’s notice) of Seller’s notice to Purchaser requesting such
consent unless Purchaser notifies Seller to the contrary during that period.
Purchaser acknowledges that Seller owns undivided interests in the Acquired
Assets, and Purchaser agrees that the acts or omissions of third parties
(including the applicable operators of the Acquired Assets) who are not
Affiliates of Seller shall not constitute a violation of the provisions of this
Section 10.2 (or Section 10.1(a)(iii)), nor shall any action required by a vote
of working interest owners constitute such a violation so long as Seller and its
Affiliates have voted their respective interests in a manner consistent with the
provisions of this Section 10.2.  Notwithstanding anything herein to the
contrary, from and after the occurrence of the First Closing, (1) the covenant
set forth in this Section 10.2 to be performed after the First Closing shall be
construed and deemed limited to only the Second Closing Assets and not any First
Closing Assets and (2) all references to “Acquired Assets” in this Section 10.2
shall automatically be deemed to be deleted and replaced with the term “Second
Closing Assets”.

 

10.3                                                Marketing. From the
Execution Date until the Second Closing, without the prior written consent of
Purchaser to act otherwise, which consent shall not be unreasonably withheld,
delayed or conditioned, Seller shall not materially amend or materially modify,
or terminate, or waive any material provision under, any existing marketing
contracts with respect to the Acquired Assets, or enter into any new marketing
contracts with respect to the Acquired Assets providing for the sale of
Hydrocarbons for a term in excess of one month that cannot be cancelled or
terminated on sixty (60) days or less notice.

 

10.4                                                Legal Status. From the
Execution Date until the Final Determination Date, Seller and Purchaser shall
use its Commercially Reasonable Efforts to preserve and maintain its legal
status

 

40

--------------------------------------------------------------------------------


 

and to assure that, as of the Closing Date, it will not be subject to any
material Entity, legal, or contractual restriction that would prohibit or delay
the timely consummation of the Contemplated Transactions.

 

10.5                                                Notices of Claims. Seller
shall promptly notify Purchaser, and Purchaser shall promptly notify Seller, if,
at any time from the Execution Date until the applicable Closing, Seller or
Purchaser, as the case may be, receives notice of any Claim or Proceeding of the
type described in Section 8.7(a) with respect to the Acquired Assets that have
not assigned to Seller in connection with an earlier Closing or Section 9.8.

 

10.6                                                Compliance with Laws. From
the Execution Date until the applicable Closing, Seller shall comply in all
material respects with all applicable Laws, Permits, and Orders relating to the
ownership of the Acquired Assets, and, to the extent that Seller is the operator
of any such Acquired Assets, the operation of such Acquired Assets provided,
however, from and after the occurrence of the First Closing, (a) the covenant
set forth in this Section 10.6 to be performed after the First Closing shall be
construed and deemed limited to only the Second Closing Assets and not any First
Closing Assets and (b) all references to “Acquired Assets” in this Section 10.6
shall automatically be deemed to be deleted and replaced with the term “Second
Closing Assets”.

 

10.7                                                Limitation on Seller’s
Interim Obligations.  Notwithstanding anything herein to the contrary or
otherwise expanding any obligations that Seller may have to Purchaser, Seller
shall not have any Liability, obligation or responsibility to Purchaser for any
Claims, Losses or Liabilities, including Claims, Liabilities or Losses
attributable to or arising out of personal injury, death, or property damage,
relating to, attributable to or resulting from any breach of any of covenant of
Seller set forth in Section 10.1(a), Section 10.2 or Section 10.6 except to the
extent any such claims, damages, liabilities, losses, costs and expenses,
including claims, liabilities, losses, costs and expenses attributable to
personal injury, death, or property damage, are the direct result of the bad
faith, gross negligence or willful misconduct of Seller.

 

10.8                                                Governmental Reviews and
Filings.

 

(a)                                 Before Closing. From and after the Execution
Date until the Second Closing, the Parties shall cooperate to provide all
information requested by, make all required filings with, prepare and submit all
required applications to, and conduct all negotiations required or requested by,
any Governmental Authority as may be required to consummate the Contemplated
Transactions.

 

(b)                                 HSR Act. Without limiting Section 10.8(a),
if filings pursuant to and under the HSR Act are required in connection with the
consummation of the Contemplated Transactions, Seller and Purchaser shall
promptly (and in no event later than ten (10) Business Days) after the Execution
Date compile and file (or will cause their “ultimate parent entity” (as
determined for purposes of the HSR Act) to file) under the HSR Act such
information with respect to such Party as the HSR Act requires. To the extent
permitted by Law, the Parties shall cooperate and consider in good faith the
views of the other Parties in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions, and proposals made or
submitted by or on behalf of any Party in connection with Proceedings under or
relating to the HSR Act, including as to whether any HSR Act filings are
required. To the extent HSR Act filings are required, each Party shall use
Commercially Reasonable Efforts to take such actions as may be required to cause
the expiration or termination of the notice periods under the HSR Act with
respect to the Contemplated Transactions as promptly as possible after making
such initial filings.  Purchaser shall bear and promptly reimburse Seller for
any and all fees and payments incurred by Seller

 

41

--------------------------------------------------------------------------------


 

payable to any Governmental Authorities under the HSR in connection with the
Contemplated Transactions.

 

(c)                                  After Closing. Except as otherwise provided
in Section 10.9, after the applicable Closing, Purchaser shall, at is sole cost
and expense, make all required filings with, obtain all required consents,
approvals, authorizations, and Permits from, and prepare and submit all
applications to, any Governmental Authorities as may be required to transfer
title to the Acquired Assets transferred at such Closing to Purchaser, to comply
with Laws, and to further consummate the Contemplated Transactions, and shall
indemnify, defend, save, and hold harmless the Indemnified Seller Parties from
and against all Claims arising out of Purchaser’s holding of title to the
Acquired Assets assigned to Purchaser at such Closing and before the securing of
any necessary Permits, bonds, other surety arrangements, consents, approvals,
and authorizations required under Law with respect to such transfer. After each
Closing, Seller shall reasonably cooperate with Purchaser in making, preparing,
submitting, and obtaining the filings, consents, approvals, authorizations,
Permits, and applications to be made, prepared, submitted, or obtained by
Purchaser under this Section 10.8(b).

 

10.9                                                Material Required Consents.

 

(a)                                 From and after the Execution Date until the
applicable Closing, Seller shall use its Commercially Reasonable Efforts (but in
no event required to make any payments or incur any material obligations owed to
any Person), with reasonable assistance from Purchaser (including Purchaser
providing required assurances of financial condition and operator
qualifications), to obtain all Material Required Consents before such Closing. 
Purchaser shall bear and be liable for, and the Assumed Liabilities shall
include, any payments or obligations required under the terms of the concerned
contract that are owed by any Party or Indemnified Seller Party to any Person
other than a Party in connection with obtaining any Material Required Consents
or other consents (other than the HSR Act).

 

(b)                                 If, during the course of Purchaser’s Due
Diligence Review, Purchaser discovers any Material Required Consent that is not
listed in Section 8.1 of the Disclosure Schedule, Purchaser shall promptly after
discovery give written notice to Seller of such Material Required Consent, and
Section 8.1 of the Disclosure Schedule shall be deemed updated by the Material
Required Consent. Notwithstanding anything to the contrary in this Agreement,
the failure to obtain a Material Required Consent before the applicable Closing
shall not constitute a breach of any representation, warranty, or covenant in
this Agreement.

 

(c)                                  If a Material Required Consent is not
obtained before the applicable Closing: (i) until the Final Determination Date,
Seller and Purchaser shall work together in good faith to obtain such Material
Required Consent (including, in the case of Purchaser, providing reasonable or
required assurance of financial condition and operator qualifications);
(ii) neither this Agreement nor any other Transaction Document shall constitute
an actual or attempted sale, assignment, assumption, transfer, conveyance, or
delivery of the Acquired Assets or Assumed Liabilities subject to the Material
Required Consent; (iii) until any such Material Required Consent is obtained,
the Parties shall cooperate with each other in any reasonable and lawful
arrangements designed to provide to Purchaser the benefits of the Acquired
Assets and the burdens of the Assumed Liabilities subject to the Material
Required Consent; and (iv) the First Closing Base Purchase Price or Second
Closing Base Purchase Price, as applicable, shall be adjusted downward by the
Allocated Value (or portion thereof) of the Acquired Asset affected by such
Material Required Consent.  Promptly after any such Material Required Consent is
obtained after such applicable Closing, (A) Seller shall assign, transfer, and
convey to Purchaser, and

 

42

--------------------------------------------------------------------------------


 

Purchaser shall assume from Seller, the applicable Acquired Asset or Assumed
Liabilities covered by the Material Required Consent pursuant to special-purpose
assignment and assumption documents substantially consistent with the
Transaction Documents, and (B) Purchaser shall pay to Seller the Allocated Value
(or portion thereof) of the applicable Acquired Asset affected by such Material
Required Consent that was subtracted from the First Closing Base Purchase Price
or Second Closing Base Purchase Price, as applicable, with respect to such
Material Required Consent in accordance with Section 10.9(c).  Notwithstanding
anything in this Agreement to the contrary, if a Material Required Consent has
not been obtained prior to the Final Determination Date or such Material
Required Consent prohibits the transfer of an affected Acquired Asset or Assumed
Liability, such affected Acquired Asset or Assumed Liability shall not be
transferred from Seller to Purchaser under this Agreement or the other
Transaction Documents and shall be deemed to be excluded from the Acquired
Assets and Assumed Liabilities and retained by Seller as an “Excluded Asset”.

 

10.10                                         Preferential Purchase Rights.

 

(a)                                 Compliance with Preferential Rights. Seller
shall use its Commercially Reasonable Efforts (but in no event required to make
any payments or incur any material obligations owed to any Person) to comply
with any Preferential Rights by sending written notice of this Agreement, within
ten (10) Business Days after the Execution Date, to all Persons holding any such
Preferential Rights set forth on Section 8.2 of the Disclosure Schedule,
offering to sell to each such Person that portion of the Acquired Assets for
which such a Preferential Right is held for an amount equal to the Allocated
Value of such portion of the Acquired Assets.

 

(b)                                 Notification. If, during the course of its
Due Diligence Review, Purchaser discovers any Preferential Right that is not set
forth on Section 8.2 of the Disclosure Schedule and which are applicable to the
Acquired Assets, Purchaser shall promptly after discovery provide written notice
to Seller of such Preferential Right, whereupon Seller shall promptly thereafter
comply with such Preferential Right in accordance with Section 10.10(a).

 

(c)                                  Consummation Before any Closing. If, before
the applicable Closing Date, any Preferential Right affecting any portion of the
Acquired Assets is exercised and the sale to the holder of such Preferential
Right is consummated, then that portion of the Acquired Assets affected by such
Preferential Right shall be excluded from the Acquired Assets conveyed at such
Closing, and the Closing Amount shall be adjusted downward by the Allocated
Value of such portion of the Acquired Assets.

 

(d)                                 Consummation After Closing. If, with respect
to a Preferential Right applicable to any portion of the Acquired Assets, the
holder of such Preferential Right timely and properly exercises such
Preferential Right before the applicable Closing Date but the purchase and sale
of the affected Acquired Assets to the holder of such Preferential Right is not
consummated before such Closing Date, then:  (i) the First Closing Base Purchase
Price or Second Closing Base Purchase Price, as applicable, shall be reduced as
a result of such Preferential Right by the Allocated Value of such Acquired
Assets; (ii) the affected Acquired Asset shall be retained by Seller at such
Closing; (iii) if the sale of the affected Acquired Assets to the holder of such
Preferential Right occurs after such Closing but prior to the Final
Determination Date, Seller shall satisfy the obligations to such holder related
to such Preferential Right, (iv) if the sale to the holder of the Preferential
Right is not consummated before the Final Determination Date (including, if the
time frame for the exercise of the Preferential Right expires without exercise
before the Final Determination Date), then in connection with the final
settlement under Section 14.1, the Seller shall convey such Acquired Asset to
Purchaser effective as of the Effective Time

 

43

--------------------------------------------------------------------------------


 

pursuant to an assignment and conveyance substantially in the form of the
applicable Exhibit D subject to such Preferential Right, if still outstanding as
of the Final Determination Date, and simultaneously with such conveyance
Purchaser shall pay to Seller the Allocated Value of such portion of the
Acquired Assets.

 

(e)                                  Open Preferential Rights.  If, with respect
to a Preferential Right applicable to any portion of the Acquired Assets, the
time frame for the exercise of such Preferential Right has not expired before
the applicable Closing Date and Seller has not received from the holder of such
Preferential Right either a notice of such holder’s intent not to exercise such
Preferential Right or a waiver of such Preferential Right, then:  (i) the First
Closing Base Purchase Price or Second Closing Base Purchase Price, as
applicable, shall not be reduced as a result of such Preferential Right;
(ii) the affected Acquired Asset shall be conveyed by Seller to Purchaser at
such Closing (to the extent applicable); and (iii) Purchaser shall comply with,
be responsible for and perform all obligations arising with or attributable to
such Preferential Right.

 

(f)                                   Certain Acknowledgements.  Purchaser
acknowledges that Seller desires to sell all of the Acquired Assets to Purchaser
and would not have entered into this Agreement but for Purchaser’s agreement to
purchase all of the Acquired Assets as herein provided.  Accordingly, it is
expressly understood and agreed that Seller does not desire to sell any Acquired
Assets affected by a Preferential Right to Purchaser unless the sale of all of
the Acquired Assets is consummated by the applicable Closing Date in accordance
with the terms of this Agreement.  In furtherance of the foregoing, Seller’s
obligation hereunder to sell the Acquired Assets affected by a Preferential
Rights to Purchaser is expressly conditioned upon the consummation by the
applicable Closing Date of the sale of all of the Acquired Assets (other than
Excluded Assets or other Acquired Assets excluded from such Closing pursuant to
the express provisions of this Agreement) in accordance with the terms of this
Agreement, either by conveyance to Purchaser or conveyance pursuant to an
applicable Preferential Right; provided that, nothing herein is intended or
shall operate to extend or apply any Preferential Right to any portion of the
Acquired Assets that is not otherwise burdened thereby.  Time is of the essence
with respect to the Parties’ agreement to consummate the sale of the Acquired
Assets by the Closing Date.

 

10.11                                         Casualty Loss. If, after the
Execution Date and before any applicable Closing, a Casualty Loss occurs with
respect to a portion of the Acquired Assets, then, notwithstanding such Casualty
Loss, Purchaser and Seller shall proceed with the purchase and sale of the
affected Acquired Assets without reduction of the First Closing Base Purchase
Price or Second Closing Base Purchase Price, as applicable,, and Seller shall: 
(a) pay to Purchaser at the Closing all sums paid to Seller by Governmental
Authorities and third parties before such Closing by reason of such Casualty
Loss; and (b) assign, transfer, and convey to Purchaser all rights of Seller to
any insurance proceeds received by Seller, as well as all of the right, title,
and interest of Seller in and to any claims, causes of action, unpaid proceeds,
or other payments from Governmental Authorities or third parties arising out of
such Casualty Loss. Before any Closing, Seller shall not voluntarily compromise,
settle, or adjust any amounts payable by reason of any Casualty Loss without
first obtaining the written consent of Purchaser, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

10.12                                         Change of Operator. Seller and
Purchaser each agree to use their respective Commercially Reasonable Efforts to
obtain all consents, authorizations, and approvals necessary to cause Purchaser
to be elected as the operator of that portion of the Acquired Assets operated by
Seller that are assigned to Purchaser as of the applicable Closing Date;
provided, however, in no event shall Seller make any payments or incur any
material obligations owed to any Person or liabilities in connection with
obtaining any such consents, authorizations or approvals), and Purchaser hereby

 

44

--------------------------------------------------------------------------------


 

consents and agrees, subject to obtaining such necessary consents,
authorizations, and approvals, to accept the designation, responsibilities, and
Liabilities as the operator of such Acquired Assets.

 

10.13                                         Confidentiality.

 

(a)                                 Confidentiality Agreement. Unless and until
the Second Closing, the Confidentiality Agreement shall remain in full force and
effect.  Effective upon the Second Closing, the Confidentiality Agreement shall
automatically terminate without any further action of the Parties. If this
Agreement is terminated before the First Closing, the Confidentiality Agreement
shall continue to remain in full force and effect in accordance with its terms,
and shall survive the termination of this Agreement.

 

(b)                                 Obligations after Closing. After the First
Closing, Purchaser, on the one hand, and Seller, on the other hand, shall not,
directly or indirectly, disclose, or permit any of its Entity Representatives to
disclose, to any third party the terms and conditions of this Agreement or the
Contemplated Transactions or any of the Second Closing Assets (until the Second
Closing) or Excluded Assets that constitutes records, data or other agreements
or information or, in the case of Seller, the Acquired Records or Acquired Data
with respect to the First Closing Assets (and the Second Closing Assets after
the Second Closing) (including all or any portion of the Base Purchase Price or
Purchase Price) (collectively, “Confidential Information”) without the written
consent of the other Parties; provided, however, that this
Section 10.13(b) shall not prevent disclosures of Confidential Information by a
Party:  (i) pursuant to Section 10.13(c) or Section 10.14; (ii) of information
that, at the time of disclosure, is generally available to the public (other
than as a result of a breach of this Agreement (including Section 10.14) or any
other confidentiality agreement to which such Party is a party or of which it
has actual knowledge), as evidenced by generally available documents or
publications; (iii) to the extent disclosure is necessary or advisable, to its
Affiliates or to such Party’s or any such Affiliate’s Entity Representatives for
the purpose of performing their respective obligations under this Agreement;
(iv) to banks or other financial institutions or agencies or any independent
accountants or legal counsel or investment advisors employed by such Party or
its Affiliates, to the extent disclosure is necessary or advisable to obtain
financing; (v) to one or more potential purchasers of the Acquired Assets;
(vi) to Governmental Authorities to the extent necessary to comply with its
obligations under this Agreement and Law with respect to the HSR Act; (vii) to
the extent necessary, to enforce this Agreement or (viii) to the extent required
under any Acquired Contract or other contract; provided, however, that in each
case of disclosure under clauses (iii), (iv), or (v), the Persons to whom
disclosure is made agree to be bound by this confidentiality provision, and the
Party making such disclosure shall be liable and responsible for any breach by
such Person of this confidentiality obligation.

 

(c)                                  Information Requests. Notwithstanding
Section 10.13(b), if, in the opinion of a Party’s counsel, such Party is
required by a Proceeding, discovery request, Freedom of Information Act (or
state equivalent) request, investigative demand, subpoena, or Order to disclose
Confidential Information (collectively, an “Information Request”), such Party
shall give the other Party at least ten (10) days prior written notice (unless
less time is permitted by the applicable Information Request, in which case the
disclosing Party shall give as much notice as is possible), together with a copy
of the Information Request. If, before the time such disclosure is required to
be made, the other Party provides the disclosing Party with written notice that
it intends to object to the Information Request, file a motion for a protective
order, file a motion to quash the Information Request, or take other legal
action to prevent the disclosure of Confidential Information (collectively, an
“Objection”), the disclosing Party shall not produce any documents or make any
disclosures until it receives an Order from the relevant Governmental Authority,

 

45

--------------------------------------------------------------------------------


 

receives written consent from the other Party, or receives an opinion of legal
counsel of the disclosing Party that the disclosing Party is legally required to
comply with the Information Request despite the pending Objection. Further, the
disclosing Party agrees to cooperate with the other Party, at the request and
expense of the other Party, in filing or obtaining an Objection to ensure
confidential treatment of the Confidential Information. If, after compliance
with the foregoing, the disclosing Party is required to disclose Confidential
Information pursuant to such an Information Request, the disclosing Party shall
furnish only that portion of the Confidential Information that is legally
required to be disclosed, and will cooperate with the other Party’s counsel to
enable the other Party, at its sole cost and expense, to obtain any available,
reliable assurance that any Confidential Information so disclosed will be
accorded confidential treatment.

 

10.14                                         Public Announcements.

 

(a)                                 Requirements. Notwithstanding any provision
of Section 10.13 neither Seller nor Purchaser shall issue any press release or
make any announcement with respect to this Agreement or the Contemplated
Transactions, unless such Party has (i) provided to the other Party a copy of
the proposed announcement at least twenty-four (24) hours before the disclosure
and (ii) the disclosing Party shall provide the other Party with the opportunity
to comment within such twenty-four (24) hour period.

 

(b)                                 Limited Exception. Notwithstanding any
provisions of Section 10.13 or this Section 10.14, nothing contained in this
Agreement shall prevent a Party from disclosing the terms or the existence of
this Agreement or the Contemplated Transactions to the extent such Party
determines, upon advice of counsel, that such disclosure is required or
advisable, including in connection with any financing transaction undertaken or
proposed by a Party, under any securities Law or listing requirement of any
securities exchange applicable to such Party or any of its equity owners or its
or their respective Affiliates.

 

10.15                                         Required Bonding. Purchaser shall
obtain all required bonds and other surety arrangements relating to the
ownership, use, or operation of the Acquired Assets (including all bonds and
surety arrangements required by the DOI and the state of Colorado) necessary to
cause Seller’s and any of its Affiliates’ bonds and surety arrangements with
respect to the Acquired Assets, as listed in Section 10.15 of the Disclosure
Schedule, to be released at the First Closing.  Prior to the First Closing,
Purchaser shall provide Seller with satisfactory evidence that all bonds and
surety arrangements listed in Section 10.15 of the Disclosure Schedule have been
obtained and will be unconditionally effective as of the First Closing Date.

 

10.16                                         Consent Decree. From and after the
Execution Date until the earlier of (a) the Second Closing or (b) the Second
Closing Outside Date, Seller shall use its good faith efforts and proceed
diligently to obtain the fulfillment of the condition to the Second Closing at
Section 11.1(d) of this Agreement and obtain the termination of the Consent
Decree with respect to all Second Closing Assets.

 

10.17                                         Breach Before Closing. If, before
any Closing, Purchaser believes that Seller has or may have breached any
representation, warranty, covenant, or other provision of this Agreement, then
Purchaser may provide notice to Seller of such breach or potential breach.  If
such a notice of breach or potential breach is delivered under this
Section 10.17, or if Seller provides written notice to Purchaser of such a
breach or potential breach by Seller, Seller shall have thirty (30) days to cure
any such breach, and such Closing shall be extended as and to the extent
necessary (but not more than thirty (30) days) to permit such cure; provided,
however, that this Section 10.17 shall not apply to the willful refusal of
Seller to close the Contemplated Transactions.

 

46

--------------------------------------------------------------------------------


 

10.18                                         Fulfillment of Conditions. From
and after the Execution Date until the Second Closing, each Party shall use
Commercially Reasonable Efforts, and proceed diligently and in good faith, to
perform and satisfy all representations, warranties and covenants of such Party
contained in this Agreement (to the extent not inconsistent with this
Agreement), and shall not take or fail to take any action that could reasonably
be expected to result in the performance and fulfillment of any such
representations, warranties or covenant.

 

10.19                                         Non-Negotiation.  Prior to the
termination of either this Agreement or all further obligations of Seller
hereunder with respect to any Closing, Seller shall not directly or indirectly,
(a) negotiate, undertake, authorize, recommend, propose or enter into any
transaction involving the purchase or disposition of any material or significant
amount of the Acquired Assets other than the transactions contemplated by this
Agreement, or (b) solicit or initiate negotiations or submissions of proposals
or offers in respect to any such purchase or disposition.

 

10.20                                         Historical Financial Information. 
Purchaser, its Affiliates, or their assignees may be required to include
historical financial information relating to the Assets and the production
therefrom in documents filed with the Securities and Exchange Commission under
the Securities Act of 1933, as amended and the Securities and Exchange Act of
1934, as amended.  At Purchaser’s written request, Seller will (A) after the
date hereof and until the date that is three (3) years following the First
Closing Date, use its commercially reasonable efforts to provide Purchaser’s
representatives access to (i) any and all books, records, information and
documents for the five (5) year period ending on the First Closing that are in
Seller’s possession as may be reasonably required in order for Purchaser and its
Affiliates to prepare such financial statements as may be required in accordance
with the requirements of Regulation S-X under the Securities Act (the “S-X
Financials”) and (ii) any documentation attributable to the Assets  for the five
(5) year period ending on the First Closing to the extent required to complete
any audit associated with the S-X Financials, and (B) authorize and instruct
Seller’s personnel and representatives (including accountants) to cooperate in
connection with the preparation of the S-X Financials and the delivery of an
audit report thereon (including the delivery of any  required management
representation letter and attorney letter to auditor) and to assist in
connection with the response to any SEC comment letter in respect to the S-X
Financials; provided, however, in no event shall Seller be required to create,
compile, or prepare any new financial reports, books, records or other
information that does not exist prior to such request by Purchaser.  Requests by
Purchaser for cooperation, access and documentation pursuant to this
Section 10.20 shall be given with reasonable specificity and with reasonable
advance notice to Seller and Seller’s representatives so as not to unreasonably
interfere with Seller’s or any of Seller’s representatives’ conduct of
business.  Purchaser shall be responsible for and shall indemnify, defend and
reimburse the Indemnified Seller Parties for all out-of-pocket costs and
expenses (including fees of any independent auditor) incurred by Seller in
providing access to the records, personnel, and accounting firm and complying
with the provisions of this Section 10.20, and shall reimburse Seller these
amounts within thirty (30) days after receiving an invoice therefor.

 

10.21                                         Consent Decree Excluded Wells.
Seller’s transfer to Purchaser of all of the Consent Decree Wells listed on
Exhibit A-2, Part 2, in their entirety, including related Equipment, is not
permitted by the Consent Decree; however, in order to comply with the terms of
such Consent Decree, Seller shall, on the first Business Day after Seller
receives written notice that the Consent Decree has been terminated with respect
to the Second Closing Assets, provide written notice to Purchaser (“Wellbore
Notice”) of certain Consent Decree Wells described on Exhibit A-2, Part 2 that
will be removed from Exhibit A-2, Part 2, including related Equipment, and will
not be included in this transaction as Second Closing Assets (the “Consent
Decree Excluded Wells”). Seller shall have the ability to remove Consent Decree
Wells from Exhibit A-2, Part 2 pursuant to such Wellbore Notice only to the
extent necessary to comply with its obligations under the Consent Decree.  The

 

47

--------------------------------------------------------------------------------


 

remainder of the wellbores listed on Exhibit A-2, Part 2 shall remain Second
Closing Wells (the “Subject Consent Decree Wells”) and subject to sale to
Purchaser in accordance with the terms of this Agreement. The Wellbore Notice
will also include Allocated Values for each Subject Consent Decree Well and each
Non-Consent Decree Well based on the Production Values for such Wells as
determined in accordance with Section 3.2(b)(iv), and Seller will make available
to Purchaser all relevant information relating to such determination. The
Parties agree that the Consent Decree Excluded Wells shall be excluded from the
Second Closing Assets to be conveyed at the Second Closing, in which case, such
Consent Decree Excluded Wells shall become Excluded Assets, and at the Second
Closing the Consent Decree Excluded Wells shall be deemed deleted from the
Exhibits and Schedules hereto. For the avoidance of doubt, nothing contained in
this Section 10.21 shall be construed as diminishing Seller’s obligation
contained in Section 4.1 of the Joint Use Agreement.

 

10.22                                         NBLX Contracts. From the Execution
Date until the First Closing, (a) Purchaser may in good faith undertake
commercially reasonable negotiations with the applicable service providers under
the contracts set forth on Exhibit J (the “NBLX Contracts”), which negotiations
shall be limited in scope to non-fee related terms contained in such NBLX
Contracts and (b) Seller shall use its commercially reasonable efforts to
facilitate any such negotiations and to request that the applicable service
provider consider any commercially reasonable request from Purchaser, including
Purchaser positions similar to terms in previously negotiated contracts between
Purchaser and the applicable service provider to the extent such positions are
equally applicable to the NBLX Contracts; provided, that, Seller’s obligation
under this Section 10.22, shall not be construed as an obligation to ensure the
success of any such negotiations or exercise control over the business affairs
of any such service provider.

 

Article 11
Conditions To Any Closing

 

11.1                                                Mutual Conditions. The
obligations of the Parties to consummate the portion of the Contemplated
Transactions that are to be consummated at any Closing are subject to the
satisfaction at such Closing of the following conditions (each of which may be
waived by the unanimous agreement of each Seller and Purchaser, in the sole
discretion of each such Party):

 

(a)                                 Changes in Laws; Orders. No Governmental
Authority shall have enacted, issued, promulgated, or deemed applicable any Law,
or issued or granted any final and non-appealable Order, that is in effect and
that has the effect of permanently enjoining, making illegal, or otherwise
prohibiting or preventing the consummation of the Contemplated Transactions, and
no Governmental Authority shall have threatened in writing to enact, issue,
promulgate, make applicable, or grant any such Law or Order.

 

(b)                                 No Proceeding. No injunction, Order or award
restraining, enjoining or otherwise prohibiting the consummation of the
Contemplated Transactions shall have been issued and no Proceeding shall be
pending before any Governmental Authority against any Party or any Acquired
Assets intended to be assigned at such Closing that seeks to enjoin, make
illegal, or otherwise prohibit or prevent the consummation of the Contemplated
Transactions other than any such Proceeding that is initiated by or on behalf of
the Party claiming that this condition is not satisfied.

 

(c)                                  Governmental Approvals. All material
consents and approvals of any Governmental Authority required for the transfer
of the Assets from Seller to Purchaser at such Closing as contemplated under
this Agreement, except consents and approvals of assignments by Governmental
Authorities that are customarily obtained after closing, shall have been
granted, or

 

48

--------------------------------------------------------------------------------


 

the necessary waiting period (and any extension thereof), including those under
the HSR Act (if applicable) shall have expired or terminated.

 

(d)                                 Consent Decree. With respect to the Second
Closing only, the Consent Decree shall have been terminated with respect to the
Second Closing Assets (other than Consent Decree Excluded Wells) and no such
Second Closing Asset shall be burdened by the Consent Decree.

 

11.2                                                Seller’s Conditions. The
obligations of Seller at each Closing are subject to the satisfaction at or
before such Closing of the following conditions precedent (each of which may be
waived by Seller, in its sole discretion):

 

(a)                                 Representations and Warranties. Each of the
representations and warranties of Purchaser set forth in this Agreement that is
qualified as to materiality or material adverse effect shall be true and correct
in all respects, and each of the representations and warranties of Purchaser set
forth in this Agreement that is not so qualified shall be true and correct in
all material respects, in each case as of the Execution Date and, with respect
to those representations and warranties also made as of such Closing Date, as of
such Closing Date (except to the extent in either case that such representations
and warranties speak as of another date or are limited to a specific date).

 

(b)                                 Covenants. Purchaser shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Purchaser on or before such
Closing.

 

(c)                                  Closing Deliveries. Purchaser shall have
delivered, caused to have been delivered or is ready, willing and able to
deliver to Seller duly executed copies of each of the Transaction Documents
required by this Agreement to be delivered or caused to be delivered by
Purchaser at such Closing.

 

11.3                                                Purchaser’s Conditions. The
obligations of Purchaser at each Closing are subject to the satisfaction at or
before such Closing of the following conditions precedent (each of which may be
waived by Purchaser, in the sole discretion of Purchaser):

 

(a)                                 Representations and Warranties. Each of the
representations and warranties of Seller set forth in this Agreement that is
qualified as to materiality or Material Adverse Effect shall be true and correct
in all respects, and each of the representations and warranties of Seller set
forth in this Agreement that is not so qualified shall be true and correct in
all material respects, in each case, as of the Execution Date and, with respect
to those representations and warranties also made as of such Closing Date, as of
such Closing Date (except to the extent in either case that such representations
and warranties speak as of another date); provided, however, with respect to the
Second Closing, for the purposes of determining the satisfaction of this
Section 11.3(a) all references in any representations and warranties of Seller
set forth in this Agreement to the term “Acquired Assets” or “Assets” shall be
deemed to refer solely to the Second Closing Assets.

 

(b)                                 Covenants. Seller shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Seller on or before such
Closing; provided, however, with respect to the Second Closing, for the purposes
of determining the satisfaction of this Section 11.3(b) all references in any
representations and warranties of Seller set forth in this Agreement to the term
“Acquired Assets” or “Assets” shall be deemed to refer solely to the Second
Closing Assets.

 

49

--------------------------------------------------------------------------------


 

(c)                                  Closing Deliveries. Seller shall have
delivered, caused to have been delivered or is ready, willing and able to
deliver to Purchaser duly executed copies of each of the Transaction Documents
required by this Agreement to be delivered or caused to be delivered by Seller
at such Closing.

 

Article 12
Termination

 

12.1                                                Termination.

 

(a)                                 Termination by Either Party — First Closing.
Either Party may terminate this Agreement by written notice to the other Party
if the First Closing has not occurred on or before  December 29, 2017; provided,
however, that no Party hereto shall be entitled to terminate this Agreement
under this Section 12.1(a) if the First Closing has failed to occur as a result
of the material breach or inaccuracy of such Party’s representations,
warranties, covenants and agreements hereunder.

 

(b)                                 Termination by Either Party — Second
Closing. Either Party may terminate each Party’s rights and obligations under
this Agreement with respect to the Second Closing and the purchase and sale of
the Second Closing Assets contemplated hereunder by written notice to the other
Party if the Second Closing has not occurred on or before the HBP Obligation
Outside Date, but the condition set forth in Section 11.1(d) has been met;
provided, however, that no Party hereto shall be entitled to terminate such
rights and obligations under this Section 12.1(b) if the Second Closing has
failed to occur as a result of the material breach or inaccuracy of such Party’s
representations, warranties, covenants and agreements hereunder.

 

(c)                                  Termination by Either Party — Consent
Decree. Either Party may terminate each Party’s rights and obligations under
this Agreement with respect to the Second Closing and the purchase and sale of
the Second Closing Assets contemplated hereunder by written notice to the other
Party if the Second Closing has not occurred on or before the HBP Obligation
Outside Date solely because the condition set forth in Section 11.1(d) has not
been met.

 

(d)                                 Mutual Termination. This Agreement may be
terminated by the mutual agreement of Purchaser and Seller pursuant to a written
document or instrument that is specifically identified as a termination of this
Agreement.

 

(e)                                  Title/Environmental Defect Termination.
This Agreement may be terminated in accordance with Section 6.7.

 

12.2                                                Remedies.

 

(a)                                 If this Agreement is terminated by Seller
under Section 12.1(a) because the First Closing has not occurred solely as a
result of the failure or breach by Purchaser of any representations, warranties
or covenants of Purchaser set forth in this Agreement that has prevented the
satisfaction of the conditions of Seller set forth in Section 11.1(c), then the
Deposit shall be released to Seller from the Deposit Escrow Account in
accordance with the Deposit Escrow Agreement, which Deposit shall constitute
liquidated damages for any and all breaches of this Agreement by Purchaser and
such remedy shall be the sole and exclusive remedy available to Seller for any
such failure of Purchaser.  THE PARTIES ACKNOWLEDGE AND AGREE THAT (i) SELLER’S
ACTUAL DAMAGES RESULTING FROM SUCH TERMINATION WOULD BE DIFFICULT, IF NOT
IMPOSSIBLE TO CALCULATE AND (ii) THE DEPOSIT IS A FAIR AND REASONABLE ESTIMATE
OF SELLER’S LIQUIDATED DAMAGES IN

 

50

--------------------------------------------------------------------------------


 

LIGHT OF THE UNCERTAINTIES IN CALCULATING THE ACTUAL DAMAGES THAT WILL BE
SUFFERED BY SELLER UNDER THE CIRCUMSTANCES SET FORTH IN SECTION 12.1(a) AND
(iii) SUCH LIQUIDATED DAMAGES ARE NOT A PENALTY.

 

(b)                                 If the rights and obligations of the Parties
under this Agreement with respect to the Second Closing and the purchase and
sale of the Second Closing Assets are terminated by Seller under
Section 12.1(b) because the Second Closing has not occurred solely as a result
of the failure or breach by Purchaser of any representations, warranties or
covenants of Purchaser set forth in this Agreement that has prevented the
satisfaction of the conditions of Seller set forth in Section 11.1(c) with
respect to the Second Closing, then, Purchaser shall pay to Seller, within
fifteen (15) Business Days of the termination, Ten Million Dollars ($10,000,000)
which payment shall constitute liquidated damages for any and all breaches of
this Agreement by Purchaser with respect to the failure of the Second Closing to
occur and such remedy shall be the sole and exclusive remedy available to Seller
for any such failure of Purchaser with respect to the Second Closing; provided,
however, no such termination of such obligations with respect to the Second
Closing and the Second Closing Assets shall reduce, modify, supplement or
terminate any other obligations of the Parties hereunder or under any other
Transaction Documents with respect to First Closing, the First Closing Assets,
any Assumed Liabilities, any Excluded Assets or any other rights or obligations
of any Party hereunder other than those related to the Second Closing and the
Second Closing Assets. THE PARTIES ACKNOWLEDGE AND AGREE THAT (i) SELLER’S
ACTUAL DAMAGES RESULTING FROM SUCH TERMINATION WOULD BE DIFFICULT, IF NOT
IMPOSSIBLE TO CALCULATE AND (ii) THE PAYMENT PROVIDED IN THIS SECTION 12.2(b) IS
A FAIR AND REASONABLE ESTIMATE OF SELLER’S LIQUIDATED DAMAGES IN LIGHT OF THE
UNCERTAINTIES IN CALCULATING THE ACTUAL DAMAGES THAT WILL BE SUFFERED BY SELLER
UNDER THE CIRCUMSTANCES SET FORTH IN SECTION 12.1(b) AND (iii) SUCH  LIQUIDATED
DAMAGES ARE NOT A PENALTY

 

(c)                                  Except as provided in Section 12.2(a), if
this Agreement is terminated prior to the First Closing, then the Deposit shall
be released to Purchaser from the Deposit Escrow Account in accordance with the
Deposit Escrow Agreement.

 

(d)                                 If this Agreement is terminated by Purchaser
under Section 12.1(a) because the First Closing has not occurred solely as a
result of the failure or breach by Seller of any representations, warranties or
covenants of Seller set forth in this Agreement that has prevented the
satisfaction of the conditions of Purchaser set forth in Section 11.3, then,
subject to Section 17.2 and the other provisions of this Agreement, Seller shall
remain liable to Purchaser for all Losses incurred by Purchaser arising out of
or relating to such breach or default and Purchaser shall have the right to
obtain a decree or order of specific performance, mandamus, or other injunctive
relief or equitable remedy to enforce the observance and performance of this
Agreement against Seller. The Parties agree that if this Agreement is terminated
as provided in this Section 12.2(d), irreparable damage to Purchaser would
occur, no adequate remedy at Law would exist and damages would be difficult to
determine, and the Purchaser shall be entitled to seek specific performance and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy. Notwithstanding the foregoing, in the event that
Purchaser seeks damages at Law for any termination under this Section 12.2(d),
the aggregate Liability of Seller for such damages under this Section 12.2 or
otherwise under this Agreement or in connection with the Contemplated
Transactions from and after the termination of this Agreement shall not exceed
an amount equal to ten percent (10%) of the First Closing Base Purchase Price
and Purchaser hereby waives, relinquishes and releases Seller from any liability
or Losses for such damages in excess of such amount.

 

51

--------------------------------------------------------------------------------


 

(e)                                  If the rights and obligations of the
Parties under this Agreement with respect to the Second Closing and the purchase
and sale of the Second Closing Assets are terminated by Purchaser under
Section 12.1(b) because the Second Closing has not occurred solely as a result
of the failure or breach by Seller of any representations, warranties or
covenants of Seller set forth in this Agreement that has prevented the
satisfaction of the conditions of Purchaser set forth in Section 11.3 with
respect to the Second Closing, then, subject to Section 17.2 and the other
provisions of this Agreement, Seller shall remain liable to Purchaser for all
Losses incurred by Purchaser arising out of or relating to such breach or
default and Purchaser shall have the right to obtain a decree or order of
specific performance, mandamus, or other injunctive relief or equitable remedy
to enforce the observance and performance of this Agreement against Seller. The
Parties agree that if this Agreement is terminated as provided in this
Section 12.2(e), irreparable damage to Purchaser would occur, no adequate remedy
at Law would exist and damages would be difficult to determine, and the
Purchaser shall be entitled to seek specific performance and immediate
injunctive relief, without the necessity of proving the inadequacy of money
damages as a remedy. Notwithstanding the foregoing, in the event that Purchaser
seeks damages at Law for any termination under this Section 12.2(e), the
aggregate Liability of Seller for such damages under this Section 12.2 or
otherwise under this Agreement or in connection with the Contemplated
Transactions from and after the termination of this Agreement shall not exceed
an amount equal to ten percent (10%) of the Second Closing Base Purchase Price
and Purchaser hereby waives, relinquishes and releases Seller from any liability
or Losses for such damages in excess of such amount; provided, however, no such
termination of such obligations with respect to the Second Closing and the
Second Closing Assets shall reduce, modify, supplement or terminate any other
obligations of the Parties hereunder or under any other Transaction Documents
with respect to First Closing, the First Closing Assets, any Assumed
Liabilities, any Excluded Assets or any other rights or obligations of any Party
hereunder other than those related to the Second Closing and the Second Closing
Assets.

 

(f)                                   Promptly, but in no event later than three
(3) Business Days after the termination date of this Agreement (if this
Agreement is terminated prior to the First Closing), the Parties hereto shall
execute and deliver to the Escrow Agent written instructions instructing the
Escrow Agent to disburse via wire transfer of immediately available funds the
entirety of the Deposit to the applicable Party entitled to receive the Deposit
as provided in this Section 12.2.

 

12.3                                                Effect of Termination.

 

(a)                                 Termination Prior to First Closing.  If this
Agreement is terminated under Section 12.1 prior to the First Closing, all
rights and obligations of the Parties under this Agreement shall terminate
without any further Liability or obligation of any Party to any other Party;
provided, however, that the provisions in Sections 10.13 and 10.14 (relating to
confidentiality and press releases), the indemnification obligations of
Purchaser under Section 4.3(b), the provisions of Section 12.2 and this
Section 12.3 (relating to termination), the provisions in Article 1 and
Article 17, the other provisions of this Agreement that expressly survive the
termination of this Agreement, and the definitions in Appendix A (to the extent
used in the foregoing Sections, Articles, and provisions) shall survive the
termination of this Agreement and remain in full force and effect. For the
avoidance of doubt, the obligations of the Parties under the Deposit Escrow
Agreement and the Confidentiality Agreement shall survive any termination of
this Agreement.

 

(b)                                 Termination After the First Closing but
Prior to Second Closing.  If the obligations under this Agreement with respect
to the Second Closing and the Second Closing

 

52

--------------------------------------------------------------------------------


 

Assets are terminated by either Party under Section 12.1(b) after the First
Closing but prior to the Second Closing, then

 

(i)                                     all rights and obligations of the
Parties under this Agreement with respect to or relating to the Second Closing
Assets, the Second Closing and all covenants, representations or warranties of
the Parties made hereunder or under any other Transaction Document with respect
thereto shall terminate without any further Liability or obligation of any Party
to any other Party; provided, however, that the provisions in Sections 10.13 and
10.14 (relating to confidentiality and press releases), the indemnification
obligations of Purchaser under Section 4.3(b), the provisions of Section 12.2
and this Section 12.3 (relating to termination), the provisions in Article 1 and
Article 17, the other provisions of this Agreement that expressly survive the
termination of this Agreement, and the definitions in Appendix A (to the extent
used in the foregoing Sections, Articles, and provisions) shall each survive the
termination of this Agreement and remain in full force and effect; and provided
further, no such termination of such obligations with respect to the Second
Closing and the Second Closing Assets shall reduce, modify, supplement or
terminate any other obligations of the Parties hereunder or under any other
Transaction Documents with respect to First Closing, the First Closing Assets,
any Assumed Liabilities, any Excluded Assets or any other rights or obligations
of any Party hereunder other than those related to the Second Closing and the
Second Closing Assets; and

 

(ii)                                  all rights and obligations of the Parties
under this Agreement with respect to or relating to the First Closing Assets,
the First Closing and all covenants, representations or warranties of the
Parties made hereunder or under any other Transaction Document with respect
thereto shall survive pursuant to and in accordance with the terms hereof
(including all obligations under Article 16); and

 

(iii)                               for the avoidance of doubt, the obligations
of the Parties under the Deposit Escrow Agreement and the Confidentiality
Agreement shall survive any termination of this Agreement.

 

Article 13
Closings

 

13.1                                                Closings.

 

(a)                                 The purchase and sale of the First Closing
Assets shall be consummated at a closing (the “First Closing”) to be held at the
Houston, Texas, offices of Seller or at such other location as the Parties
mutually agree in writing, at 10:00 a.m., Houston, Texas time, on the later of
(a) December 18, 2017, (b) if the conditions with respect to the First Closing
set forth in Article 11 are not satisfied or waived as of such date, the first
Business Day after the satisfaction or waiver of the conditions with respect to
the First Closing set forth in Article 11, or (c) such other date as the Parties
mutually agree in writing, in each case of the foregoing as such date and time
may be extended under Section 10.17 (such date and time is referred to herein as
the “First Closing Date”).

 

(b)                                 The purchase and sale of the Second Closing
Assets shall be consummated at a closing (the “Second Closing” and together with
the First Closing, each a “Closing”) to be held at the Houston, Texas, offices
of Seller or at such other location as the Parties mutually agree in writing, at
10:00 a.m., Houston, Texas time, on the later of (a) forty (40) days after the
date that Seller delivers the Wellbore Notice to Purchaser in accordance with
Section 10.21, or (b) such

 

53

--------------------------------------------------------------------------------


 

other date as the Parties mutually agree in writing, in each case of the
foregoing as such date and time may be extended under Section 10.17 (such date
and time is referred to herein as the “Second Closing Date” and together with
the First Closing Date, each a “Closing Date”).

 

13.2                                                First Closing Obligations.
At the First Closing, the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others:

 

(a)                                 First Closing Assignment. Seller and
Purchaser shall duly execute, acknowledge, and deliver an Assignment, Bill of
Sale, and Conveyance substantially in the form of Exhibit D-1 and Exhibit D-2
(the “First Closing Assignment”) effective as of the Effective Time (and in
sufficient counterparts to facilitate filing and recording) whereby Seller will
assign, transfer and convey to Purchaser the First Closing Assets, with a
special warranty of Defensible Title and a warranty from Seller that, except for
Permitted Liens, title to the First Closing Assets being conveyed by Seller is
free and clear of all Liens created by, through or under Seller, but not
otherwise, but disclaiming any warranties, express or implied, as to the
personal property, fixtures, or condition of the Acquired Assets, which shall be
conveyed “AS IS, WHERE IS.”

 

(b)                                 Additional Assignments and Assumptions;
Official Forms. Seller and Purchaser shall duly execute, acknowledge, and
deliver such other assignments, assumptions, bills of sale, or deeds necessary
to transfer the First Closing Assets to Purchaser and for Purchaser to assume
the Assumed Liabilities, including any conveyances on official forms of relevant
Governmental Authorities and related documentation necessary to transfer the
First Closing Assets to Purchaser, and for Purchaser to assume the Assumed
Liabilities in accordance with this Agreement and the requirements of Law.

 

(c)                                  First Preliminary Settlement Statement.
Seller and Purchaser shall duly execute and deliver the First Preliminary
Settlement Statement.

 

(d)                                 First Closing Payment. Purchaser shall
deliver the First Closing Payment to Seller by wire transfer of immediately
available funds under Section 3.4(b).

 

(e)                                  Letters in Lieu. Seller and Purchaser shall
duly execute and deliver all necessary letters in lieu of transfer orders
directing all purchasers of production to pay Purchaser the proceeds
attributable to production from the First Closing Assets of Seller from and
after the Effective Time.

 

(f)                                   Releases. Seller shall deliver to
Purchaser:  (i) duly executed and acknowledged releases in recordable form of
all mortgages, deeds of trust, and security agreements created by Seller that
encumber the First Closing Assets; and (ii) releases of any related financing
statements.

 

(g)                                  Change of Operator Forms. Seller and
Purchaser shall duly execute federal and state change of operator forms with
respect to those First Closing Assets of Seller that will be operated by
Purchaser after the Closing under Section 10.12, and Seller shall execute and
deliver to Purchaser resignation of operator letters in forms reasonably
acceptable to Purchaser.

 

(h)                                 First Closing Certificates. Seller shall
deliver to Purchaser, and Purchaser shall deliver to Seller, a certificate duly
executed by an officer of each such Party substantially in the form of
Exhibit F-1 as to the satisfaction of the closing conditions set forth in
Section 11.3(a) and 11.3(b) (with respect to Seller) and Section 11.2(a) and
11.2(b) (with respect to Purchaser); provided, however, with respect to the
First Closing, for the purposes of determining the

 

54

--------------------------------------------------------------------------------


 

satisfaction of Section 11.3(a) and Section 11.3(b) all references in any
representations, warranties or covenants of Seller set forth in this Agreement
to the term “Acquired Assets” or “Assets” shall be deemed to refer solely to the
First Closing Assets.

 

(i)                                     Non-Foreign Affidavit. Seller shall
deliver to Purchaser an affidavit of non-foreign status and no requirement for
withholding under section 1445 of the Code and a Colorado Form DR 1083
certifying that Seller is not subject to a withholding pursuant to Colo. Rev.
Stat. §39-22-604.5, each in a form reasonably acceptable to Purchaser.

 

(j)                                    Joint Use Agreement.  Purchaser and
Seller shall duly execute and deliver a Joint Use Agreement substantially in the
form of Exhibit G (the “Joint Use Agreement”).

 

(k)                                 Deposit. Purchaser and Seller shall execute
and provide joint written instructions to the Escrow Agent to release the
Deposit to Seller as provided in Section 3.4(b)(i).

 

(l)                                     First Closing Transition Services
Agreement. Purchaser and Seller shall duly execute and deliver a transition
services agreement substantially in the form of Exhibit E-1 (the “First Closing
Transition Services Agreement”).

 

(m)                             NBLX Contracts. Purchaser shall duly execute
contracts with the various service providers named in the NBLX Contracts, for
the services described in such NBLX Contracts.

 

13.3                                                Second Closing Obligations.
At the Second Closing, the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others:

 

(a)                                 Second Closing Assignment. Seller and
Purchaser shall duly execute, acknowledge, and deliver an Assignment, Bill of
Sale, and Conveyance substantially in the form of Exhibit D-3 and Exhibit D-4
(the “Second Closing Assignment” and together with the First Closing Assignment,
each an “Assignment”) effective as of the Effective Time (and in sufficient
counterparts to facilitate filing and recording) whereby Seller will assign,
transfer and convey to Purchaser the Second Closing Assets, with a special
warranty of Defensible Title and a warranty from Seller that, except for
Permitted Liens, title to the Second Closing Assets being conveyed by Seller is
free and clear of all Liens created by, through or under Seller, but not
otherwise, but disclaiming any warranties, express or implied, as to the
personal property, fixtures, or condition of the Second Closing Assets, which
shall be conveyed “AS IS, WHERE IS.”

 

(b)                                 Additional Assignments and Assumptions;
Official Forms. Seller and Purchaser shall duly execute, acknowledge, and
deliver such other assignments, assumptions, bills of sale, or deeds necessary
to transfer the Second Closing Assets to Purchaser and for Purchaser to assume
the Assumed Liabilities, including any conveyances on official forms of relevant
Governmental Authorities and related documentation necessary to transfer the
Second Closing Assets to Purchaser, and for Purchaser to assume the Assumed
Liabilities in accordance with this Agreement and the requirements of Law.

 

(c)                                  Second Closing Transition Services
Agreement. Purchaser and Seller shall duly execute and deliver a transition
services agreement substantially in the form of Exhibit E-2 (the “Second Closing
Transition Services Agreement”).

 

(d)                                 Second Preliminary Settlement Statement.
Seller and Purchaser shall duly execute and deliver the Second Preliminary
Settlement Statement.

 

55

--------------------------------------------------------------------------------


 

(e)                                  Second Closing Payment. Purchaser shall
deliver the Second Closing Payment to Seller by wire transfer of immediately
available funds under Section 3.4(b).

 

(f)                                   Letters in Lieu. Seller and Purchaser
shall duly execute and deliver all necessary letters in lieu of transfer orders
directing all purchasers of production to pay Purchaser the proceeds
attributable to production from the Second Closing Assets of Seller from and
after the Effective Time.

 

(g)                                  Releases. Seller shall deliver to
Purchaser:  (i) duly executed and acknowledged releases in recordable form of
all mortgages, deeds of trust, and security agreements created by Seller that
encumber the Second Closing Assets; and (ii) releases of any related financing
statements.

 

(h)                                 Change of Operator Forms. Seller and
Purchaser shall duly execute federal and state change of operator forms with
respect to those Second Closing Assets of Seller that will be operated by
Purchaser after the Closing under Section 10.12, and Seller shall execute and
deliver to Purchaser resignation of operator letters in forms reasonably
acceptable to Purchaser.

 

(i)                                     Second Closing Certificates. Seller
shall deliver to Purchaser, and Purchaser shall deliver to Seller, a certificate
duly executed by an officer of each such Party substantially in the form of
Exhibit F-2 as to the satisfaction of the closing conditions set forth in
Section 11.3(a) and 11.3(b) (with respect to Seller) and Section 11.2(a) and
11.2(b) (with respect to Purchaser) ; provided, however, with respect to the
Second Closing, for the purposes of determining the satisfaction of
Section 11.3(a) and Section 11.3(b) all references in any representations,
warranties or covenants of Seller set forth in this Agreement to the term
“Acquired Assets” or “Assets” shall be deemed to refer solely to the Second
Closing Assets.

 

(j)                                    Non-Foreign Affidavit. Seller shall
deliver to Purchaser an affidavit of non-foreign status and no requirement for
withholding under section 1445 of the Code and a Colorado Form DR 1083
certifying that Seller is not subject to withholding pursuant to Colo. Rev.
Stat. §39-22-604.5, each in a form reasonably acceptable to Purchaser.

 

Article 14
Certain Post-Closing Obligations

 

14.1                                                Post-Closing Adjustments.

 

(a)                                 First Closing Final Settlement Statement. On
a date that is not later than 5:00 p.m., Denver, Colorado time, on the date that
is one hundred and twenty (120) days after the First Closing Date (the “First
Closing Settlement Date”), Seller, with the assistance and cooperation of
Purchaser and Purchaser’s Entity Representatives under Section 14.1(j) and
access to such Acquired Records and other information and records as Seller
reasonably deem necessary or appropriate, shall prepare and deliver to Purchaser
a final settlement statement for the First Closing Assets (the “First Closing
Final Settlement Statement”) setting forth:  (i) each adjustment under
Section 3.2 to any portion of the First Closing Base Purchase Price payable to
Seller that was not finally determined as of the First Closing pursuant to the
First Preliminary Settlement Statement, including:  (A) all well (on a
well-by-well or property-by-property basis) and pipeline imbalances for which no
adjustments were made in the First Preliminary Settlement Statement; and (B) the
Defect Adjustment, if determined under Section 5.7(d); and (ii) a reconciliation
of the First Closing Amount to the First Closing Purchase Price taking into
account the adjustments under Section 14.1(k) (the “Final First Closing Purchase
Price”).

 

56

--------------------------------------------------------------------------------


 

(b)                                 Second Closing Final Settlement Statement.
On a date that is not later than 5:00 p.m., Denver, Colorado time, on the date
that is one hundred and twenty (120) days after the Second Closing Date (the
“Second Closing Settlement Date”), Seller, with the assistance and cooperation
of Purchaser and Purchaser’s Entity Representatives under Section 14.1(j) and
access to such Acquired Records and other information and records as Seller
reasonably deem necessary or appropriate, shall prepare and deliver to Purchaser
a final settlement statement (the “Second Closing Final Settlement Statement”)
setting forth:  (i) each adjustment under Section 3.2 to any portion of the
Second Closing Base Purchase Price payable to Seller that was not finally
determined as of the Second Closing pursuant to the Second Preliminary
Settlement Statement, including:  (A) all well (on a well-by-well or
property-by-property basis) and pipeline imbalances for which no adjustments
were made in the Second Preliminary Settlement Statement; and (B) the Defect
Adjustment, if determined under Section 6.6(d); and (ii) a reconciliation of the
Second Closing Amount and Second Closing Purchase Price taking into account the
adjustments under Section 14.1(k) (the “Final Second Closing Purchase Price”
and, together with the Final First Closing Purchase Price, the “Final Purchase
Price”).

 

(c)                                  Objection Report. As soon as practicable
after receipt of Seller’s proposed First Closing Final Settlement Statement or
Second Closing Final Settlement Statement, as applicable, but in any case not
later than 5:00 p.m., Denver, Colorado, time, on the date that is ten
(10) Business Days after receipt of Seller’s proposed First Closing Final
Settlement Statement or Second Closing Final Settlement Statement, as
applicable, (the “Objection Date”), Purchaser may deliver to Seller a detailed
written report (an “Objection Report”) containing: (i) those particular items or
amounts in Seller’s proposed First Closing Final Settlement Statement or Second
Closing Final Settlement Statement, as applicable, as to which Purchaser
objects; (ii) the reasons, in reasonable detail, for each such objection,
together with any supporting documentation available to Purchaser; and
(iii) Purchaser’s calculation of the First Closing Purchase Price or Second
Closing Purchase Price, as applicable. Any particular amounts or items contained
in Seller’s proposed First Closing Final Settlement Statement or Second Closing
Final Settlement Statement, as applicable, that are not specifically objected to
by Purchaser in a proper and timely delivered Objection Report shall be deemed
accepted by Purchaser and shall be final, binding, and conclusive on all
Parties. If Purchaser does not deliver a proper Objection Report by the
Objection Date, Seller’s proposed First Closing Final Settlement Statement or
Second Closing Final Settlement Statement, as applicable, and calculation of the
First Closing Purchase Price or Second Closing Purchase Price, as applicable,
shall be deemed final, binding, and conclusive on all Parties.

 

(d)                                 Negotiation Period. If an Objection Report
is properly and timely delivered by Purchaser, Purchaser and Seller shall
negotiate in good faith during the ten (10) Business Day period after such
delivery (the “Negotiation Period”) to reach an agreement on the disputed items
or amounts to determine the First Closing Purchase Price or Second Closing
Purchase Price, as applicable. If Seller and Purchaser agree as to the First
Closing Purchase Price or Second Closing Purchase Price, as applicable, or any
particular amount or item thereof that is specifically objected to in the
Objection Report, then Purchaser and Seller shall execute a written
acknowledgement of such agreement, and the First Closing Purchase Price or
Second Closing Purchase Price, as applicable, or any amounts or items thereof
that are the subject of such agreement, as applicable, shall be deemed final,
binding, and conclusive on all Parties.

 

(e)                                  Submission to Accounting Referee. If
Purchaser and Seller are unable to agree on the First Closing Purchase Price or
Second Closing Purchase Price, as applicable, and all such items or amounts by
the expiration of the applicable Negotiation Period, then any dispute,
controversy, or matters of difference relating to the First Closing Final
Settlement Statement or

 

57

--------------------------------------------------------------------------------


 

Second Closing Final Settlement Statement, as applicable, or the determination
of the Final First Closing Purchase Price or Final Second Closing Purchase
Price, as applicable, (other than any such disputed items or amounts that
constitute Title Disputed Matters or Environmental Disputed Matters, which shall
be resolved in accordance with Section 5.9 and Section 6.8, respectively, and if
required, certified by the Title Expert or Environmental Expert, as applicable,
to the Accounting Referee appointed under this Section 14.1(e)) (collectively,
“Final Settlement Disputes”) shall be resolved by Deloitte LLP, or if such firm
declines to act in such capacity or is not then independent and without a
material relationship with any Party, by another firm of independent accountants
that does not have a material relationship with any Party and that is reasonably
acceptable to Seller and Purchaser (the “Accounting Referee”). To the extent
necessary, Seller and Purchaser shall act in good faith to promptly agree on the
Accounting Referee and to execute such engagement letters and other documents as
shall be necessary to engage the Accounting Referee within ten (10) Business
Days after the expiration of the applicable Negotiation Period. After the
Accounting Referee has been engaged, if the Accounting Referee withdraws after a
challenge, dies, or otherwise resigns or is removed, then such Accounting
Referee shall be replaced within ten (10) Business Days thereafter by Purchaser
and Seller in accordance with this Section 14.1, and the time periods in this
Section 14.1 shall be extended as necessary or appropriate. The fees and
expenses of the Accounting Referee shall be paid fifty percent (50%) by Seller
and fifty percent (50%) by Purchaser.

 

(f)                                   Instructions to Accounting Referee.
Purchaser and Seller shall instruct the Accounting Referee in its engagement
letter or in another joint written statement that the Accounting Referee: 
(i) shall act as an expert in accounting, and not as an arbitrator, to resolve,
in accordance with this Agreement and otherwise in accordance with GAAP, only
the Final Settlement Disputes specifically disputed in a timely delivered
Objection Report that remain in dispute, and that are not deemed by this
Agreement to be final, binding, and conclusive; (ii) shall adjust Seller’s
proposed calculation of the Final First Closing Purchase Price or Final Second
Closing Purchase Price, as applicable, if at all, to reflect the resolution of
any such Final Settlement Dispute; (iii) may not determine a Final First Closing
Purchase Price or Final Second Closing Purchase Price, as applicable, that is
more than the applicable amount in the First Closing Final Settlement Statement
or Second Closing Final Settlement Statement, as applicable, or that is less
than the applicable amount in Purchaser’s Objection Report; and (iv) shall use
commercially reasonable efforts to complete its work and deliver to Purchaser
and Seller a written report of its decision as promptly as practicable, and in
any event within thirty (30) Business Days after it has been engaged as the
Accounting Referee.

 

(g)                                  Procedures of Accounting Referee. Each
Party shall have the right to deliver to the Accounting Referee (with a copy to
the other Party) a written presentation as to its position within ten
(10) Business Days after the engagement of the Accounting Referee. Within ten
(10) Business Days thereafter at a time and place agreed by the Parties and the
Accounting Referee (or if the Parties are unable to agree, as determined by the
Accounting Referee), each Party, shall have the right to make an oral
presentation of its position and to present one or more (but not more than two)
witnesses at a hearing conducted by the Accounting Referee. The remaining
procedures governing such a hearing shall be determined by the Accounting
Referee, except that each of Seller and Purchaser shall have the right to an
approximately equal amount of time to present its position.

 

(h)                                 Determination of Accounting Referee. The
Accounting Referee shall use commercially reasonable efforts to complete its
work and deliver to Seller and Purchaser a written report of its decision as to
any Final Settlement Disputes as promptly as practicable, and in any event
within thirty (30) Business Days after it has been engaged as the Accounting
Referee

 

58

--------------------------------------------------------------------------------


 

(subject to the receipt of any required certifications from the Title Expert
under Section 5.9 or the Environmental Expert under Section 6.8). The Accounting
Referee’s report shall include a calculation of the Final First Closing Purchase
Price or Final Second Closing Purchase Price, as applicable, and any item or
component thereof that was not finally determined during or before the
Negotiation Period and a line-item comparison (showing increases and decreases)
to the calculations contained in the First Closing Final Settlement Statement or
Second Closing Final Settlement Statement, as applicable, and the Objection
Report, together with explanations of each variance. If any Final Settlement
Dispute is submitted to the Accounting Referee under this Section 14.1, then the
Final First Closing Purchase Price or Final Second Closing Purchase Price, as
applicable, as determined by the Accounting Referee and set forth in its report,
shall be final, binding, and conclusive on all Parties.

 

(i)                                     Final Determination Date. The date (the
“Final Determination Date”) on which the Final First Closing Purchase Price or
Final Second Closing Purchase Price, as applicable, shall be deemed to have been
determined shall be the earliest of: (i) the Objection Date, if Purchaser has
not delivered an Objection Report with respect to the Final First Closing
Purchase Price or Final Second Closing Purchase Price, as applicable, by the
Objection Date; (ii) the date during the Negotiation Period that Purchaser and
Seller have resolved all disputed amounts with respect to the Final First
Closing Purchase Price or Final Second Closing Purchase Price, as applicable, if
all disputed amounts with respect to the Final First Closing Purchase Price or
Final Second Closing Purchase Price, as applicable, are resolved during the
Negotiation Period; and (iii) the date on which the Accounting Referee delivers
its report as to the final determination as to the Final First Closing Purchase
Price or Final Second Closing Purchase Price, as applicable, if submitted to the
Accounting Referee.

 

(j)                                    Cooperation. Seller and Purchaser shall,
and shall cause their respective Entity Representatives and independent
accountants to, cooperate and assist as requested by the Parties and the
Accounting Referee in the preparation of the First Closing Final Settlement
Statement or Second Closing Final Settlement Statement, as applicable, and the
calculation of the Final First Closing Purchase Price or Final Second Closing
Purchase Price, as applicable, and in providing access and conducting reviews
referred to in this Section 14.1, including making available to the extent
necessary their respective books, records, work papers, and personnel.

 

(k)                                 Payment of Final Purchase Price.

 

(i)                                     If the Final First Closing Purchase
Price as finally determined under this Section 14.1 is more than the First
Closing Amount, then Purchaser shall pay to Seller, within five (5) Business
Days after the Final Determination Date with respect to the Final First Closing
Purchase Price, the amount of such difference by wire transfer of immediately
available funds to an account or accounts designated by Seller. If the Final
First Closing Purchase Price as finally determined under this Section 14.1 is
less than the First Closing Amount, then Seller shall pay to Purchaser, within
five (5) Business Days after the Final Determination Date with respect to the
Final First Closing Purchase Price, the amount of such difference by wire
transfer of immediately available funds to an account or accounts designated by
Purchaser.

 

(ii)                                  If the Final Second Closing Purchase Price
as finally determined under this Section 14.1 is more than the Second Closing
Amount, then Purchaser shall pay to Seller, within five (5) Business Days after
the Final Determination Date with respect to the Final Second Closing Purchase
Price, the amount of such difference by wire transfer of immediately available
funds to an account or accounts designated by Seller. If the

 

59

--------------------------------------------------------------------------------


 

Final Second Closing Purchase Price as finally determined under this
Section 14.1 is less than the Second Closing Amount, then Seller shall pay to
Purchaser, within five (5) Business Days after the Final Determination Date with
respect to the Final Second Closing Purchase Price, the amount of such
difference by wire transfer of immediately available funds to an account or
accounts designated by Purchaser.

 

14.2                                                Amounts Received After the
Second Closing. After the Second Closing, any cash received by Seller applicable
to any post-Effective Time production of Hydrocarbons from the Acquired
Properties shall be paid by Seller to Purchaser within thirty (30) days after
receipt of such cash, and any cash received by Purchaser applicable to any
pre-Effective Time production of Hydrocarbons from the Acquired Properties shall
be paid by Purchaser to Seller within thirty (30) days after receipt of such
cash.  Payments under this Section 14.2 shall be grossed up to take into account
any netting or set-offs by the purchaser of any such production against
obligations of the recipient of such cash that are not related to the purchase
of such production. Payments under this Section 14.2 shall not constitute an
adjustment to any portion of the Purchase Price. Adjustments to the Purchase
Price after the Second Closing shall be made only under Section 14.1.

 

14.3                                                Records. Seller shall make
the First Closing Assets Records with respect to the First Closing available for
pick up by Purchaser at a mutually agreeable time promptly after the First
Closing at the locations and in the format currently maintained by Seller. 
Seller shall make the Second Closing Assets Records available for pick up by
Purchaser at a mutually agreeable time promptly after the Second Closing at the
locations and in the format currently maintained by Seller.  Seller may retain
copies of the Records. The Acquired Records shall be made available to Seller
after any Closing for review and copying as reasonably requested by Seller.
Purchaser shall not destroy or otherwise dispose of any Acquired Records for a
period of seven years after the applicable Closing without providing Seller
reasonable written notice and an opportunity to copy any such Acquired Records.

 

14.4                                                Suspense Accounts. At the
First Closing and Second Closing, Seller shall transfer to Purchaser, and
Purchaser shall assume, any suspense accounts maintained by Seller holding
monies payable to royalty owners, mineral owners, and other Persons with an
interest in pre-Effective Time production of Hydrocarbons from the First Closing
Properties or Second Closing Properties, respectively, that Seller has been
unable to pay because such Persons cannot be located, the identity of such
Persons is unknown, or any other reason. At such respective Closing, Purchaser
shall be deemed to assume full and complete Liability and responsibility for
proper handling and payment of any such pre-Effective Time suspended amounts and
suspense accounts, and for all monies payable to royalty owners, mineral owners,
and other Persons with an interest in post-Effective Time production of
Hydrocarbons from the applicable Acquired Properties, and for maintaining any
necessary suspense accounts or suspended amounts arising out of or relating to
post-Effective Time production of Hydrocarbons from the applicable Acquired
Properties.

 

14.5                                                Removal of Name. As promptly
as practicable, but in any case within thirty (30) days after each Closing Date,
Purchaser shall eliminate any reference to the name “Noble Energy, Inc.” and any
variations or extensions of such name from the Acquired Assets transferred at
such Closing, and, except with respect to such grace period for eliminating
existing usage, shall have no right to use any logos, trade names, trademarks,
service marks, and other marks belonging to Seller or any of its Affiliates.

 

14.6                                                Litigation Support. For so
long as any Party actively is contesting or defending against any Claim or
Proceeding brought by or against any third party in connection with:  (a) this
Agreement or the Contemplated Transactions; or (b) any fact, situation,
circumstance, status,

 

60

--------------------------------------------------------------------------------


 

condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction on or before any applicable Closing Date relating
to the Acquired Assets, the other Party shall cooperate with the contesting or
defending Party and its counsel in the contest or defense, make available its
personnel, and provide such testimony and access to its books and records as
shall be necessary or reasonably requested in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification for the
foregoing under Article 16).

 

14.7                                                Further Assurances. From
time to time after each Closing, Seller shall execute, acknowledge, and deliver,
or cause to be executed, acknowledged, and delivered, to Purchaser, and
Purchaser shall execute, acknowledge, and deliver, and cause to be executed,
acknowledged, and delivered to Seller, such further documents and instruments,
and take such other and further actions, as may be reasonably requested by each
such Party in order to more effectively assure to Purchaser the full beneficial
use and enjoyment of the applicable Acquired Assets purchased by Purchaser, and
to more effectively assure to Seller the full assumption by Purchaser of, and
release of Seller from, any Liability with respect to the Assumed Liabilities,
and to otherwise more fully accomplish the Contemplated Transactions, in each
case subject to the terms and conditions in this Agreement.

 

14.8                                                Post-Closing Documents.  All
required documentary, filing, transfer fees and recording fees and expenses in
connection with the filing and recording of the assignments (including the
Assignment), conveyances or other instruments required to convey title to any
applicable Acquired Assets to Purchaser shall be borne solely by Purchaser. 
Promptly after each applicable Closing, Purchaser shall (a) record all
assignments of all Acquired Assets executed at the applicable Closing in the
records of the applicable Governmental Authority, (b) if applicable, send
notices to vendors supplying goods and services for all such Acquired Assets and
to the operator of such Assets of the assignment of such Assets to Purchaser,
(c) actively pursue the unconditional approval of all un-obtained consents and
approval of all applicable Governmental Authorities and other Persons with
respect to the assignment of such Acquired Assets to Purchaser and (d) actively
pursue all other consents and approvals that may be required in connection with
the assignment of such Acquired Assets to Purchaser and the assumption of the
Assumed Liabilities, that, in each case, shall not have been obtained prior to
the applicable Closing.  Purchaser obligates itself to take any and all action
required by any Governmental Authority in order to obtain such unconditional
approval, including the posting of any and all bonds or other security that may
be required in excess of its existing lease, pipeline or area-wide bond.

 

Article 15
Tax Matters

 

15.1                                                Apportionment of Property
Taxes.

 

(a)                                 Oil and Gas Property Taxes. The Parties
acknowledge that, with respect to the Acquired Assets that qualify as oil or gas
leases or lands with the meaning of Colorado Revised Statutes Section 39-7-101,
Colorado Property Taxes are measured with respect to Hydrocarbon production
revenue from the leases or lands during a calendar year, levied on January 1 of
the subsequent calendar year, and payable in the following year (“Oil and Gas
Property Taxes”).   Notwithstanding the forgoing, however, Oil and Gas Property
Taxes shall be apportioned between the Parties in accordance with the relative
ownership periods during the year such Oil and Gas Property Taxes are
assessed..  Seller alone shall be liable for 2016 Oil and Gas Property Taxes,
payable in 2017, and based on the value of 2015 production of Hydrocarbons from
the First Closing Assets.  2017 Oil and Gas Property Taxes, payable in 2018, are
based on the value of 2016 production of Hydrocarbons from the First Closing
Assets shall be allocated between

 

61

--------------------------------------------------------------------------------


 

Seller and Buyer in accordance with their proportionate ownership periods during
2017 before and after the Effective Time (notwithstanding the fact that such Oil
and Gas Property Taxes are based on the value of 2016 production of Hydrocarbons
from the First Closing Assets).  2018 Oil and Gas Property Taxes, payable in
2019, shall be borne entirely by Buyer as the owner of the Acquired Assets
during 2018 notwithstanding the fact that such Oil and Gas Property Taxes are
based on the value of 2017 production of Hydrocarbons of the First Closing
Assets.  The amount of the Seller’s proportional liability for 2017 Oil and Gas
Taxes attributable to 2016 Hydrocarbon production revenue from the First Closing
Assets shall be reflected as a downward adjustment to the Base Purchase Price
pursuant to Section 3.2(a)(ii)(C).  Buyer alone shall be liable for 2019 Oil and
Gas Property Taxes attributable to 2018 Hydrocarbon production revenue from the
First Closing Assets. For purposes of this Agreement, the resulting Purchase
Price adjustment under Section 3.2 and/or Section 14.1 for the First Closing
Assets will be the full and final settlement of Seller’s responsibility for all
such Oil and Gas Property Taxes without regard to the actual Tax rates or
assessments (the “Settled Oil and Gas Property Taxes”).  For the avoidance of
doubt, the principles of this Section 15.1(a) shall be applied to the Second
Closing Assets, provided that if the Second Closing takes place in 2018, the
2018 Oil and Gas Property Taxes, payable in 2019 and attributable to 2017
Hydrocarbon production revenue from Second Closing Assets shall be treated in
the manner provided above for 2017 Oil and Gas Property Taxes , and the 2019 Oil
and Gas Property Taxes attributable to 2018 Hydrocarbon production revenue from
Second Closing Assets shall be treated in the manner provided above for 2018 Oil
and Gas Property Taxes, and if the Second Closing takes place in 2019, the 2019
Oil and Gas Property Taxes attributable to 2018 Hydrocarbon production revenue
from Second Closing Assets shall be treated in the manner provided above with
respect to the First Closing Assets for 2017 Oil and Gas Property Taxes, and the
2020 Oil and Gas Property Taxes attributable to 2019 Hydrocarbon production
revenue from Second Closing Assets shall be treated in the manner provided above
with respect to the First Closing Assets for 2018 Oil and Gas Property Taxes.

 

(b)                                 Other Property Taxes. Property Taxes on
Acquired Assets other than those described in Section 15.1(a) (“Other Property
Taxes”) shall be deemed attributable to the period of ownership by each Party of
each applicable Acquired Asset subject to Other Property Taxes, and liability
for such Other Property Taxes shall be allocated to Seller for all periods (and
portions thereof) ending prior to the Effective Time applicable to each Acquired
Asset and to Purchaser for all periods (and portions thereof) beginning at or
after the Effective Time applicable to each Acquired Asset.  To the extent the
actual amount of Other Property Taxes that are attributable to a period ending
prior to the applicable Effective Time (but not due and payable prior to the
First Closing or Second Closing, as applicable) is not determinable at the time
an adjustment to the Purchase Price is to be made with respect to such Other
Property Taxes pursuant to Section 3.2 and/or Section 14.1, as applicable, the
Parties shall utilize the most recent information available in estimating the
amount of such Other Property Taxes for purposes of such adjustment, and the
amount of such Other Property Taxes used for purposes of Section 3.2 and/or
Section 14.1 shall be considered full and final settlement of Seller’s
responsibility for all such Other Property Taxes without regard to the actual
Tax rates or assessments (the “Settled Other Property Taxes,” and together with
the Settled Oil and Gas Property Taxes, the “Settled Property Taxes”).

 

15.2                                                Apportionment of Severance
Taxes. Severance Taxes shall be deemed attributable to the period during which
production occurred on Acquired Assets of the Hydrocarbons subject to such
Severance Taxes, and liability therefor shall be allocated to Seller for
Hydrocarbon production from each Acquired Asset prior to the Effective Time
applicable to that Acquired Asset, and to Purchaser for Hydrocarbon production
from each Acquired Asset at and after the Effective Time applicable to that
Acquired Asset.  For the purpose of calculating adjustments to the Purchase

 

62

--------------------------------------------------------------------------------


 

Price under Section 3.2 and/or Section 14.1, Severance Taxes for which the
actual liability amount is not known as of such time shall be estimated based on
current Colorado Severance Tax rates with the resulting Purchase Price
adjustment under Section 3.2 and/or Section 14.1 to be considered full and final
settlement of all such Taxes without regard to the actual Tax rates or
assessments (the “Settled Severance Taxes,” and together with the Settled
Property Taxes, the “Settled Asset Taxes”) for purposes of this Agreement.

 

15.3                                                Tax Returns. Subject to
Purchaser’s indemnification rights under Article XVI of this Agreement, after
Closing, Purchaser shall timely file or cause to be filed all Tax Returns for
Asset Taxes required to be filed after the Closing and shall timely pay or cause
to be paid to the taxing authorities all Asset Taxes that become due and payable
after the Closing. Subject to Sections 15.1 and 15.2, any penalty, addition to
Tax, or interest levied or assessed with respect to any Asset Tax shall be
allocated to, and shall be payable by, the Party to which the Tax to which such
penalty, addition to Tax or interest relates is allocated, regardless of when
such penalty, addition to Tax, or interest is levied or assessed; provided,
however, that the liability for any penalty, addition to Tax, or interest levied
or assessed with respect to any failure of Purchaser to comply with the previous
sentence shall be allocated to, and shall be payable by, Purchaser; provided
further, however, that Purchaser shall not be liable for any penalty, addition
to Tax, or interest levied or assessed with respect to any Tax Return that was
required to be filed on or before the Closing Date.

 

15.4                                                Transfer Taxes. The Purchase
Price excludes, and Purchaser shall be liable for the entire amount of any
Transfer Taxes.  If required by applicable law, Seller will charge and collect
any applicable Transfer Tax unless Purchaser provides a valid exemption or
direct pay certificate.

 

15.5                                                Income Taxes. 
Notwithstanding anything to the contrary in this Agreement, each Party shall
retain responsibility for, and shall bear and pay, all Income Taxes incurred by
or imposed on it, its direct or indirect owners or Affiliates, or any combined,
unitary, or consolidated group of which any of the foregoing is or was a member,
and no such Taxes shall be taken into account as adjustments to the Purchase
Price under Section 3.2 and/or Section 14.1, as applicable.

 

15.6                                                Form 8594. Seller and
Purchaser shall cooperate in the preparation of Internal Revenue Service
Form 8594, pursuant to Temporary Treasury Regulation section 1.1060-1T, to
report the allocation of the Purchase Price and any other amount treated as
consideration for the Acquired Assets among the applicable Acquired Assets. To
the extent required by Code section 1060 and any Treasury Regulations
promulgated thereunder, any such allocations shall be consistent with the
Purchase Price allocation as set forth in Exhibit C and the Wellbore Notice. 
Except as required by Law, none of the Parties (or their applicable Affiliates)
shall take any position on its Tax returns that is inconsistent with the
allocation of the Purchase Price set forth on Exhibit C and the Wellbore Notice
(plus other capitalized costs) as so agreed or as adjusted.

 

15.7                                                Section 1031 Exchange
Accommodation.

 

(a)                                 Notwithstanding anything herein to the
contrary, but subject to this Section 15.7, either Party (in such capacity, the
“Exchanging Party”) may at any time prior to any Closing assign all or any
portion of its rights under this Agreement and take such other steps as required
to satisfy the requirements of one or more like-kind exchange pursuant to Code
section 1031 with respect to such Exchanging Party (an “Exchange Transaction”).
Subject to the other provisions of this Section 15.7, the other Party (in such
capacity, the “Non-Exchanging Party”) shall, as and when reasonably requested by
the Exchanging Party from time to time, execute and deliver, or cause to be
executed and delivered, all such documents and instruments, and take, or cause
to be taken, all such further actions as the Exchanging Party may determine is
reasonably necessary

 

63

--------------------------------------------------------------------------------


 

or appropriate for purposes of causing the Contemplated Transactions, in whole
or in part, to satisfy the requirements of Code section 1031 with respect to the
Exchanging Party.

 

(b)                                 Notwithstanding the foregoing, unless the
Exchanging Party provides for reimbursement or indemnity reasonably acceptable
to the Non-Exchanging Party: (i) the Non-Exchanging Party shall not be obligated
to pay any additional costs or incur any additional obligations or Liabilities
in connection with the Contemplated Transactions if such costs, obligations or
Liabilities arise out of or result from the Exchange Transaction (ii) the
Non-Exchanging Party shall not be obligated to take title to any other assets or
property, or to undertake any obligations to any third party, as a result of the
Exchange Transaction; and (iii) nothing herein shall be deemed the agreement of
the Non-Exchanging Party to delay any Closing of, or payment under, this
Agreement, in connection with the Exchange Transaction. The Non-Exchanging Party
shall provide no assurance to the Exchanging Party that any particular tax
treatment will be given to the Exchanging Party as a result of the Exchange
Transaction, and the Non-Exchanging Party shall have no obligation to the
Exchanging Party or any other Person if the Exchange Transaction fails to
qualify as a “like kind exchange” under Code section 1031 or similar state or
local tax provision.

 

(c)                                  The Parties acknowledge and agree that a
whole or partial assignment by the Exchanging Party of rights under this
Agreement or any of the Acquired Assets to a qualified intermediary or exchange
accommodation titleholder as required by Code section 1031 and the
administrative rules governing same (an “Intermediary”) shall not (i) release
the Exchanging Party from any of its Liabilities and obligations under this
Agreement or any other Transaction Document, or (ii) expand any Liabilities or
obligations of the Non-Exchanging Party under this Agreement or any other
Transaction Document. The Exchanging Party and any such Intermediary, and their
successors and assigns, shall be jointly and severally liable for the
obligations and Liabilities of the Exchanging Party under this Agreement and the
other Transaction Documents, and shall indemnify, defend and hold harmless the
Non-Exchanging Party from and against all Claims, Losses and Liabilities, if
any, arising out of or resulting from an Exchange Transaction without regard to
the Indemnification Threshold, including any Claims, Losses and Liabilities (but
only to the extent such Claims, Losses and Liabilities would not have arisen if
the Contemplated Transactions had been conducted without the Exchange
Transaction) arising out of or resulting from the transfer, assignment or
conveyance of any Acquired Assets to an Intermediary instead of the Exchanging
Party.

 

(d)                                 In order to minimize administrative burdens
as well as third party preferential purchase and consent rights, Seller and
Purchaser may transfer the Acquired Assets to a newly-formed, Delaware limited
liability company wholly owned by Seller (a “Title LLC”), and then may
substitute the assignment of such Acquired Assets by the assignment of all of
the membership interests in such Title LLC directly or through an Intermediary.
Subject to this Section 15.7, particularly Section 15.7(b) and Section 15.7(c),
the Seller and Purchaser agree to work in good faith to accommodate utilization
of a Title LLC in an Exchange Transaction if desired by either party.  Any
assignment by an Exchanging Party to an Intermediary made in violation of this
Section 15.7 shall be void.

 

15.8                                                Post-Closing Tax Matters. 
After Closing, each of Purchaser and Seller shall:

 

(a)                                 reasonably cooperate and assist the other
(i) in preparing any Tax Returns relating to any Tax relating to the Acquired
Assets, or the Transaction, and (ii) in qualifying for any exemption or
reduction in Tax that may be available;

 

64

--------------------------------------------------------------------------------


 

(b)                                 reasonably cooperate in preparing for any
audits, examinations or other Tax proceedings by, or disputes with, taxing
authorities regarding any Tax relating to the Acquired Assets or the
Transaction;

 

(c)                                  make available to the other, and to any
taxing authority as reasonably requested, any information, records, and
documents relating to a Tax incurred or imposed in connection with the Acquired
Assets or the Transaction;

 

(d)                                 provide notice within 10 days of receipt to
the other in writing of any pending or threatened Tax audit, examination, or
assessment received in writing that could reasonably be expected to affect the
other’s Tax liability under applicable Law or this Agreement (a “Tax
Controversy”), and to promptly furnish the other with copies of all
correspondence with respect to any Tax Controversy; and

 

(e)                                  allow the other to participate, at its own
expense, in any Tax Controversy, and not settle any Tax Controversy without the
prior written consent of the other, which may not be unreasonably withheld,
conditioned, or delayed.

 

Article 16
Assumption of Liabilities, Remedies, and Indemnification

 

16.1                                                Survival.

 

(a)                                 Representations and Warranties as to Seller.
Subject to Section 16.1(f), the representations and warranties of Seller in
Article 7, the re-affirmation of any all such representations of Seller set
forth in the Closing Certification delivered by Seller at any Closing and the
corresponding indemnities set forth in Section 16.2(a)(i) with respect to all
such representations and warranties, shall expire and terminate at 5:00 p.m.,
Denver, Colorado, time, on the date that is nine (9) months after the applicable
Closing Date.

 

(b)                                 Representations and Warranties as to
Acquired Assets and Operations. Subject to Section 16.1(f), the representations
and warranties of Seller in Article 8, the re-affirmation of all such
representations of Seller set forth in the Closing Certification delivered by
Seller at any Closing and the corresponding indemnities set forth in
Section 16.2(a) with respect to such representations and warranties, shall
expire and terminate at 5:00 p.m., Denver, Colorado, time, on the date that is
nine (9) months after the applicable Closing Date.

 

(c)                                  Seller’s Pre-Closing Covenants. Subject to
Section 16.1(f), each of the covenants and performance obligations of Seller set
forth in this Agreement and the other Transaction Documents that are to be
complied with or performed by Seller on or prior to the applicable Closing Date
(and not thereafter), any re-affirmations of any such covenants, agreements and
obligations of Seller set forth in the Closing Certification delivered by Seller
at any Closing and the corresponding indemnities set forth in
Section 16.2(a) with respect to such covenants and obligations shall expire and
terminate at 5:00 p.m., Denver, Colorado, time, on the date that is six
(6) months after the applicable Closing Date.

 

(d)                                 Seller’s Post-Closing Covenants. Subject to
Section 16.1(c) and Section 16.1(f), each of the covenants and performance
obligations of Seller in this Agreement and the other Transaction Documents that
are to be complied with or performed by Seller after any Closing Date shall
survive the Closing and remain in full force and effect until the earlier of the
expiration of the applicable statute of limitations or the expiration of the
applicable covenant or performance obligation pursuant to its terms.

 

65

--------------------------------------------------------------------------------


 

(e)                                  Purchaser’s Representations and Covenants. 
The representations, warranties, covenants and performance obligations of
Purchaser in this Agreement and the other Transaction Documents, the
re-affirmation of such representations, warranties covenants and obligations set
forth in the Closing Certification delivered by each Seller at any Closing and
all covenants, assumptions and indemnities set forth in Section 16.2(a) shall
survive the Closing and remain in full force and effect indefinitely.

 

(f)                                   Survival After Claim. Notwithstanding
Section 16.1(a) through (e), if a Claim Notice has been properly delivered under
Section 16.3 before the date any representation, warranty, covenant, or
performance obligation would otherwise expire under such Sections alleging a
right to indemnification or defense for Losses or Third-Party Claims arising
out, relating to, or attributable to the breach of such representation,
warranty, covenant, or performance obligation, such representation, warranty,
covenant, or performance obligation shall continue to survive until the claims
asserted in such Claim Notice that are based on the breach of such
representation, warranty, covenant, or performance obligation have been fully
and finally resolved under Section 17.2 or by agreement of the Parties.

 

16.2                                                Indemnification and Defense.

 

(a)                                 Indemnification by Seller. Subject to
Sections 12.2(b), 12.2(e), 12.3(b), 15.1, 15.2, 16.1 and 16.5 and the other
provisions of this Article 16, after any Closing, Seller shall indemnify,
defend, and save and hold harmless the Indemnified Purchaser Parties from and
against any and all Claims, Liabilities and Losses arising out of, attributable
to, or in connection with:  (i) any breach, inaccuracy or default by Seller of
any of its representations or warranties under Article 7, Article 8, any other
Transaction Document or the Closing Certification delivered by Seller at such
Closing; (ii) any breach or default by Seller of its covenants or agreements
under this Agreement or any other Transaction Document; and (iii) the Retained
Liabilities. For the avoidance of doubt, in the event the First Closing occurs
then (a) until the occurrence of the Second Closing for the purposes of
determining the obligations and Liabilities of Seller under this
Section 16.2(a) all references in any representations and warranties of Seller
set forth in this Agreement to the term “Acquired Assets” or “Assets” shall be
deemed to refer solely to the First Closing Assets and (b) from and after the
Second Closing with respect to the Second Closing, for the purposes of
determining the obligations and Liabilities of Seller under this
Section 16.2(a) all references in any representations and warranties of Seller
set forth in this Agreement to the term “Acquired Assets” or “Assets” shall be
deemed to refer solely to the Second Closing Assets.

 

(b)                                 Indemnification by Purchaser. Subject to
Sections 12.2(b), 12.2(e), 12.3(b), 16.1 and 16.5 and the other provisions of
this Article 16, after any Closing, Purchaser shall indemnify, defend, and save
and hold harmless the Indemnified Seller Parties from and against any and all
Claims, Liabilities and Losses arising out of, attributable to, or in connection
with:  (i) any breach, inaccuracy or default by Purchaser of any of its
representations or warranties set forth in this Agreement, any other Transaction
Document or the Closing Certification delivered by Purchaser at such Closing;
(ii) any breach or default by Purchaser of its covenants or agreements under
this Agreement or any other Transaction Document; (iii) the Assumed Liabilities;
and (iv) any other matter from or against which Purchaser has agreed to
indemnify the Indemnified Seller Parties under this Agreement, including as
provided in Section 4.3(b) and Section 10.8(b).

 

(c)                                  No Third-Party Claimants.  Any claim for
indemnity under this Section 16.2 or this Agreement by any current or former
Indemnified Purchaser Parties or the Indemnified Seller Parties must be brought
and administered by the applicable Party to this Agreement.  No Indemnified
Party other than a Seller and a Purchaser shall have any rights against either
Seller or

 

66

--------------------------------------------------------------------------------


 

a Purchaser under the terms of this Agreement except as may be exercised on its
behalf by Purchaser or Seller, as applicable, pursuant to this Section 16.2(c). 
Each Seller and Purchaser may elect to exercise or not exercise indemnification
rights under this Section on behalf of the other Indemnified Parties affiliated
or associated with such Party in its sole discretion and shall have no liability
hereunder to any such other Indemnified Party for any action or inaction under
this Section 16.2.

 

16.3                                                Claim Notice.

 

(a)                                 Contents. If a Party in good faith believes
that an Indemnified Seller Party or an Indemnified Purchaser Party (an
“Indemnified Party”) is or may be entitled to indemnification or a defense under
Section 16.2, and such Party desires to assert its right to indemnification or a
defense, such Party must deliver a written notice (a “Claim Notice”) to the
Party that the Indemnified Party believes is obligated to provide such
indemnification or defense to the Indemnified Party (the “Indemnifying Party”).
A Claim Notice shall include to the extent reasonably practicable: (i) either
(A) if known, the amount of the Loss or Claim, (B) if not known but subject to
reasonable estimation, a reasonable estimate of the Loss or Claim, and (C) if
not known and not subject to reasonable estimation, a statement to that effect;
(ii) the basis for the Claim or Loss, with supporting documentation; (iii) a
list identifying, to the extent reasonably possible, each separate item of Loss
and each Claim for which indemnity or a defense is so claimed; (iv) in the case
of a Third-Party Claim, copies of all demands, pleadings, and other
non-privileged information in the possession or control of the Indemnified Party
with respect to the Third-Party Claim and (v) in the event that the claim for
indemnification is based upon an inaccuracy or breach of a representation,
warranty, covenant or agreement, the Claim Notice shall specify the
representation, warranty, covenant or agreement that was inaccurate or breached.

 

(b)                                 Time for Delivery — Third-Party Claims. In
the case of a Claim or Proceeding brought by any Person other than a Party that
may result in a Loss for which indemnification or a defense may be sought under
Section 16.2 (a “Third-Party Claim”), a Claim Notice shall be delivered to the
Indemnifying Party: (i) within thirty (30) Business Days after the Indemnified
Party receives written notice or obtains knowledge of the Claim or Proceeding
and (ii) before the expiration of the applicable survival period under
Section 16.1, if the right to indemnification or a defense arises solely under
clause (i) or (ii) of Section 16.2(a) or clause (i) or (ii) of Section 16.2(b),
as applicable, in connection with the breach by an Indemnifying Party of a
representation, warranty, covenant, or agreement; provided, however, that in the
event of a delay in giving a notice of a Third-Party Claim within the time
required under clause (i) of this Section 16.3(b), the Indemnifying Party shall
be not be relieved of its indemnification obligations hereunder with respect
thereto unless and only to the extent the Indemnifying Party forfeits rights or
defenses by reason of  such delay.

 

(c)                                  Time for Delivery — Other Claims. In the
case of any Loss other than a Third-Party Claim for which indemnification may be
sought under Section 16.2, to be effective, a Claim Notice must be delivered to
the Indemnifying Party:  (i) promptly (but in any event within thirty (30)
Business Days) after the Indemnified Party has knowledge or notice of the Loss
or the event, circumstance, act, or omission giving rise to the right to
indemnification; and (ii) before the expiration of the applicable survival
period under Section 16.1, if the right to indemnification or a defense arises
solely under clause (i) or (ii) of Section 16.2(a) or clause (i) or (ii) of
Section 16.2(b), as applicable, in connection with the breach by an Indemnifying
Party of a representation, warranty, covenant, or agreement; provided, however,
that a delay in giving a notice within the time required under clause (i) of
this Section 16.3(c) (but not clause (ii) of this Section 16.3(c)) shall not
relieve the Indemnifying Party of its indemnification obligations under

 

67

--------------------------------------------------------------------------------


 

Section 16.2, except to the extent that the Indemnifying Party was actually and
materially prejudiced by such delay.

 

16.4                                                Third-Party Claims. With
respect to a Third-Party Claim:

 

(a)                                 Defense by Indemnifying Party. If an
Indemnified Party asserts it is entitled to indemnification or a defense in
connection with a Third-Party Claim, at the election of the Indemnifying Party
made by written notice to the Indemnified Party within thirty (30) Business Days
after receipt of a Claim Notice with respect to such Third-Party Claim, the
Indemnified Party shall permit the Indemnifying Party to assume control of the
defense of such Third-Party Claim, including the determination of all
appropriate actions, the negotiation of settlements on behalf of the Indemnified
Party, and the conduct of any related Proceedings through attorneys of the
Indemnifying Party’s choice; provided, however, the Indemnified Party is
authorized, prior to and during such thirty (30) Business Day period, to file
any motion, answer or other pleading that it shall deem necessary or appropriate
to protect its interests or those of the Indemnifying Party and that is not
prejudicial to the Indemnifying Party. If an Indemnifying Party elects to assume
control of such defense:

 

(i)                                     The Indemnifying Party shall be deemed
to have admitted its obligation to indemnify and defend the Indemnified Party in
respect of such Third-Party Claim and may not later contest such obligation;
provided, however, such admission shall in no event be deemed to waive any
limitations as to the liability of, or expand any obligations of such
Indemnifying Party;

 

(ii)                                  the Indemnifying Party shall conduct such
defense in a diligent manner at the sole cost and expense of the Indemnifying
Party;

 

(iii)                               the Indemnified Party shall make available
to the Indemnifying Party all documents and materials in the possession or
control of the Indemnified Party relating to the Third-Party Claim and provide
such other information and assistance that the Indemnifying Party shall
reasonably deem necessary to the proper defense of the Third-Party Claim;

 

(iv)                              the Indemnified Party shall make available to
the Indemnifying Party all privileged documents and materials in the possession
or control of the Indemnified Party relating to the Third-Party Claim pursuant
to the terms of a joint defense agreement or common interest agreement mutually
agreed in good faith by the Indemnified Party and the Indemnifying Party, unless
counsel for the Indemnified Party reasonably determines that providing such
information and entering into such joint defense agreement or common interest
agreement would compromise conflicting Claims of the Indemnified Party and the
Indemnifying Party;

 

(v)                                 the Indemnifying Party shall keep the
Indemnified Party informed of all material developments and events relating to
the defense of the Third-Party Claim, and provide copies of any materials
disclosed to the claimant or plaintiff in connection with the defense of the
Third-Party Claim; and

 

(vi)                              the Indemnifying Party shall have the right to
settle, adjust, or compromise such Third-Party Claim: (A) with the written
consent of the Indemnified Party, such consent not to be unreasonably withheld,
delayed or conditioned; or (B) without the consent of the Indemnified Party,
provided that such settlement, adjustment, or compromise includes an
unconditional release of the Indemnified Party and the other

 

68

--------------------------------------------------------------------------------


 

Indemnified Seller Parties or Indemnified Purchaser Parties, as applicable;
imposes no relief other than monetary damages; and there is no finding of
violation of Law or violation of the rights of any Person.

 

(b)                                 Defense By Indemnified Party. If an
Indemnified Party asserts it is entitled to a defense of the Third-Party Claim
under Section 16.2, and the Indemnifying Party does not timely elect to assume
control of the defense, then:

 

(i)                                     if it is finally determined in a
non-appealable final judgment of a court of competent jurisdiction that the
Indemnifying Party was obligated to provide such defense, all costs and expenses
incurred by the Indemnified Party to defend the Third-Party Claim shall be for
the account of the Indemnifying Party;

 

(ii)                                  whether or not the Indemnifying Party is
obligated to provide such defense, the Indemnifying Party shall make available
to the Indemnified Party all non-privileged documents and materials in the
possession or control of the Indemnifying Party relating to the Third-Party
Claim and provide such other information and assistance that the Indemnified
Party shall reasonably deem necessary to the proper defense of the Third-Party
Claim;

 

(iii)                               the Indemnified Party shall keep the
Indemnifying Party informed of all material developments and events relating to
the defense of the Third-Party Claim, and provide copies of any materials
disclosed to the claimant or plaintiff in connection with the defense of the
Third-Party Claim; and

 

(iv)                              the Indemnified Party shall have the right to
settle, adjust, or compromise such Third-Party Claim with the written consent of
the Indemnifying Party, such consent not to be unreasonably withheld, delayed or
conditioned.

 

(c)                                  Cooperation. If a Third-Party Claim
requires immediate action, both the Indemnified Party and the Indemnifying Party
shall cooperate in good faith to take appropriate action so as not to jeopardize
the defense of such Third-Party Claim or any Party’s position with respect to
such Third-Party Claim.

 

16.5                                                Limitations on Losses.
Notwithstanding any contrary provision of this Agreement:

 

(a)                                 the aggregate Liability of Seller under the
terms of this Agreement and the other Transaction Documents shall be limited to
ten  percent (10%) of the Base Purchase Price; provided, however, for the
avoidance of doubt, as used in this Section 16.5(a), the term “Base Purchase
Price” shall (A) from the First Closing until the Second Closing be deemed to
refer to only the First Closing Base Purchase Price and (B) from and after the
Second Closing be deemed to refer to an amount equal to the sum of the First
Closing Base Purchase Price plus the Second Closing Base Purchase Price;

 

(b)                                 Seller shall have no Liability under
Section 16.2(a)(i) or (ii) for indemnification for an individual matter until
such time as the aggregate amount of all finally determined or mutually agreed
upon Losses suffered or incurred by the Indemnified Purchaser Parties subject to
indemnification under Section 16.2(a)(i) or (ii) with respect to such matter
exceeds the Indemnification Threshold;

 

69

--------------------------------------------------------------------------------


 

(c)                                  without limiting the foregoing, Seller
shall have no Liability under Section 16.2(a)(i) or (ii) for indemnification
until and unless the aggregate amount of the Liability for all Losses which
exceed the Indemnification Threshold exceeds one and one half percent (1.5%) of
the Base Purchase Price, and then only to the extent such aggregate amount
exceeds  one and one half percent (1.5%) of the Base Purchase Price;

 

(d)                                 the Parties shall treat, for Tax purposes,
any amounts paid under this Article 16 as an adjustment to the Purchase Price;

 

(e)                                  each Indemnified Party shall make
reasonable efforts to mitigate or minimize all Losses upon and after becoming
aware of any event or condition which would reasonably be expected to give rise
to any Losses and Claims that are indemnifiable hereunder and if an Indemnified
Party fails to so mitigate any indemnifiable Losses and Claims under the
preceding sentence, the Party that would otherwise have an indemnity obligation
hereunder with respect to such Losses and Claims shall have no liability for any
portion of such Losses and Claims that reasonably could have been avoided or
mitigated had the Indemnified Party made such efforts;

 

(f)                                   no Affiliate of Seller or any Indemnified
Seller Parties and their respective directors, managers, partners, members,
stockholders, officers, employees, attorneys, contractors and agents shall have
any liability to any Indemnified Purchaser Party hereunder or under any other
agreement delivered by or on behalf of any Indemnified Seller Party in
connection with the Contemplated Transaction;

 

(g)                                  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN THIS AGREEMENT, THE INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT SHALL BE
WITHOUT REGARD TO: (i) THE INDEMNIFIED PARTY’S SOLE, JOINT, CONCURRENT,
CONTRIBUTORY, OR COMPARATIVE NEGLIGENCE, GROSS NEGLIGENCE, STRICT LIABILITY, OR
OTHER FAULT; OR (ii) WHETHER THE LIABILITY IS BASED ON PAST, PRESENT, OR FUTURE
ACTS, CLAIMS, OR LAWS (INCLUDING ANY PAST, PRESENT, OR FUTURE BULK SALES LAW,
ENVIRONMENTAL LAW, FRAUDULENT TRANSFER LAW, SECURITIES LAW, OR OTHER LAW); AND

 

(h)                                 CONSISTENT WITH SECTION 17.12, NO PARTY OR
INDEMNIFYING PARTY SHALL HAVE ANY LIABILITY FOR INDEMNIFICATION, CLAIMS, LOSSES,
OR OTHERWISE UNDER ANY PROVISION OF THIS AGREEMENT, AND “LOSSES” AND “CLAIMS”
SHALL NOT INCLUDE, (i) ANY COST, EXPENSE, DAMAGE, LOSS, OR LIABILITY IN THE
NATURE OF INDIRECT, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, LOST
PROFITS, LOST BUSINESS OPPORTUNITIES, OR DIMINUTION IN VALUE (EVEN IF THE
INDEMNIFYING OR BREACHING PARTY IS AWARE OF THE EXISTENCE OF ANY OF THE
FOREGOING), EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING RELATE TO THIRD-PARTY
CLAIMS SUFFERED BY ANY THIRD PARTY FOR WHICH RESPONSIBILITY IS ALLOCATED BETWEEN
THE PARTIES, WHICH SHALL BE INCLUDED IN LOSSES AND CLAIMS OR (ii) ANY DIMINUTION
OF VALUE OR INCREASE IN LIABILITY, LOSS, CLAIMS, COST, EXPENSE, AWARD OR
JUDGMENT TO THE EXTENT SUCH INCREASE IS CAUSED BY THE ACTIONS OR OMISSIONS OF
ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER AFTER THE CLOSING DATE.

 

70

--------------------------------------------------------------------------------


 

16.6                                                Exclusive Remedy.

 

(a)                                 Exclusive Remedy. If the First Closing
occurs, the right of Purchaser to indemnification under Section 16.2,
Section 12.2 and Section 12.3, shall be the sole and exclusive remedy of
Purchaser against any Indemnified Seller Party for, subject to the limitations
set forth in Sections 16.1, 16.3, and Section 16.5:  (i) any breach by Seller of
any of its respective representations, warranties, covenants, and agreements in
this Agreement or the other Transaction Documents; (ii) all Claims and Losses of
Purchaser arising out of, relating to, or in connection with this Agreement and
the other Transaction Documents or the Contemplated Transactions; and (iii) all
other Claims and Losses arising out of, relating to, or in connection with the
Acquired Assets and the Assumed Liabilities, IN EACH CASE, EVEN IF CAUSED IN
WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE,
COMPARATIVE OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF ANY
PERSON.  No Party or Person is asserting the accuracy, completeness, or truth of
any representation and warranty set forth in this Agreement; rather the Parties
have agreed that should any representation or warranty of any party prove
inaccurate, incomplete or untrue, the other party shall have the specific rights
and remedies herein specified as the exclusive remedy therefor, but that no
other rights, remedies or causes of action (whether in Law or in equity or
whether in contract or in tort or otherwise) are permitted to any party hereto
as a result of the failure, breach, inaccuracy, incompleteness or untruth of any
such representation and warranty.

 

(b)                                 Waiver. If the First Closing occurs, except
for the right of Purchaser to indemnification under Section 16.2, Purchaser
shall be deemed to have waived, to the fullest extent permitted under Law, any
right to contribution against any Indemnified Seller Party (including any
contribution under CERCLA or any other Environmental Law) and any and all other
Claims and rights it may have against or from any Indemnified Seller Party
arising under or based on any Law or other legal theory (whether in contract,
tort, equity, or otherwise).

 

16.7                                                Waiver of Right to
Rescission.  Seller and Purchaser acknowledge that the payment of money, as
limited by the terms of this Agreement, shall be adequate compensation for
breach of any representation, warranty, covenant or agreement contained herein
or for any other claim arising in connection with or with respect to the
transactions contemplated by this Agreement.  Each Party hereby waives and
relinquishes any right to rescind this Agreement, the purchase and sale of the
Acquired Assets, and the assumption of the Assumed Liabilities, or any of the
other Contemplated Transactions.

 

16.8                                                Releases. Except for the
remedies expressly contained in Section 16.2(a) for which Seller has agreed to
indemnify the Indemnified Purchaser Parties under this Agreement or Seller’s
special warranty of title set forth in the Assignment, at each applicable
Closing Purchaser, on its own behalf and on behalf of the other Indemnified
Purchaser Parties, shall be deemed to have waived and released the Indemnified
Seller Parties from, and Purchaser shall assume, any and all Claims and Losses
the Purchaser or the Indemnified Purchaser Parties might now or subsequently may
have, based on, relating to or arising out of this Agreement or Seller’s
ownership, use or operation of the applicable Acquired Assets that are the
subject of such Closing, or the condition, quality, status or nature of the
Acquired Assets that are the subject of such Closing, including rights to
contribution under any Environmental Laws, breaches of statutory and implied
warranties, nuisance or other tort actions, rights to punitive damages, common
law rights of contribution, any rights under insurance policies issued or
underwritten by the other Party or any Affiliate of such Party and any rights
under agreements between Seller and any Indemnified Seller Party, EVEN IF CAUSED
IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER GROSS, SOLE, JOINT, ACTIVE,
PASSIVE, COMPARATIVE OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF
ANY RELEASED PERSON, INVITEES OR THIRD PARTIES, but excluding,

 

71

--------------------------------------------------------------------------------


 

however, any remaining balance owed by Seller to any other Affiliate of Seller
at the end of the applicable Closing Date for provision of goods or services, or
employment related costs, or other ordinary course of business expenses, with
respect to the ownership or operation of the Assets that are the subject of such
Closing.

 

16.9                                                Subrogation. To the extent
of the indemnification obligations in this Agreement, Purchaser and Seller
hereby waive for themselves and their respective successors and assigns,
including any insurers, any rights to subrogation for Losses for which such
Party is liable or against which such Party indemnifies any other Person under
this Agreement. If required by applicable insurance policies, each Party shall
obtain a waiver of such subrogation from its insurers.

 

16.10                                         Reservation as to Non-Parties.
Nothing in this Agreement is intended to limit or otherwise waive any recourse
Seller or Purchaser may have against any Person that is not a party to this
Agreement for any obligations or Liabilities that may be incurred with respect
to the Acquired Assets or the Assumed Liabilities.

 

16.11                                         Express Negligence/Conspicuous
Manner. WITH RESPECT TO THIS AGREEMENT, BOTH PARTIES AGREE THAT THE PROVISIONS
SET OUT IN THIS ARTICLE 16 COMPLY WITH THE REQUIREMENT, KNOWN AS THE EXPRESS
NEGLIGENCE RULE, TO EXPRESSLY STATE IN A CONSPICUOUS MANNER TO AFFORD FAIR AND
ADEQUATE NOTICE THAT THIS AGREEMENT HAS PROVISIONS REQUIRING THE INDEMNIFYING
PARTY TO BE RESPONSIBLE FOR THE NEGLIGENCE (WHETHER GROSS, SOLE, JOINT, ACTIVE,
PASSIVE, COMPARATIVE OR CONCURRENT), STRICT LIABILITY, OR OTHER FAULT OF THE
INDEMNIFIED PARTY.  EACH OF SELLER AND PURCHASER UNDERSTAND THAT PURSUANT TO
THIS AGREEMENT, EACH PARTY IS SOMETIMES AN INDEMNIFYING PARTY AND SOMETIMES AN
INDEMNIFIED PARTY.  EACH INDEMNIFYING PARTY REPRESENTS TO THE INDEMNIFIED PARTY
(1) THAT IT, THE INDEMNIFYING PARTY HAS CONSULTED AN ATTORNEY CONCERNING THIS
AGREEMENT OR, IF IT HAS NOT CONSULTED AN ATTORNEY, THAT IT WAS PROVIDED THE
OPPORTUNITY AND HAD THE ABILITY TO SO CONSULT, BUT MADE AN INFORMED DECISION NOT
TO DO SO, AND (2) THAT IT, THE INDEMNIFYING PARTY FULLY UNDERSTANDS ITS
OBLIGATIONS UNDER THIS AGREEMENT.

 

Article 17
Miscellaneous

 

17.1                                                Expenses.

 

(a)                                 Attorney’s Fees. In any court Proceeding
brought under this Agreement, notwithstanding any contrary rule of Law, the
court, in its discretion may award the prevailing Party in the Proceeding the
reasonable costs and attorney’s fees in prosecuting or defending the Claim that
is the subject of the Proceeding.

 

(b)                                 Other Expenses. Except as otherwise
specifically provided in this Agreement, all fees, costs, and expenses incurred
by a Party in negotiating or drafting the Transaction Documents or in
consummating the Contemplated Transactions shall be paid by the Party incurring
the same, including legal, advisory, and accounting fees, costs, and expenses.

 

17.2                                                Jurisdiction and Venue.
Except as otherwise provided in Section 14.1, Section 5.9 and Section 6.8, any
Proceeding arising under or relating to this Agreement or the other Transaction
Documents, the interpretation of this Agreement or the other Transaction
Documents, or

 

72

--------------------------------------------------------------------------------


 

the enforcement of any provision of this Agreement or the other Transaction
Documents (whether in Law, equity, or other theory) shall be brought or
otherwise commenced in any state court or the United States District Court
located in Houston, Texas. Each Party consents to the exclusive jurisdiction of
such courts (and the appellate courts thereof) and agrees not to commence any
such Proceeding except in such courts. Each Party agrees not to assert (by way
of motion, as a defense, or otherwise), and hereby irrevocably and
unconditionally waives in any such Proceeding commenced in such court, any
objection or claim that such Party is not subject personally to the jurisdiction
of such court or that such Proceeding has been brought in an inconvenient forum.
If such courts refuse to exercise jurisdiction hereunder, the Parties agree that
such jurisdiction shall be proper in any court in which jurisdiction may be
obtained. Each Party irrevocably consents to service of process by delivery of
the copy of the process pursuant to the notice provisions set forth in
Section 17.5 with the same force and effect as if such service had been made
within the State of Texas.

 

17.3                                                Waiver of Jury Trial. EACH
PARTY HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL IN
ANY LAWSUIT, ACTION, OR PROCEEDING BETWEEN OR AMONG THE PARTIES ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

 

17.4                                                Time of the Essence;
Calculation of Time. Time is of the essence in this Agreement. If the date
specified in this Agreement for giving any notice or taking any action is not a
Business Day (or if the period during which any notice is required to be given
or any action taken expires on a date that is not a Business Day), then the date
for giving such notice or taking such action (and the expiration date of such
period during which notice is required to be given or action taken) shall be the
next day that is a Business Day.

 

17.5                                                Notices.

 

(a)                                 Addresses. All notices under this Agreement
(other than those permitted or required under Section 10.2) shall be in writing
and shall be delivered either personally, by facsimile transmission or other
email transmission following appropriate confirmation of receipt by return
email, including an automated confirmation of receipt, by internationally
recognized overnight courier, or by registered or certified mail (return-receipt
requested), postage prepaid, in any such case to the other Party at its
addresses set forth below:

 

If to Seller:

 

Noble Energy, Inc.

 

 

1001 Noble Energy Way

 

 

Houston, Texas 77070

 

 

Attention: Chris Klawinski

 

 

 

With a copy to:

 

Noble Energy, Inc.

 

 

1001 Noble Energy Way

 

 

Houston, Texas 77070

 

 

Attention: John Zabaneh

 

 

Email: John.Zabaneh@nblenergy.com

 

 

 

If to Purchaser:

 

SRC Energy Inc.

 

 

1675 Broadway, Ste 2600

 

 

Denver, CO 80202

 

 

Attention: Lynn A. Peterson

 

 

Email: lpeterson@srcenergy.com

 

73

--------------------------------------------------------------------------------


 

With a copy to:

 

SRC Energy Inc.

 

 

1675 Broadway, Ste 2600

 

 

Denver, CO 80202

 

 

Attention: Cathleen M. Osborn

 

 

Email: cosborn@srcenergy.com

 

(b)                                 When Notice Received. Any such notice shall
be deemed to have been delivered and received:  (i) in the case of personal
delivery, on the date of actual receipt by the applicable individual designated;
(ii) in the case of facsimile transmission, on the date electronic confirmation
of receipt from the receiving Party has been received by the transmitting Party
(as evidenced by the transmitting Party’s facsimile machine) if such
confirmation is received before 3:00 p.m. (Denver, Colorado, time) on a Business
Day (otherwise on the next Business Day after such confirmation is received);
(iii) in the case of an internationally recognized overnight courier in
circumstances under which such courier guarantees next Business Day delivery, on
the date of actual receipt by the applicable individual designated; and (iv) in
the case of mailing by registered or certified mail (return-receipt requested),
on the date of actual receipt by the applicable individual designated. In the
case of facsimile transmission, the sending Party shall use Commercially
Reasonable Efforts to promptly mail or deliver a copy of the notice by
internationally recognized courier or by registered or certified mail
(return-receipt requested); provided, however, that the delivery or mailing of,
or the failure to deliver or mail, such a copy shall not affect the
effectiveness or the time of delivery or receipt of the notice.

 

(c)                                  Change of Address. A Party may change its
notice address by notice to the other Party in accordance with this
Section 17.5.

 

17.6                                                Entire Agreement. This
Agreement (including the Appendix, Exhibits, Schedules, and Disclosure Schedule)
and the Confidentiality Agreement contain the entire agreement and understanding
between the Parties with respect to the subject matter hereof and thereof, and
all prior and contemporaneous negotiations, understandings, and agreements
between the Parties on the matters contained herein and therein are expressly
merged into and superseded by this Agreement and the Confidentiality Agreement.
The provisions of this Agreement and the Confidentiality Agreement may not be
explained, supplemented, or qualified through evidence of trade usage or a prior
course of dealings. No Party shall be liable or bound to any other Party in any
manner by any representations, warranties, covenants, or agreements relating to
such subject matter except as specifically set forth in this Agreement and the
Confidentiality Agreement.  In the event that the Second Closing occurs, the
Confidentiality Agreement shall automatically terminate and expire effective as
of the Second Closing Date with no further action on the part of any Party.

 

17.7                                                Amendments and Waivers.

 

(a)                                 Amendments. This Agreement may not be
amended except by a written agreement of the Parties that is identified as an
amendment to this Agreement.

 

(b)                                 Waivers. Except for waivers specifically
provided for in this Agreement, rights under this Agreement may not be waived
except by an instrument in writing signed by the Party to be charged with the
waiver.  No waiver of, or consent to a change in or modification of, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in or modification, other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

 

74

--------------------------------------------------------------------------------


 

17.8                                                Binding Effect; Assignment.

 

(a)                                 Binding Effect. This Agreement shall be
binding upon the Parties and their respective successors and assigns, and shall
inure to the benefit of the Parties and their respective permitted successors
and permitted assigns.

 

(b)                                 Assignments Prohibited. Except as provided
in Section 17.8(c), no Party may, directly or indirectly (including by merger,
conversion, share exchange, or operation of Law), assign this Agreement or any
of its rights or interests under this Agreement, or delegate any of its
obligations under this Agreement, without the prior written consent of the other
Parties, which consent may be withheld in each such Party’s sole and absolute
discretion, and any attempt to do so shall be void.

 

(c)                                  Assignments Permitted. Any Party shall have
the right, without the consent of the other Party, to assign and delegate to an
Affiliate of such Party all (but not less than all) of this Agreement and its
rights, interests, Liabilities, and obligations under this Agreement; provided,
however, that (i) the assigning Party shall provide to the non-assigning Party
prompt written notice of such assignment and delegation, (ii) any such Affiliate
to whom an assignment or delegation is made shall agree in a writing delivered
to the non-assigning Party with the notice described in clause (i) of this
Section 17.8(c) to assume all of the assigned and delegated obligations and
Liabilities of the assigning Party hereunder, including, and subject to, all
notices, Claims, and Proceedings brought or made by the non-assigning Party
against the assigning Party, and (iii) if a Purchaser is the assigning Party,
Purchaser and the Affiliate shall be jointly and severally liable for the
performance of the duties, obligations, and Liabilities of Purchaser hereunder
(and shall affirm such continuing Liability in the assignment document described
in clause (ii) above).

 

(d)                                 First Closing Assets Assignments.  From and
after the First Closing and until the earlier to occur of the (i) Second
Closing, or (ii) the termination under Article 12 of the rights and obligations
of the Parties with respect to the Second Closing, Purchaser shall not directly
or indirectly sell, assign, transfer or otherwise dispose of any of the First
Closing Assets (other than sales of Hydrocarbons and equipment in the ordinary
course of business), without the prior written consent of Seller.

 

17.9                                                Counterparts. This Agreement
may be executed and delivered in one or more counterparts, each of which when
executed and delivered shall be an original, and all of which when executed
shall constitute one and the same instrument. The exchange of copies of this
Agreement and of signature pages by facsimile or by electronic image scan
transmission in pdf shall constitute effective execution and delivery of this
Agreement as to the Parties and may be used in lieu of the original Agreement
for all purposes. Signatures of the Parties transmitted by facsimile or
electronic image scan transmission in pdf shall be deemed to be their original
signatures for all purposes. Any Party that delivers an executed counterpart
signature page by facsimile or by electronic image scan transmission in pdf
shall promptly thereafter deliver a manually executed counterpart signature
page to the other Party; provided, however, that the failure to do so shall not
affect the validity, enforceability, or binding effect of this Agreement.

 

17.10                                         Governing Law. This Agreement and
all Claims or causes of action (whether in contract, tort or based on any other
legal theory) that may be based upon, arise out of or relate to this Agreement
or the negotiation, execution, or performance of this Agreement (including any
claim or cause of action based upon, arising out of, or related to any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement) shall be governed by and construed in
accordance with the internal Laws of the State of Texas applicable to agreements
made and to be performed entirely within such State, without regard to any
choice-of-law or

 

75

--------------------------------------------------------------------------------


 

conflicts-of-law provision or rule (whether of the State of Texas or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Texas; provided, however, in connection with the
determination of the existence of any Environmental Defect or Title Defect or
with respect to conveyancing matters as to any Acquired Asset, the Laws of the
state where such Acquired Asset is located shall govern and control such
determination.

 

17.11                                         Third-Party Beneficiaries. This
Agreement confers certain indirect rights and remedies upon the Indemnified
Seller Parties and the Indemnified Purchaser Parties, as applicable, as set
forth in Section 4.3(b), Section 10.8(b) and Article 16, each of which is,
subject to the terms of Section 16.2(c), an express and intended indirect
third-party beneficiary of such Section and Article, and no employee, creditor,
claimant, or other Person (other than the Parties and their respective permitted
successors and permitted assigns) has any rights or remedies under this
Agreement or is an intended beneficiary of any provision of this Agreement.
Notwithstanding the foregoing: (a) the Parties reserve the right to amend,
modify, terminate, supplement, or waive any provision of this Agreement or this
entire Agreement without the consent or approval of the other Indemnified Seller
Parties or the other Indemnified Purchaser Parties; and (b) no Party hereunder
shall have any direct liability to any permitted third party beneficiary, nor
shall any permitted third party beneficiary have any right to exercise any
rights hereunder for such third-party beneficiary’s benefit except to the extent
such rights are brought, exercised and administered by a Party hereto in
accordance with Section 16.2(c) above.

 

17.12                                         Limitation on Damages. CONSISTENT
WITH SECTION 16.5, THE PARTIES EXPRESSLY WAIVE ANY AND ALL RIGHTS TO INDIRECT,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, LOST PROFITS, LOST
BUSINESS OPPORTUNITIES, OR DIMINUTION IN VALUE (EVEN IF THE INDEMNIFYING OR
BREACHING PARTY IS AWARE OF THE EXISTENCE OF ANY OF THE FOREGOING), EXCEPT TO
THE EXTENT ANY OF THE FOREGOING RELATE TO THIRD-PARTY CLAIMS FOR WHICH
RESPONSIBILITY IS ALLOCATED HEREUNDER BETWEEN THE PARTIES.

 

17.13                                         Severability. It is the intent of
the Parties that the provisions contained in this Agreement shall be severable.
If any provision of this Agreement (or any portion thereof) or the application
of any such provision (or any portion thereof) to any Person or circumstance
shall be held invalid, illegal, or unenforceable in any jurisdiction, such
invalidity, illegality, or unenforceability shall not affect the validity,
legality, or enforceability of the remaining provisions of this Agreement or the
validity, legality, or enforceability of the offending provision as to any other
Person or circumstance or in any other jurisdiction. The invalidity or
unenforceability of any provision of this Agreement in any jurisdiction or with
respect to any event or circumstance shall not affect the validity or
enforceability of such provision in any other jurisdiction or with respect to
any other event or circumstance, nor shall the invalidity or unenforceability of
any provision of this Agreement with respect to any Person affect the validity
or enforceability of such provision with respect to any other Person.

 

17.14                                         DTPA.  Purchaser certifies that it
is not a “consumer” within the meaning of the Texas Business and Commerce Code,
as amended and any similar Laws related to the protection of consumers
applicable in any other jurisdictions (the “DTPA”).  Purchaser covenants, for
itself and for and on behalf of any successor or assignee, that, if the DTPA is
applicable to this Agreement, (a) AFTER CONSULTATION WITH ATTORNEYS OF
PURCHASER’S OWN SELECTION, PURCHASER HEREBY VOLUNTARILY WAIVES AND RELEASES ALL
OF PURCHASER’S RIGHTS AND REMEDIES UNDER THE DTPA AS APPLICABLE TO SELLER AND
SELLER’S SUCCESSORS AND ASSIGNS AND (b) PURCHASER SHALL DEFEND AND INDEMNIFY THE
INDEMNIFIED SELLER PARTIES FROM AND AGAINST ANY AND ALL CLAIMS OF

 

76

--------------------------------------------------------------------------------


 

OR BY ANY OF THE INDEMNIFIED PURCHASER PARTIES OR ANY OF THEIR SUCCESSORS AND
ASSIGNS BASED IN WHOLE OR IN PART ON THE DTPA ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT.

 

17.15                                         Headings.  The headings and
captions herein are inserted for convenience of reference only and are not
intended to govern, limit or aid in the construction of any term or provision
hereof.  The rights and obligations of each Party shall be determined pursuant
to this Agreement.  Each of Seller and Purchaser has had the opportunity to
exercise business discretion in relation to the negotiation of the details and
terms of the transaction contemplated hereby.  This Agreement is the result of
arm’s length negotiations from equal bargaining positions.  It is the intention
of the Parties that every covenant, term and provision of this Agreement shall
be construed simply according to its fair meaning and not strictly for or
against any Party (notwithstanding any rule of law requiring an agreement to be
strictly construed against the drafting Party) and no consideration shall be
given or presumption made, on the basis of who drafted this Agreement or any
particular provision thereof, it being understood that the Parties to this
Agreement are sophisticated and have had adequate opportunity and means to
exercise business discretion in relation to the negotiation of the details of
the transaction contemplated hereby and retain counsel to represent their
interests and to otherwise negotiate the provisions of this Agreement.

 

17.16                                         Disclaimers.

 

(a)                                 DISCLAIMERS CONSPICUOUS. THE PARTIES AGREE
THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE OPERATIVE, THE DISCLAIMERS
CONTAINED IN THIS SECTION 17.16 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES
OF ANY APPLICABLE LAW, RULE, OR ORDER.

 

(b)                                 NO OTHER REPRESENTATIONS AND WARRANTIES. THE
EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT
(AND THE RE-AFFIRMATIONS THEREOF SET FORTH IN THE APPLICABLE CLOSING
CERTIFICATION), TOGETHER WITH THE TITLE WARRANTIES IN THE ASSIGNMENT TO BE
DELIVERED AT THE APPLICABLE CLOSING BY SELLER (COLLECTIVELY “SELLER’S
WARRANTIES”) ARE EXCLUSIVE AND IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE. WITHOUT LIMITATION OF THE
FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS AND
WARRANTIES, INCLUDING ANY WARRANTIES OR REPRESENTATIONS, WHETHER
EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, RELATING TO: (i) TITLE TO THE
ACQUIRED ASSETS; (ii) THE CONDITION, QUANTITY, QUALITY, CONFORMITY TO MODELS OR
SAMPLES, FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, OR NON-INFRINGEMENT
OF ANY ACQUIRED ASSETS; (iii) THE ACCURACY OR COMPLETENESS OF ANY DATA, REPORTS,
RECORDS, PROJECTIONS, INFORMATION, OR MATERIALS FURNISHED OR MADE AVAILABLE TO
PURCHASER IN CONNECTION WITH THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS
WHETHER BEFORE, ON, OR AFTER THE EXECUTION DATE; (iv) PRICING ASSUMPTIONS, OR
QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY), ATTRIBUTABLE TO THE
ACQUIRED ASSETS OR THE ABILITY OR POTENTIAL OF THE ACQUIRED ASSETS TO PRODUCE
HYDROCARBONS; (v) THE ENVIRONMENTAL CONDITION OF THE ACQUIRED ASSETS, BOTH
SURFACE AND SUBSURFACE; OR (vi) ANY OTHER MATTERS CONTAINED IN ANY MATERIALS
FURNISHED OR MADE AVAILABLE TO

 

77

--------------------------------------------------------------------------------


 

PURCHASER OR ANY OF ITS ENTITY REPRESENTATIVES BY SELLER OR ANY OF ITS ENTITY
REPRESENTATIVES.

 

(c)                                  INSPECTION. PURCHASER SHALL HAVE INSPECTED,
OR WAIVED (AND UPON THE FIRST CLOSING SHALL BE DEEMED TO HAVE WAIVED) ITS RIGHT
TO INSPECT, THE ACQUIRED ASSETS FOR ALL PURPOSES, AND SATISFIED ITSELF AS TO
THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND
SUBSURFACE, INCLUDING CONDITIONS SPECIFICALLY RELATING TO THE PRESENCE, RELEASE,
OR DISPOSAL OF HAZARDOUS MATERIALS, SOLID WASTES, ASBESTOS, OTHER MAN-MADE
FIBERS, AND NATURALLY OCCURRING RADIOACTIVE MATERIALS. PURCHASER IS RELYING
SOLELY UPON THE TERMS OF THIS AGREEMENT AND ITS OWN INSPECTION OF THE ACQUIRED
ASSETS.

 

(d)                                 “AS IS, WHERE IS” PURCHASE. EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, PURCHASER SHALL ACQUIRE THE ACQUIRED
ASSETS IN AN “AS IS, WHERE IS” CONDITION, AND SHALL ASSUME ALL RISKS AND
LIABILITIES THAT THE ACQUIRED ASSETS MAY CONTAIN HAZARDOUS MATERIALS OR OTHER
WASTE, TOXIC, HAZARDOUS, EXTREMELY HAZARDOUS, OR OTHER MATERIALS OR SUBSTANCES,
OR OTHER ADVERSE PHYSICAL CONDITIONS, INCLUDING THE PRESENCE OF UNKNOWN
ABANDONED OIL AND GAS WELLS, WATER WELLS, SUMPS, PITS, PIPELINES, OR OTHER WASTE
OR SPILL SITES THAT MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATION.
FROM AND AFTER THE APPLICABLE CLOSING, ALL RESPONSIBILITY AND LIABILITY RELATING
TO ALL SUCH CONDITIONS, WHETHER KNOWN OR UNKNOWN, FIXED OR CONTINGENT, SHALL BE
TRANSFERRED FROM SELLER TO PURCHASER, REGARDLESS OF WHEN THE LIABILITY OR
RESPONSIBILITY AROSE.

 

(e)                                  CALCULATIONS, REPORTING, AND PAYMENTS.
PURCHASER ACKNOWLEDGES AND AGREES THAT CLAIMS OR PROCEEDINGS AGAINST SELLER OR
TO WHICH SELLER IS OR MAY BECOME A PARTY BEFORE, ON, OR AFTER THE APPLICABLE
CLOSING MAY HAVE AN EFFECT ON THE CALCULATION OF, AND LIABILITY WITH RESPECT TO,
TAXES, ROYALTIES, RENTALS, AND OTHER PAYMENT OBLIGATIONS OF PURCHASER ARISING
AFTER THE EFFECTIVE TIME RELATING TO THE ACQUIRED ASSETS AND THE ASSUMED
LIABILITIES AND THE NET REVENUE INTEREST OR WORKING INTEREST WITH RESPECT TO THE
ACQUIRED ASSETS. NOTWITHSTANDING THAT SELLER HAS RETAINED ANY LIABILITY OR
RESPONSIBILITY UNDER THIS AGREEMENT FOR THE PAYMENT OF ANY LOSSES OR CLAIMS WITH
RESPECT TO ANY OF THE FOREGOING, THE LIABILITIES RETAINED BY SELLER HEREUNDER
SHALL NOT INCLUDE, AND PURCHASER HEREBY EXPRESSLY RELEASES THE INDEMNIFIED
SELLER PARTIES FROM, ANY LIABILITY OR RESPONSIBILITY ARISING OUT OF OR RELATING
TO ANY EFFECT THAT THE OUTCOME OR SETTLEMENT OF ANY SUCH CLAIMS OR PROCEEDINGS
MAY HAVE ON THE CALCULATION OF TAXES, ROYALTIES, RENTALS, AND OTHER PAYMENT
OBLIGATIONS OF PURCHASER ARISING AFTER THE EFFECTIVE TIME OR THE NET REVENUE
INTEREST OR WORKING INTEREST WITH RESPECT TO THE ACQUIRED ASSETS. FOR THE
AVOIDANCE OF DOUBT, PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER CANNOT RELY
ON OR FORM ANY CONCLUSIONS FROM SELLER’S METHODOLOGIES FOR THE CALCULATION AND
REPORTING OF PRODUCTION, ROYALTIES, AND TAXES ATTRIBUTABLE TO PRODUCTION PRIOR
TO THE EFFECTIVE TIME.

 

78

--------------------------------------------------------------------------------


 

(f)                                   CHANGES IN PRICES; WELL EVENTS. PURCHASER
ACKNOWLEDGES THAT IT SHALL ASSUME ALL RISK OF LOSS WITH RESPECT TO: (i) CHANGES
IN COMMODITY OR PRODUCT PRICES AND ANY OTHER MARKET FACTORS OR CONDITIONS FROM
AND AFTER THE EFFECTIVE TIME; (ii) PRODUCTION DECLINES OR ANY ADVERSE CHANGE IN
THE PRODUCTION CHARACTERISTICS OR DOWNHOLE CONDITION OF AN ACQUIRED
WELL, INCLUDING ANY ACQUIRED WELL WATERING OUT, OR EXPERIENCING A COLLAPSE IN
THE CASING OR SAND INFILTRATION, FROM AND AFTER THE EXECUTION DATE; AND
(iii) DEPRECIATION OF ANY ACQUIRED ASSETS THAT CONSTITUTE PERSONAL PROPERTY
THROUGH ORDINARY WEAR AND TEAR.

 

[Signature Page Follows]

 

79

--------------------------------------------------------------------------------


 

The Parties have executed this Agreement as of the Execution Date.

 

 

PURCHASER:

 

 

 

SRC ENERGY INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

NOBLE ENERGY, INC.

 

 

 

 

 

 

By:

 

 

Name:

Chris Klawinski

 

Title:

VP — Business Development

 

 

 

 

 

 

NOBLE ENERGY WYCO, LLC

 

 

 

 

 

 

By:

 

 

Name:

Charles J. Rimer

 

Title:

President

 

SIGNATURE PAGE TO

PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------


 

Appendix A

 

Defined Terms

 

1.                                      Certain Defined Terms. As used in the
Agreement, the following terms have the meanings indicated:

 

“Acquired Contracts” means the First Closing Asset Contracts and the Second
Closing Asset Contracts.

 

“Acquired Data” means the First Closing Assets Data and the Second Closing
Assets Data.

 

“Acquired Properties” means the First Closing Properties and the Second Closing
Properties.

 

“Acquired Records” means the First Closing Assets Records and the Second Closing
Assets Records.

 

“Acquired Wells” means the First Closing Wells and the Second Closing Wells.

 

“Affiliate” means, with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such Person. As used in this definition, the word
“control” (and the words “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

 

“Asset Taxes” means all Property Taxes (including, for the avoidance of doubt,
Oil and Gas Property Taxes and all Other Property Taxes) and Severance Taxes.

 

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character, and description (whether real, personal, or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed, or
otherwise, and wherever situated), including the goodwill related thereto,
operated, owned, leased, or licensed by such Person, including cash, cash
equivalents, accounts and notes receivable, chattel paper, documents,
instruments, general intangibles, real property, equipment, inventory, goods,
and Intellectual Property.

 

“Assumed Environmental Liabilities” means, except for any Retained Liabilities,
any and all Claims, Losses, and Liabilities (including any civil fines and
penalties, personal injury, illness or death of any natural person, any damage
to, or destruction or loss or diminution in value of any property, and any costs
and expenses for the modification, repair, or replacement of any facilities on
the Leased Lands), arising out of or relating to the Acquired Assets, the
condition, ownership, maintenance, or use of the Acquired Assets, or Operations
on or with respect to the Acquired Assets, by any Person, whether before, on, or
after the Effective Time, in any way: (i) arising under any past, present, or
future Environmental Law or any Permit issued under any past, present, or future
Environmental Law, including any violation, breach, or noncompliance with any
such Environmental Law or any such Permit and contribution obligations under
CERCLA; (ii) arising out of or relating to the assessment, clean-up, removal, or
other Remediation of any Hazardous Material or other waste or materials of any
kind, including but not limited to NORM; or (iii) arising out of or relating to
any Release of Hazardous Materials or other contamination or pollution of the
Environment; provided, however, for the avoidance of doubt, as used in this
definition, the term “Acquired Assets” shall (A) until the Second Closing be
deemed to refer to only the First

 

1

--------------------------------------------------------------------------------


 

Closing Assets and (B) from and after the Second Closing be deemed to refer to
the First Closing Assets and the Second Closing Assets.

 

“Assumed Liabilities” means all Claims, costs, expenses, Liabilities, and
obligations of Seller (known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, due or to become
due) with regard to, in respect of, arising out of or attributable to the
Acquired Assets, including those relating to the condition, ownership,
operation, maintenance, or use of the Acquired Assets, or Operations on or with
respect to the Acquired Assets, by any Person, whether before, on or after the
Effective Time, but excluding the Retained Liabilities. Without limiting the
generality of the foregoing and excluding the Retained Liabilities, the Assumed
Liabilities include: (i) all Liabilities for Asset Taxes other than Seller
Taxes; (ii) all Liabilities of Seller for transfer, sales, use, and other Taxes
arising in connection with the consummation of the Contemplated Transactions;
(iii) the Assumed Environmental Liabilities and the Plugging and Abandonment
Obligations; (iv) all Liabilities and obligations of Seller under Permits and
the Acquired Contracts; (v) all rental, Royalty, net profits, and similar
payment Liabilities and obligations (other than Liabilities and obligations with
respect to the payment or improper payment by Seller of Royalties accruing under
the Acquired Assets during Seller’s period of ownership of the Acquired Assets);
(vi) except as otherwise provided herein, all Claims, Proceedings, or disputes,
including those relating to Asset Taxes, Royalties, production payments, net
profits, other costs and expenses, purchasers of production of Hydrocarbons,
death or bodily injury, contractual rights or obligations, and the ownership,
Operations on, or use of, the Acquired Assets, and all Liabilities and
obligations with respect to the foregoing; (vii) all Liabilities for the payment
of Property Expenses arising from and after the Effective Time; (viii) all
Liabilities with respect to gas production, sales, transportation or processing
imbalances and make-up obligations arising out of or relating to the Acquired
Assets; (ix) except as otherwise provided herein, all Liabilities applicable to
or imposed on the lessee, owner, or operator under the Acquired Leases and
Acquired Contracts, or as required by Laws, (x) subject to the terms of this
Agreement and the special warranty of title in the Assignment, all Liabilities
and Losses arising from, or relating to, title defects, deficiencies, or other
title matters, whether arising or relating to periods of time before, on, or
after the Effective Time, and (xi) all other Liabilities and obligations of
Seller attributable to the Ownership or Operation of the Acquired Assets, except
for the Retained Liabilities; provided, however, for the avoidance of doubt, as
used in this definition, the term “Acquired Assets” shall (A) until the Second
Closing be deemed to refer to only the First Closing Assets and (B) from and
after the Second Closing be deemed to refer to the First Closing Assets and the
Second Closing Assets.

 

“Business Day” means any day other than a Saturday, Sunday, or a day on which
banks in the State of Texas are authorized or obligated to close.

 

“Casualty Loss” means any Loss or reduction of value with respect to the
Acquired Assets that occur as a result of (i) acts of God, fire, explosion,
terrorist attack, earthquake, windstorm, flood, drought, or similar occurrence,
or (ii) a taking in condemnation or under right of eminent domain, in each case
under subparts (i) or (ii) in an amount of $250,000 or greater, without regard
to any related insurance proceeds, and specifically excluding, for the avoidance
of doubt, changes in market conditions, including product and commodities
prices, the availability of supply and distribution channels, production
declines, adverse conditions or changes in production characteristics or
downhole conditions of any wells, including any well watering out, or
experiencing a collapse in the casing or sand infiltration, depreciation through
ordinary wear and tear, and regulatory or statutory changes at Law.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

2

--------------------------------------------------------------------------------


 

“Claim” means any notice, claim, demand, allegation, cause of action, chose in
action, or other communication alleging or asserting Liability or seeking
contribution, indemnification, cost recovery, or compensation for Losses or
injunctive or other equitable relief.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commercially Reasonable Efforts” means the commercially reasonable efforts that
a prudent Person that desires to achieve a result would use in similar
circumstances to cause the result to be achieved in an expeditious manner;
provided, however, that a Person required to use its Commercially Reasonable
Efforts shall not be required to take actions that would result in a material
adverse change in the benefits to such Person under this Agreement and in
connection with the Contemplated Transactions, to commence any Proceeding or to
offer or grant any material accommodation (financial or otherwise) to any
Person.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
October 2, 2017 by and between Purchaser and Noble Energy, Inc.

 

“Consent Decree” means that certain action number 1:15-cv-00841, between the
United States of America and the State of Colorado, as plaintiffs, and Noble
Energy, Inc., as defendant, that was entered by the United States District Court
for the District of Colorado as final judgment on June 2, 2015, as amended,
attached hereto as Exhibit H.

 

“Contemplated Transactions” means the purchase and sale of the Acquired Assets,
the assumption of the Assumed Liabilities, and the other transactions provided
by this Agreement or any of the other Transaction Documents.

 

“COPAS” means the Council of Petroleum Accountant Societies of North America.

 

“Defect Deductible” means four percent (4%) of the Base Purchase Price.

 

“Disclosure Schedule” means: (i) with respect to Seller, the Schedule attached
to this Agreement titled “Seller’s Disclosure Schedule” (sections of which are
referenced in the representations and warranties of Seller in this Agreement);
and (ii) with respect to Purchaser, the Schedule attached to this Agreement
titled “Purchaser’s Disclosure Schedule” (sections of which are referenced in
the representations and warranties of Purchaser in this Agreement).

 

“DOI” means United States Department of Interior and any sub-agencies, bureaus
or offices thereof, including, but not limited to, the United States Bureau of
Land Management, the United States Bureau of Indian Affairs, and the Bureau of
Ocean Energy Management, Regulation and Enforcement.

 

“Easement” means any easement, right-of-way, license, servitude, surface lease,
surface use agreement, or other similar asset, right, or interest in real
property.

 

“Effective Time” means, as applicable, (i) with respect to the First Closing
Assets, November 1, 2017, at 12:01 a.m., Denver, Colorado, time, and (ii) with
respect to the Second Closing Assets, the first day of the calendar month in
which the Second Closing Date occurs, at 12:01 a.m., Denver, Colorado, time.

 

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any

 

3

--------------------------------------------------------------------------------


 

company limited by shares, limited liability company or joint stock company),
firm, society, or other incorporated or unincorporated enterprise, association,
organization, or entity.

 

“Entity Representative” means, with respect to any Entity, such Entity’s
directors, partners, managers, members, officers, employees, agents, advisors,
and attorneys.

 

“Environment” means soil, land surface, or subsurface strata, surface waters,
groundwaters, stream sediments, ambient and other air, atmosphere, plant and
animal life, or other environmental medium or natural resource.

 

“Environmental Condition” means any pollution, contamination, degradation,
damage or injury caused by, related to, arising from, or in connection with the
generation, handling, use, treatment, storage, transportation, disposal,
discharge, Release, or emission of any Hazardous Materials.

 

“Environmental Defect Threshold” means $100,000.

 

“Environmental Expert” means E. Vironment, LP, or if it declines or is unable to
act in such capacity, AECOM, or if it declines or is unable to act in such
capacity, by an attorney licensed to practice law in the State of Colorado with
at least 10 years of experience in Environmental Law in oil and gas related
matters that does not have a material relationship with any Party and that is
reasonably acceptable to Seller and Purchaser.

 

“Environmental Law” means any present or future Law relating to: (i) protection
of human health or the Environment or workplace safety or occupational health;
(ii) Liability for or costs of Remediation or prevention of Releases of
Hazardous Materials; (iii) Liability for or costs of any other actual or future
threat to human health or the Environment; or (iv) any wrongful death, personal
injury, or property damage that is caused by or related to the handling,
storage, or the presence of a Hazardous Material, including CERCLA, the
Emergency Planning and Community Right to Know Act, the Hazardous Substances
Transportation Act, the Resource Conservation and Recovery Act, the Solid Waste
Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic Substances
Control Act, the Safe Drinking Water Act, the Occupational Safety and Health
Act, the Federal Water Pollution Control Act, the Federal Insecticide, Fungicide
and Rodenticide Act, the Endangered Species Act, the National Environmental
Policy Act, the River and Harbors Appropriation Act, and any state counterparts
of the foregoing.

 

“Equipment” means tanks, boilers, buildings, improvements, injection facilities,
saltwater disposal facilities, compression facilities, gathering systems,
Christmas trees, derricks, platforms, separators, compressors, gun barrels, and
other equipment, fixtures, physical facilities, and surface and subsurface
machinery, but excluding Operating Inventory.

 

“GAAP” means United States generally accepted accounting principles in effect as
of the Execution Date, applied consistently with Seller’s application in prior
periods.

 

“Governmental Authority” means any federal, state, local, tribal, or foreign
government, court of competent jurisdiction, administrative or regulatory body,
agency, bureau, commission, governing body of any national securities exchange,
or other governmental authority or instrumentality in any domestic or foreign
jurisdiction, and any appropriate division of any of the foregoing.

 

“Hazardous Material” means any: (i) petroleum, waste oil, crude oil, asbestos,
urea formaldehyde, or polychlorinated biphenyl; (ii) waste, gas, or other
substance or material that is explosive or radioactive; (iii) “hazardous
substance,” “pollutant,” “contaminant,” “hazardous waste,” “regulated

 

4

--------------------------------------------------------------------------------


 

substance,” “hazardous chemical,” or “toxic chemical” as designated, listed, or
defined (whether expressly or by reference) in any statute, regulation,
Environmental Law, or other Law (including CERCLA and any other so called
“superfund” or “superlien” Law and the respective regulations promulgated
thereunder); (iv) other substance or material (regardless of physical form) that
is subject to any Environmental Law or other Law that regulates or establishes
standards of conduct in connection with, or that otherwise relates to, the
protection of human health, plant life, animal life, natural resources,
property, or the enjoyment of life or property from the presence in the
Environment of any solid, liquid, gas, odor, noise, or form of energy; or
(v) compound, mixture, solution, product, or other substance or material that
contains any substance or material referred to in clause (i), (ii), (iii), or
(iv) above.

 

“HBP Obligation Outside Date” means the date that is three (3) years after the
First Closing Date.

 

“Hedging Instrument” means: (i) any futures trade, put option, synthetic put
option, call option, or other arrangement relating to commodities entered into
by a Person on any commodities exchange to hedge such Person’s exposure to or to
speculate on commodity prices; and (ii) any swap, collar, floor or other
derivative transaction or hedging arrangement of any type or nature whatsoever
in the over-the-counter derivatives market.

 

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Hydrocarbons” means crude oil, natural gas, casinghead gas, condensate,
sulphur, natural gas liquids, plant products, and other liquid or gaseous
hydrocarbons produced in association with the foregoing, including coalbed
methane and gas and CO².

 

“Income Tax” means (a) all Taxes based upon, measured by, or calculated with
respect to (i) gross or net income or gross or net receipts or profits
(including franchise Tax and any capital gains, alternative minimum Taxes, net
worth and any Taxes on items of Tax preference, but not including ad valorem,
property, sales, use, goods and services, severance, production, real or
personal property transfer or other similar Taxes), or (ii) multiple bases
(including corporate franchise, doing business or occupation Taxes) if one or
more of the bases upon which such Tax may be based, measured by, or calculated
with respect to, is described in clause (a)(i) above, and (b) withholding Taxes
measured with reference to or as a substitute for any Tax described in clause
(a) above.

 

“Indebtedness” of any Person means, without duplication: (i) all obligations of
such Person created, issued, or incurred for borrowed money (whether by loan,
the issuance and sale of debt securities, or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such other Person); and (ii) all obligations of
such Person evidenced by a note, bond, debenture, or similar instrument.

 

“Indemnification Threshold” means $75,000.

 

“Indemnified Purchaser Parties” means Purchaser and its Affiliates, and the
respective Entity Representatives of the foregoing.

 

“Indemnified Seller Parties” means Seller and its Affiliates, and the respective
Entity Representatives of the foregoing.

 

“Intellectual Property” means, with respect to any Person, any intellectual
property, industrial property, and other proprietary rights (or portion thereof)
owned, licensed, or developed by such Person or any of its Affiliates, or in
which such Person or any of its Affiliates has any rights or interests,

 

5

--------------------------------------------------------------------------------


 

including any trademark, service mark, trade name, fictitious business name, or
other similar intangible asset, registered or unregistered copyrights, patents,
inventions, software or systems, and all versions, forms and embodiments
thereof, including source code and object code, information that derives
economic value from not being generally known to other Persons, including trade
secrets and customer lists, and applications for registration and registrations
of any of the foregoing (whether pending, existing, abandoned, or expired).

 

“Knowledge” means, (i) with respect to Seller, the actual knowledge, without any
obligation of inquiry or investigation, of one of the following Entity
Representatives of Seller: Chris Klawinski, Greg S. Anderson, Nathanial Scott,
or John Zabaneh, and (ii) with respect to Purchaser, the actual knowledge,
without any obligation of inquiry or investigation, of one of the following
Entity Representatives of Purchaser: Lynn A. Peterson, James P. Henderson, or
Cathleen M. Osborn

 

“Law” means any federal, state, local, municipal, foreign, tribal, or other law,
statute, legislation, constitution, principle of common law, resolution,
ordinance, code, proclamation, treaty, convention, rule, regulation, or decree,
whether legislative, municipal, administrative, or judicial in nature, enacted,
adopted, passed, promulgated, made, or put into effect by or under the authority
of any Governmental Authority.

 

“Liability” means, with respect to any Person, any Indebtedness or other
liability or obligation of such Person of any kind, nature, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, in contract, tort, strict liability, or otherwise, including all
costs and expenses relating to the foregoing.

 

“Lien” means any mortgage, deed of trust, pledge, assessment, security interest,
lien, adverse claim, levy, charge, or other title defect of any kind.

 

“Loss” means any actual loss, damage, injury, Liability, fine, sanction,
penalty, Tax, charge, fee, cost (including costs incurred in settlement of any
Proceeding), or expense (including any legal fees, expert fees, accounting fees,
or advisory fees) of any kind or character.

 

“Material Adverse Effect” means a material adverse effect on: (x) the ownership,
operation, or value of the Acquired Assets considered as a whole; or (y) the
ability of Seller to consummate the Contemplated Transactions; provided,
however, that none of the following shall be deemed to constitute, and none of
the following shall be taken into account in determining whether there has been,
a Material Adverse Effect: (a) any adverse change, event, development, or effect
arising from or relating to: (i) general business or economic conditions,
including such conditions related to the business or Operations of Seller;
(ii) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment,
or personnel of the United States; (iii) financial, banking, commodities,
products, or securities markets (including any disruption thereof and any
decline in the price of any commodity, product, security or any market index);
(iv) disruptions in transportation and distribution channels, including channels
into which Seller sells any commodities or products; (v) production declines or
any adverse condition or change in the production characteristics or downhole
condition of any wells, including any well watering out, or experiencing a
collapse in the casing or sand infiltration; (vi) depreciation of any Acquired
Assets that constitute personal property through ordinary wear and tear;
(vii) changes in GAAP; (viii) changes in Laws, Orders, or other binding
directives issued by any Governmental Authority; or (ix) the taking of any
action contemplated by this Agreement or the other Transaction Documents; and
(b) any adverse change in or

 

6

--------------------------------------------------------------------------------


 

effect on the Acquired Assets or Operations of Seller that is cured before the
earlier of the applicable Closing Date and the termination of this Agreement.

 

“Material Contracts” means the Material First Closing Assets Contracts and the
Material Second Closing Assets Contracts.

 

“Material Required Consents” means consents, approvals, and authorizations of
Governmental Authorities and third parties required to be obtained by Seller
before the applicable Closing to permit the transfer of the Acquired Assets to
Purchaser, excluding: (i) filings and notices to, and waivers, consents,
authorizations, and approvals from DOI or any other Governmental Authority (or
any department, subgroup, office or bureau thereof) that are customarily
obtained after the assignment of assets similar to the Acquired Assets;
(ii) filings and notices under Laws of any Governmental Authority;
(iii) consents, approvals, or authorizations the failure of which to obtain
would not result in any the termination or voiding of, or a material negative
effect on, any Acquired Asset or give any Person not a Party hereto the right
void any Acquired Asset, and (iv) any maintenance of uniform interest provisions
or any other consents, approvals or authorizations under any operating
agreements or similar Contracts that prohibit, restrict or limit the transfer or
assignment of any Acquired Assets under any such Contract unless all,
substantially all or an uniform undivided interest in all of the Acquired Assets
that are subject to such Contract are transferred or assigned.

 

“Net Mineral Acre” means, as to each parcel or tract burdened by an Acquired
Lease, the product of (i) the number of surface acres of land that are described
in such parcel or tract (i.e. gross acres), multiplied by (ii) the Undivided
Interests in the fee minerals, non-executive interests and other mineral fee
interests in the lands covered by such parcel or tract burdened by the
applicable Acquired Lease, multiplied by (iii) Seller’s aggregate Working
Interest in the Subject Formations in such Acquired Lease (provided, however, if
items (i) and (ii) of this definition vary as to different areas within any
tracts or parcels burdened by such Acquired Lease, a separate calculation shall
be performed with respect to each such area).

 

“Net Mineral Acre Price” means, with respect to each Acquired Lease, the value
set forth in Exhibit C for each Net Mineral Acre burdened by and included in
such Acquired Lease.

 

“Net Revenue Interest” or “NRI” means, with respect to any Acquired Lease,
Acquired Interest, or Acquired Well, that interest of Seller in Hydrocarbons
produced and marketed from or attributable to such Acquired Lease, Acquired
Interest, or Acquired Well, after giving effect to all Royalties and
reversionary interests.

 

“Operations” means oil and gas exploration, development, and production, and all
operations relating thereto, including: (i) the acquisition, purchase, sale,
development, operation, maintenance, use and abandonment of oil, gas, and
mineral leases and related interests; (ii) the drilling, reworking, production,
purchase, sale, transportation, storage, processing, treating, manufacture, and
disposal of, or for, Hydrocarbons and associated by-products and wastes; and
(iii) the acquisition, construction, installation, maintenance, use, and
operation of related Equipment and Operating Inventory.

 

“Operating Inventory” means rolling stock, pipes, casing, tubing, tubulars,
fittings, and other spare parts, supplies, tools, and materials held as
operating inventory.

 

“Order” means any order, judgment, injunction, edict, decree, ruling,
assessment, stipulation, pronouncement, determination, decision, opinion,
verdict, sentence, subpoena, writ or award issued, made, entered, rendered, or
otherwise put into effect by or under the authority of any court or other
Governmental Authority or any arbitrator or arbitration panel.

 

7

--------------------------------------------------------------------------------


 

“Ordinary Course of Business” means any action taken by Seller in the ordinary
course of the normal, day-to-day Operations of Seller.

 

“Organizational Documents” means, with respect to any Entity, the articles or
certificate of incorporation, formation, organization, or association; general
or limited partnership agreement; limited liability company or operating
agreement; bylaws; and other agreements, documents, or instruments relating to
the organization, management, or operation of such Entity or relating to the
rights, duties, and obligations of the equityholders of such Entity, including
any equityholders’ agreements, voting agreements, voting trusts, joint venture
agreements, registration rights agreements, and similar agreements.

 

“Permit” means any permit, license, certificate of authority, franchise,
concession, registration, or similar qualification or authorization issued,
granted, or given by or under the authority of any Governmental Authority.

 

“Person” means any natural person, Entity, or Governmental Authority.

 

“Plugging and Abandonment Obligations” means any and all responsibility and
Liability for the following, arising out of or relating to the Acquired Assets,
whether before, on, or after the Effective Time: (i) the necessary and proper
plugging, replugging, and abandonment of all Acquired Wells; (ii) the necessary
and proper removal, abandonment, and disposal of all fixtures, structures,
pipelines, Equipment, Operating Inventory, abandoned property, trash, refuse,
and junk located on or comprising part of the Acquired Assets; (iii) the
necessary and proper capping and burying of all associated flow lines located on
or comprising part of the Acquired Assets; (iv) the necessary and proper
restoration of the surface and subsurface to the condition required by
applicable Laws, Permits, Orders, and contracts and agreements; (v) the
necessary and proper dismantling, salvaging, removal and abandonment of any and
all Equipment and Operating Inventory; (vi) all Liabilities and obligations
relating to the items described in clauses (i) through (v) above arising from
requirements under contracts and agreements and Claims made by Governmental
Authorities or third parties claiming any vested interest in the Acquired
Assets; and (vii) obtaining and maintaining all bonds, surety arrangements, and
supplemental or additional bonds and surety arrangements, that may be required
by Laws, Permits, Orders, or contracts, or may otherwise be required by any
Governmental Authorities; provided, however, for the avoidance of doubt, as used
in this definition, the term “Acquired Assets” shall (A) until the Second
Closing be deemed to refer to only the First Closing Assets and (B) from and
after the Second Closing be deemed to refer to the First Closing Assets and the
Second Closing Assets.

 

“Preferential Right” means a right of first refusal or other preferential
purchase right provision applicable to any Acquired Assets.

 

“Proceeding” means any action, proceeding, litigation, suit, or arbitration
(whether civil, criminal, administrative, or judicial in nature) commenced,
brought, conducted, or heard before any Governmental Authority, arbitrator or
arbitration panel.

 

“Project Area” means that certain geographic area located within the
area(s) described on Exhibit I attached hereto.

 

“Property Expenses” means all capital expenses, joint interest billings, lease
operating expenses, lease bonuses, rentals, renewals and extensions of Acquired
Leases and consulting landman expenses associated therewith, shut-in payments,
well permitting costs, drilling expenses, workover expenses, geological costs,
geophysical costs, and other exploration or development expenditures and costs,
in each case that are chargeable under applicable operating agreements or other
agreements consistent with the

 

8

--------------------------------------------------------------------------------


 

standards established by COPAS, that are attributable to Operations of the
Acquired Assets conducted during the period in question; and shall include
overhead for the period between the Effective Time and the applicable Closing
Date based upon COPAS and the applicable joint operating agreement, and where no
joint operating agreement is applicable, the overhead shall be the current COPAS
rate of $500.00 per month for each Acquired Well included in the Acquired Assets
that produces for any portion of such month; provided, however, that Property
Expenses shall not include Royalties, Taxes, or costs and expenses with respect
to Assumed Environmental Liabilities and Plugging and Abandonment Obligations;
provided, however, for the avoidance of doubt, as used in this definition, the
term “Acquired Assets” shall (A) from and after the First Closing until the
Second Closing be deemed to refer to only the First Closing Assets and (B) from
and after the Second Closing, be deemed to refer to the First Closing Assets and
the Second Closing Assets.

 

“Property Tax” means all ad valorem, real property, personal property, and all
other similar Taxes assessed against the Acquired Assets or based upon or
measured by the ownership of the Acquired Assets, but not including Income
Taxes, Severance Taxes, or Transfer Taxes.

 

“Records” means any lease files, land files, well files, Hydrocarbon sales
contract files, gas gathering and processing files, division order files, title
opinions, severance and ad valorem tax and interest owner payment records,
communications with regulatory agencies and similar operational files of Seller
to the extent relating directly to the First Closing Assets and the Second
Closing Assets in whatever form, whether digital or hard copy.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration on or into the Environment or into or out of any property.

 

“Remediate” or “Remediation” means (with correlative meanings) the containment,
clean up, removal, mitigation, abatement, elimination, or control of any
Hazardous Material, or any other action required under Environmental Laws,
Permits, Orders, or otherwise by any Governmental Authority to remediate,
prevent, monitor, or investigate the Release of a Hazardous Material.

 

“Retained Liabilities” means the following Liabilities and obligations of
Seller: (i) all Liabilities and obligations of Seller in respect of Seller
Taxes; (ii) all Liabilities and obligations of Seller with respect to
Indebtedness or security in respect thereof; (iii) all Liabilities and
obligations with respect to the payment or improper payment by Seller of
Royalties accruing under the Acquired Assets during Seller’s period of ownership
of the Acquired Assets; (iv) all Liabilities and obligations of Seller under
Hedging Instruments or security in respect thereof; (v) all Liabilities and
obligations of Seller under this Agreement and the other Transaction Documents;
(vi) all Liabilities relating to or arising out of the Excluded Assets;
(vii) all Liabilities and Remediation with respect to the Disclosed
Environmental Matters described on Schedule 8.5 as to the Acquired Assets listed
on Schedule 8.5 (to the extent and only to the extent described on Schedule
8.5); (viii) all Liabilities relating to Hazardous Substances related or
attributable to the Acquired Assets that, prior to the Effective Time and during
Seller’s ownership of the Acquired Assets, were disposed of off-site at a
third-party commercial disposal facility; (ix) all Liabilities relating to
personal injury, illness or death relating to the Acquired Assets, to the extent
such injury, illness or death occurred both prior to the Effective Time and
during Seller’s ownership of the Acquired Assets; (x) all Liabilities and
obligations with respect to the Proceedings listed in Section 8.4(a) of the
Disclosure Schedule and any associated Royalty payments thereunder; (xi) all
Liabilities and obligations with respect to the audits and investigations listed
in Section 8.7(b) of the Disclosure Schedule and any associated Taxes covered
thereunder that are Seller Taxes and (xii) until the occurrence of the Second
Closing, all Liabilities relating to or arising out of the Second Closing
Assets;

 

9

--------------------------------------------------------------------------------


 

provided, however, in the event the Second Closing occurs, from and after the
occurrence of the Second Closing subpart (xii) of this definition shall be
deemed deleted ab initio.

 

“Royalties” means royalties, overriding royalties, production payments, net
profits interests, other non-cost bearing revenue interests or similar payment
burdens upon, measured by, or payable out of production of Hydrocarbons
therefrom.

 

“Second Defect Notice Deadline” means the date that is thirty (30) days after
the date that Seller delivers the Wellbore Notice to Purchaser in accordance
with Section 10.21 and applies to the Second Closing Assets.

 

“Second Defect Review Period” means the period of time between (i) the date that
Seller delivers the Wellbore Notice to Purchaser in accordance with
Section 10.21 and (ii) the Second Defect Notice Deadline.

 

“Seller Taxes” means (a) Income Taxes imposed by any applicable Law on Seller,
any of Seller’s direct or indirect owners or Affiliates or any consolidated,
combined or unitary group of which any of the foregoing is or was a member; (b) 
any Taxes imposed on or with respect to the ownership or operation of the
Excluded Assets or that are attributable to any asset or business of Seller that
is not part of the Acquired Assets; and (c) any Taxes (other than Asset Taxes
and other than the Taxes described in clauses (a) or (b) of this definition)
attributable to the ownership or operation of the Acquired Assets for any Tax
period (or portion thereof) ending prior to the Effective Time.

 

“Severance Taxes” mean all extraction, production, sales, use, excise, severance
and all other similar Taxes with respect to the Acquired Assets that are based
upon or measured by the production of Hydrocarbons or the receipt of proceeds
therefrom, but not including Property Taxes, Income Taxes, and Transfer Taxes.

 

“Subject Formation” means, (i) for each Acquired Well listed on Exhibit A-2, the
Codell and Niobrara formations, and any formations from which that Acquired Well
is producing at the Execution Date, and (ii) in the case of any Acquired Lease
(or portion thereof) listed on Exhibit A-1 which has a positive Allocated Value,
the Codell and Niobrara formations.

 

“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, severance, natural resources, production, ad valorem,
transfer, registration, stamp, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report or information return
(including any related or supporting estimates, elections, schedules,
statements, or information) filed or required to be filed in connection with the
determination, assessment, or collection of any Tax.

 

“Technical Data” means all proprietary geological and seismic data and seismic
licenses, but excluding any and all interpretative data and analyses of any of
the foregoing (it being understood that all such interpretive data and analysis
shall constitute an Excluded Asset).

 

“Title Defect Threshold” means $100,000.

 

10

--------------------------------------------------------------------------------


 

“Title Expert” means an attorney licensed to practice law in the state of
Colorado with at least 10 years of experience in oil and gas title and related
matters and that does not have a material relationship with any Party and that
is reasonably acceptable to Seller and Purchaser.

 

“Transaction Documents” means this Agreement, the Assignments, the Deposit
Escrow Agreement, the First Closing Transition Services Agreement, the Second
Closing Transition Services Agreement, the Joint Use Agreement and the other
contracts, agreements, certificates, documents, and instruments delivered or to
be delivered by the Parties in connection with the Closing.

 

“Transfer Taxes” means any and all transfers, sales, use, excise, stock, stamp,
documentary, filing, recording, registration, authorization, goods and services
and similar Taxes, fees, transfer fees, and charges incurred or required to be
paid by any Party in connection with the Contemplated Transactions (excluding
Income Taxes, Severance Taxes and Property Taxes).

 

“Treasury Regulations” means the regulations issued by the United States
Department of Treasury under the Code.

 

“Undivided Interest” means the specified percentage undivided interest (on an
eight-eighths basis) in the applicable properties and assets (whether tangible
or intangible, real or personal).

 

“United States” and “U.S.” means the United States of America.

 

“Working Interest” or “WI” means, with respect to any Acquired Lease, Acquired
Interest, or Acquired Well, that share of the costs, expenses, burdens, and
obligations attributable to the interest of Seller before the applicable Closing
in such Acquired Lease, Acquired Interest, or Acquired Well, but without regard
to the effect of any Royalties or reversionary interests.

 

2.                                      Additional Defined Terms. In addition to
the terms defined in Section 1 of this Appendix A, the following capitalized
terms are defined in the body of the Agreement where indicated below:

 

Defined Term

 

Agreement Section

 

 

 

Accounting Referee

 

 

14.1(e)

Acquired Assets

 

 

2.2

Acquired Interests

 

 

2.3(a)

Acquired Leases

 

 

2.3(a)

Agreement

 

 

Preamble

Allocated Value

 

 

3.5

Asset

 

 

3.5

Assignment

 

 

13.3(a)

Background Materials

 

 

9.9(a)

Base Purchase Price

 

 

3.1(a)(i)

BOEPD

 

 

3.2(b)(iv)

Change-In-Interest

 

 

5.2(a)

Claim Notice

 

 

16.3(a)

Closing

 

 

13.1(b)

Closing Date

 

 

13.1(b)

Confidential Information

 

 

10.13(b)

Consent Decree Excluded Wells

 

 

10.21

Consent Decree Wells

 

 

2.4(a)

Defect Adjustment

 

 

5.6(c)

 

11

--------------------------------------------------------------------------------


 

Defined Term

 

Agreement Section

Defect Notice Deadline

 

 

5.5(a)

Defensible Title

 

 

5.1

Deposit

 

 

3.3

Deposit Escrow Account

 

 

3.3

Deposit Escrow Agreement

 

 

3.3

Disclosed Environmental Matters

 

 

8.5

DTPA

 

 

17.4

Due Diligence Review

 

 

4.1(a)

Environmental Assessment

 

 

6.1(b)

Environmental Defect

 

 

6.2

Environmental Defect Value

 

 

6.3

Environmental Disputed Matters

 

 

6.8

Environmental Matters

 

 

6.9

Escrow Agent

 

 

3.3

Exchange Transaction

 

 

15.7(a)

Exchanging Party

 

 

15.7(a)

Excluded Assets

 

 

2.5

Execution Date

 

 

Preamble

Final Determination Date

 

 

14.1(i)

Final First Closing Purchase Price

 

 

14.1(a)

Final Purchase Price

 

 

14.1(b)

Final Second Closing Purchase Price

 

 

14.1(b)

Final Settlement Disputes

 

 

14.1(e)

First Closing

 

 

13.1(a)

First Closing Amount

 

 

3.4(b)(i)

First Closing Assets

 

 

2.3

First Closing Assets Contracts

 

 

2.3(h)

First Closing Assets Data

 

 

2.3(j)

First Closing Assets Records

 

 

2.3(m)

First Closing Assignment

 

 

13.2(a)

First Closing Base Purchase Price

 

 

3.1(a)(ii)

First Closing Date

 

 

13.1(a)

First Closing Final Settlement Statement

 

 

14.1(a)

First Closing Payment

 

 

3.4(b)(i)(A)

First Closing Properties

 

 

2.3(c)

First Closing Purchase Price

 

 

3.1(a)(iii)

First Closing Settlement Date

 

 

14.1(a)

First Closing Transition Services Agreement

 

 

13.2(l)

First Closing Wells

 

 

2.3(c)

First Preliminary Settlement Statement

 

 

3.4(a)(i)

Indemnified Party

 

 

16.3(a)

Indemnifying Party

 

 

16.3(a)

Information Request

 

 

10.13(c)

Interest Addition

 

 

5.8(a)

Interest Addition Amount

 

 

5.6(c)

Interim Operation Approval Threshold

 

 

10.1(a)

Intermediary

 

 

15.7(c)

Joint Use Agreement

 

 

13.2(k))

Lands

 

 

2.3(b)

Leased Lands

 

 

2.3(a)

 

12

--------------------------------------------------------------------------------


 

Defined Term

 

Agreement Section

Material First Closing Assets Contracts

 

 

2.3(h)

Material Second Closing Assets Contracts

 

 

2.4(f)

NBLX Contracts

 

 

10.22

Negotiation Period

 

 

14.1(d)

Net Aggregate Defect Value

 

 

5.6(c)

Non-Consent Decree Wells

 

 

2.4(a)

Non-Exchanging Party

 

 

15.7(a)

NORM

 

 

6.2

Notice of Environmental Defects

 

 

6.4(b)

Notice of Title Defects

 

 

5.5(a)

Objection

 

 

10.13(c)

Objection Date

 

 

14.1(c)

Objection Report

 

 

14.1(c)

Oil and Gas Property Taxes

 

 

15.1(a)

Open Environmental Defect

 

 

6.6(a)

Open Title Defect

 

 

5.7(a)

Other Property Taxes

 

 

15.1(b)

Party

 

 

Preamble

Parties

 

 

Preamble

Permitted Lien

 

 

5.2

Phase II Request

 

 

6.1(b)(ii)

Production Values

 

 

3.2(b)(iv)

Purchase Price

 

 

3.1(a)(iv)

Purchaser

 

 

Preamble

Purchaser Defect Termination Notice

 

 

6.7(a)

Purchaser’s Title Defect Value

 

 

5.6(b)

S-X Financials

 

 

10.20

Second Closing

 

 

13.1(b)

Second Closing Amount

 

 

3.4(b)(ii)

Second Closing Assets

 

 

2.4

Second Closing Assets Contracts

 

 

2.4(f)

Second Closing Assets Data

 

 

2.4(h)

Second Closing Assets Records

 

 

2.4(k)

Second Closing Assignment

 

 

13.3(a)

Second Closing Base Purchase Price

 

 

3.1(a)(v)

Second Closing Date

 

 

13.1(b)

Second Closing Final Settlement Statement

 

 

14.1(b)

Second Closing Payment

 

 

3.4(b)(ii)

Second Closing Properties

 

 

2.4(a)

Second Closing Purchase Price

 

 

3.1(a)(vi)

Second Closing Settlement Date

 

 

14.1(b)

Second Closing Transition Services Agreement

 

 

13.3(c)

Second Closing Wells

 

 

2.4(a)

Second Preliminary Settlement Statement

 

 

3.4(a)(ii)

Seller

 

 

Preamble

Seller’s Warranties

 

 

17.16(b)

Settled Asset Taxes

 

 

15.2

Settled Oil and Gas Property Taxes

 

 

15.1(a)

Settled Other Property Taxes

 

 

15.1(b)

Settled Property Taxes

 

 

15.1(b)

 

13

--------------------------------------------------------------------------------


 

Defined Term

 

Agreement Section

Settled Severance Taxes

 

 

15.2

Subject Consent Decree Wells

 

 

10.21

Surviving Environmental Defect

 

 

6.5(b)

Surviving Title Defect

 

 

5.6(b)

Tax Controversy

 

 

15.8(d)

Termination Dispute Notice

 

 

6.8(b)

Termination Response Notice

 

 

6.8(b)

Third-Party Claim

 

 

16.3(b)

Title Defect

 

 

5.3

Title Defect Value

 

 

5.4

Title Disputed Matters

 

 

5.9

Title/Environmental Termination Threshold

 

 

6.7(a)

Title LLC

 

 

15.7(d)

Unagreed Termination Environmental Matters

 

 

6.7(b)

Unagreed Termination Title Matters

 

 

6.7(b)

Wellbore Notice

 

 

10.21

 

End of Appendix

 

14

--------------------------------------------------------------------------------


 

SELLER’S DISCLOSURE SCHEDULES

 

Neither these Schedules nor any disclosure made in or by virtue of them
constitutes or implies any representation, warranty, or covenant by Seller not
expressly set out in the Agreement, and neither these Schedules nor any such
disclosure has the effect of, or may be construed as, adding to, broadening,
deleting from or revising the scope of any of the representations, warranties,
or covenants of Seller in the Agreement.  Any item or matter disclosed or listed
on any particular Schedule is deemed to be disclosed or listed on any other
Schedules to the extent it is reasonably apparent that such item relates or is
applicable to, or is properly disclosed under, such other Schedule or the
section of the Agreement to which such other Schedule corresponds,
notwithstanding the fact that the Schedules are arranged to correspond to the
sections of the Agreement, that a particular section of the Agreement makes
reference to a particular Schedule, or that a particular representation,
warranty or covenant in the Agreement may not make reference to a Schedule. 
Matters reflected in these Schedules are not necessarily limited to matters
required by the Agreement to be reflected in these Schedules. The fact that any
item of information is contained herein is not an admission of liability under
any applicable law, and does not mean that such information is required to be
disclosed in or by the Agreement, or that such information is material, but
rather is intended only to qualify the representations, warranties and covenants
in the Agreement and to set forth other information required by the Agreement. 
Neither the specification of any dollar amount in any representation, warranty
or covenant contained in the Agreement nor the inclusion of any specific item in
these Schedules is intended to imply that such amount, or a higher or lower
amount, or the item so included, or any other item, is or is not material, and
no party shall use the setting forth of any such amount or the inclusion of any
such item in any dispute or controversy between or among the parties to the
Agreement as to whether any obligation, item or matter not described herein or
included in these Schedules is or is not material for purposes of the
Agreement.  The information set forth on the Schedules shall not be used as a
basis for interpreting the terms “material”, “materially”, “materiality”,
“Material Adverse Effect”, or any similar qualification in the Agreement. 
Neither the specification of any item or matter in any representation, warranty
or covenant contained in the Agreement nor the inclusion of any specific item in
these Schedules is intended to imply that such item or matter, or another item
or matter, is or is not in the ordinary course of business, and no party shall
use the setting forth or the inclusion of any such item or matter in any dispute
or controversy between or among the parties to the Agreement as to whether any
obligation, item or matter described or not described herein or included or not
included in these Schedules is or is not in the ordinary course of business for
purposes of the Agreement.

 

Headings have been inserted in these Schedules for reference only and do not
amend the descriptions of the disclosed items set forth in the Agreement.  Where
a reference is made to a section or exhibit, such reference shall be to a
section of or exhibit to the Agreement unless otherwise indicated.  Whenever the
words “include,” “includes,” or “including” are used in these Schedules, they
shall be deemed to be followed by the words “without limitation,” whether or not
they are in fact followed by those words or words of like import.

 

The following Schedules constitute Seller’s Disclosure Schedules:

 

Section

 

Description

8.1

 

Material Required Consents

8.2

 

Preferential Rights

8.3

 

Conflicts

8.4(a)

 

Royalty Proceedings

8.4(b)

 

Royalty Settlement Agreement

8.5

 

Disclosed Environmental Matters

8.6

 

Current Plugging Obligations

 

--------------------------------------------------------------------------------


 

8.7(a)

 

Asset Taxes and Tax Returns

8.7(b)

 

Pending Tax Audits

8.8

 

Claims and Proceedings

8.9

 

Compliance with Laws

8.10(c)

 

Breaches of Material Contracts

8.11(a)

 

Production Sales Contracts

8.11(b)

 

Hedging and Forward Sales Contracts

8.12

 

Imbalances

8.13

 

Suspense Accounts

10.15

 

Bonds

 

--------------------------------------------------------------------------------